        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 1 of 147


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                           NORTHERN DIVISION


UNITED STATES OF AMERICA ex rel.
MARTIN FLANAGAN                           Civil Action Number: 14-cv-665-GLR
  Plaintiff-Relator,

v.
                                            FIRST AMENDED COMPLAINT
FRESENIUS MEDICAL CARE
HOLDINGS, INC., d/b/a FRESENIUS
MEDICAL CARE NORTH AMERICA,
                                                (Jury Trial Demanded)
     Defendant.



                         FIRST AMENDED COMPLAINT
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 2 of 147



                                                TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................5

II.    JURISDICTION AND VENUE ..........................................................................................7

III.   PARTIES .............................................................................................................................8

IV.    BACKGROUND .................................................................................................................9




V.     STATUTORY BACKGROUND ......................................................................................17




VI.    LEGAL GUIDANCE UNDER THE AKS ........................................................................22




VII.   FRESENIUS’ FRAUDULENT SCHEMES ......................................................................29




                             Fresenius Enters into Unprofitable and Below-Cost Hospital Acute
                             Dialysis Contracts in Order to Induce Patient Referrals ............................29

                             Fresenius Provided Hospitals with Significant Free Services to Ensure a
                             Steady Flow of Referrals ...........................................................................47

                             a.         Bridge Program to Induce Referrals ............................................. 47

                             b.         Free TOPs Education Services to Induce Referrals ...................... 56

                             c.     Other Free and Below-Cost Services Provided to Hospitals to
                             Induce Referrals ........................................................................................ 56


                                                           Page 2 of 147
Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 3 of 147



           Fresenius Tracked the Success of Its Inpatient Acute Contracts in Inducing
           Referrals to Its Outpatient Clinics..............................................................59




           The Role of the Medical Director in Dialysis Clinics................................62

           Fresenius Selected Medical Directors for Its Outpatient Clinics Based
           Upon the Number of Expected and Historical Referrals ...........................64

           Fresenius Paid Medical Directors at Its Dialysis Facilities Well Above
           FMV to Reward Referrals ..........................................................................71

           Fresenius Made No Effort to Report or Verify Hours Spent by Medical
           Directors .....................................................................................................78

           Fresenius Carefully Tracked Referrals from Medical Directors to Make
           Sure They Were Not Referring Patients to Competitors ...........................81

           Fresenius Required Medical Directors to Sign Onerous Non-Compete
           Agreements That Locked Them and Their Practices into Long-Term
           Illegal Remunerative Arrangements ..........................................................85




           MDAs Used to Induce Referrals in California ..........................................89

           a.         Diablo Nephrology........................................................................ 90

           b.         Balboa Nephrology Medical Group .............................................. 93

           c.         South Bay Nephrology.................................................................. 94

           MDAs Used to Induce Referrals in Illinois ...............................................95

           MDAs Used to Induce Referrals in Indiana .............................................101

           MDAs Used to Induce Referrals in North Carolina.................................105

           MDAs Used to Induce Referrals in Texas ...............................................110

           MDAs Used to Induce Referrals in Washington State ............................113




                                         Page 3 of 147
            Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 4 of 147




                                 Fresenius Intentionally Chose Joint Venture Partners Based Upon Their
                                 Ability to Make Referrals to Fresenius Dialysis Clinics .........................130

                                 Fresenius Manipulated the Valuation for Joint Ventures to Decrease
                                 Physicians’ Contribution and Increase Their Profits ...............................139

                                 Fresenius Locked Joint Ventures into Non-Competition Agreements to
                                 Ensure Patient Referrals ...........................................................................140

COUNT I .....................................................................................................................................142

COUNT II ....................................................................................................................................143

COUNT III ...................................................................................................................................144

PRAYER FOR RELIEF ..............................................................................................................144

DEMAND FOR JURY TRIAL ...................................................................................................145




                                                               Page 4 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 5 of 147



       Plaintiff and qui tam Relator Martin Flanagan (“Relator,” “Plaintiff-Relator,” or “Mr.

Flanagan”), through his counsel and on behalf of the United States of America, in this First

Amended Complaint against Defendant Fresenius Medical Care Holdings, Inc., d/b/a Fresenius

Medical Care North America (“Defendant,” “FMCNA,” “FKC,” “FMC,” or “Fresenius”), alleges

as follows:

I.     INTRODUCTION

                  This action is brought by Relator Martin Flanagan on behalf of the United States of

America to recover treble damages and civil penalties under the False Claims Act (“FCA”), 31

U.S.C. §§ 3729 et seq. Relator seeks to recover damages and penalties arising from FMCNA’s

fraudulent claims for reimbursement submitted to Medicare and state Medicaid agencies

(collectively, “Government Health Care Programs”).

                  Fresenius defrauded the government by, inter alia:

              •   Knowingly offering remuneration to hospitals in the form of no-cost or below-cost

                  items and services (including but not limited to free discharge planners) in

                  connection with the provision of inpatient dialysis care to ESRD patients, at least

                  one purpose of which was to secure referrals from those hospitals for patients who

                  would enter outpatient care at Fresenius dialysis clinics, in violation of the Anti-

                  Kickback Statute, 42 U.S.C. § 1320a-7b(b) (“AKS”) and which did not meet safe

                  harbor requirements; and

              •   In violation of the AKS (and which did not meet safe harbor requirements),

                  knowingly offering remuneration to physicians (at least one purpose of which was

                  to reward or induce referrals from those physicians to Fresenius’ network of

                  outpatient clinics), including: medical director agreements (“MDAs”) that were




                                              Page 5 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 6 of 147



               well above fair market value (“FMV”) or commercially unreasonable; free patient

               education services and/or free or below-cost practice management services

               (including free recruitment services for new nephrologists entering the workforce);

               lease agreements that were commercially unreasonable and not at FMV ; and joint

               venture agreements (“JVAs”) in outpatient dialysis clinics that were commercially

               unreasonable and not at FMV.

               The AKS was intended to protect Federal health care program beneficiaries from

the corrupting influence of money on medical decision-making and referral decisions. The statute

is designed to guard Federal health benefit programs from anticompetitive arrangements which

reduce patient choice, resulting in overutilization, increased cost of services, and poor quality of

care. Because these consequences may be difficult to trace, Congress enacted a blanket prohibition

against the payment of kickbacks in any form, regardless of whether the particular kickback

actually gives rise to overutilization or poor quality of care.

               The AKS prohibits offering remuneration to referral sources when one purpose is

to induce the referral of patients for services billed to a Federal health care program (defined at 42

U.S.C. § 1320a-7b(f)), even if the remuneration serves other, apparently legitimate purposes. At

least one purpose in Fresenius’ offering hospitals free or below-market goods and services and

entering into MDAs, JVAs, and other financial relationships with referring physicians that were

not at FMV and/or were not commercially reasonable was to induce the referral of patients whose

ESRD care would be billed to Federal health benefit programs in violation of the AKS. At all

relevant times, Fresenius had knowledge of and failed to abide by significant government guidance

that warned against the very behavior in which it engaged.




                                             Page 6 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 7 of 147



               Fresenius’ use of financial inducements and rewards to gain referrals interfered

with medical decision-making and patient choice, causing patients to be directed not to the care

that was most beneficial for their overall health and well-being, but which was instead most

beneficial to their providers’ and Fresenius’ bottom lines. Fresenius’ various schemes, described

in detail below, treated patients as chattel who could be directed to treatment options that were the

most lucrative for it financially, and which preserved and enhanced its substantial financial

relationships rather than the patients’ choice.

               Any claims submitted (or caused to be submitted) by Fresenius for services tainted

by these illegal kickbacks are statutorily ineligible for reimbursement by the Medicare Program,

Medicaid Program, or other Federal health care programs and, as such, were material to the Federal

government’s payment decision.

II.    JURISDICTION AND VENUE

               This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and 31 U.S.C. § 3732(a), the latter of which specifically confers jurisdiction on this

Court for actions, such as this, brought pursuant to 31 U.S.C. § 3730(b) for violations of § 3729.

               Within the meaning of 31 U.S.C. §3730(e)(4)(A), there has been no public

disclosure of the “allegations or transactions” in this First Amended Complaint. In the alternative,

if the Court were to find a public disclosure, Relator Flanagan is an original source under 31 U.S.C.

§ 3730(e)(4)(B) with independent knowledge that materially adds to any public disclosure which

was provided to the Government prior to filing this action.

               This Court has personal jurisdiction over Fresenius and this judicial district is a

proper venue pursuant to 28 U.S.C. § 1391(b) and 31 U.S.C. § 3732(a). Fresenius can be found




                                             Page 7 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 8 of 147



in, resides, transacts, and has transacted business in the state of Maryland. Fresenius has thirty-

nine freestanding dialysis clinics in the state of Maryland.

                Venue is proper because, at all times relevant to this First Amended Complaint,

FMCNA has regularly conducted substantial business within the District of Maryland and has

generated significant revenue within the District. 31 U.S.C. § 3732(a).

III.    PARTIES

                Plaintiff-Relator Martin Flanagan is a resident of the state of Texas. Mr. Flanagan

was employed by Fresenius for twenty-nine years. His last title was Director of Acute Market

Development for the Fresenius Western Business Unit. In that role, Mr. Flanagan was responsible

for, among other duties, negotiating contracts under which FMCNA provided dialysis treatment

to hospital inpatients.

                Plaintiff-Relator has direct knowledge of the conduct alleged in this First Amended

Complaint and conducted an independent investigation to uncover false claims submitted to the

United States. Accordingly, Relator is an “original source” of the non-public information alleged

in this First Amended Complaint within the meaning of the Federal FCA.

                FMCNA is a wholly-owned subsidiary of Fresenius Medical Care AG & Co.

KGaA, which is located in Bad Homburg, Germany. Fresenius Medical Care AG & Co. KGaA is

a registered partnership. FMCNA is headquartered in Waltham, Massachusetts. FMCNA employs

over 40,000 employees and treats nearly 190,000 patients at its roughly 2,400 outpatient dialysis

clinics in the United States, including thirty-nine in this District. FMCNA reported revenue of

over $7 billion in 2008 and is America’s largest dialysis services provider.




                                            Page 8 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 9 of 147



IV.    BACKGROUND

               End-Stage Renal Disease (“ESRD”) and Dialysis

               Chronic kidney disease (“CKD,” also termed “chronic renal disease”) refers to the

progressive loss of a person’s kidney function.          The loss of kidney function is normally

irreversible. CKD is often detected among those with high blood pressure or diabetes, and it can

lead to cardiovascular disease or anemia. Anemia is a decrease in the normal number of red blood

cells and/or hemoglobin in a person’s blood.

               End-Stage Renal Disease (“ESRD”) is the stage of advanced kidney impairment

that requires either continued dialysis treatments or a kidney transplant to sustain life. According

to the United States Renal Data System, there were approximately 746,557 ESRD patients in the

United States at the end of 2017.

               A person with CKD is typically classified into one of five stages of severity, with

stage 5 being the most dire. At stage 5, a patient is considered to have ESRD, also called chronic

kidney failure. The treatment options available to persons suffering ESRD are usually limited to

dialysis treatment or a kidney transplant.

               Several hundred thousand Americans regularly undergo a regimen of dialysis

treatments to combat ESRD. Dialysis (from the Greek “dialusis,” meaning dissolution) refers to

a treatment regimen aimed at artificially replacing some of the functions performed by a healthy

kidney. During dialysis, a patient’s blood is gradually pumped through a device called a dialyzer

that filters out excess water, solutes, and toxins, before being returned to the body.

               Roughly ninety percent of all dialysis patients undergo hemodialysis at a dialysis

clinic three times per week. For these patients, in addition to the dialyzer treatment described

above, separately injectable medications including Epogen (a brand name for a synthetic form of

erythropoietin) and Vitamin D analogs such as Zemplar (the brand name for paricalcitol, the


                                             Page 9 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 10 of 147



dominant analog product) are usually administered, along with other injectable medications to treat

side-effects of ESRD, including anemia and vitamin deficiencies.

               Medicare Program Reimbursements for Treatment of ESRD

               Medicare is a federally-funded health insurance program primarily benefitting the

elderly, but also benefitting patients with ESRD. The program pays for the costs of certain health

care services and items for eligible beneficiaries based on age, disability, or affliction with ESRD.

Medicare was created in 1965 when Title XVIII of the Social Security Act was adopted.

               The Medicare program has four parts: Part A, Part B, Part C, and Part D. The

relevant parts in this case are Medicare Parts A and B. Medicare Part A, the Basic Plan of Hospital

Insurance, covers the cost of inpatient hospital services and post-hospital nursing facility care.

Medicare Part B, the Voluntary Supplemental Insurance Plan, covers the cost of services

performed by physicians and certain other health care providers, if the services are medically

necessary and directly and personally provided by the provider.

               The Medicare program provides benefits for all patients with ESRD. Individuals

who are otherwise ineligible for Medicare become eligible when they develop ESRD. Medicare

Part B covers dialysis services provided in outpatient clinics.

               Modern dialysis to treat ESRD was beyond the financial reach of most Americans

until a 1972 amendment to the Social Security Act extended Medicare dialysis coverage to nearly

all ESRD patients regardless of age or other factors. Medicare has since been the primary payor

for more than 80% of the cost of dialysis treatment for nearly 800,000 ESRD patients in the United

States.

               ESRD expenditures by Medicare exceed $40 billion annually.

               Since 1983, Medicare has reimbursed providers a composite rate for outpatient

maintenance dialysis services, which most patients receive three times per week at clinics such as


                                            Page 10 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 11 of 147



those owned by Fresenius. This composite rate reimburses average provider costs associated with

a single dialysis treatment, including nursing and other clinical services, social services, supplies,

equipment, and some laboratory tests and drugs. 1 Certain injectable drugs remained outside the

composite payment until January 1, 2011. 2 After January 1, 2011, those previously separately

billable drugs were bundled into the composite rate, and the composite rate was increased to take

into account the providers’ costs for these drugs. Medicare also pays separately for medically

necessary laboratory tests in excess of the frequency taken into account in setting the composite

rate.

                The Medicare ESRD program is administered through the Centers for Medicare &

Medicaid Services (“CMS”), an agency within the Department of Health and Human Services

(“HHS”). CMS-contracted fiscal intermediaries process and pay Medicare Part B reimbursement

claims to providers such as FMCNA for dialysis treatments, separately billed injectable drugs, and

laboratory tests. 3

                All ESRD-related services and supplies are paid to the ESRD facility through the

ESRD prospective payment system. Other entities providing ESRD related services, including

laboratories, suppliers, and physicians billing for ESRD related drugs must look to the ESRD

facility for payment. 4




1
  42 U.S.C. § 1395rr.
2
  See Ctrs. for Medicare & Medicaid Servs., Medicare Claims Processing Manual, Chapter 8 -
Outpatient ESRD Hospital, Independent Facility, and Physician/Supplier Claims (hereinafter
“Medicare Manual”) § 60 (“An item or service is separately billable if its cost was specifically
excluded from cost data used to calculate the composite rate.”), available at
https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Downloads/clm104c08.pdf.
3
  42 C.F.R. § 413.174(f).
4
  Medicare Manual, supra note 2, § 10.


                                            Page 11 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 12 of 147



                  There are two base composite rates: one for hospital-based ESRD facilities and a

separate lower rate for independent facilities. Each of these base rates is composed of a labor and

a non-labor portion. The facility’s composite rate is a comprehensive payment for all modes of

in-facility dialysis, hemofiltration, and home dialysis except for bad debts, physicians’ patient care

services, and certain laboratory services and drugs that are separately billable. This payment is

subject to the normal Part B deductible and coinsurance requirements and it must be accepted as

payment in full for all items and services covered by the composite rate. 5

                  FMCNA clinics and other providers treating ESRD submit to the Government one

reimbursement claim bill per month for each patient, including the charges for several dialysis

treatments, any separately billable laboratory services, and separately billable drugs.

                  A claim submitted to Medicare for the reimbursement of ESRD treatment contains

various data, including the patient’s identifying information and line items for each claim sought

to be reimbursed. Each line item includes a revenue code (a four-digit number identifying the

category of services provided), a brief description of each procedure or service, a Healthcare

Common Procedure Coding System (“HCPCS”) code describing a particular procedure or service,

the number of service units, and the total charges sought to be reimbursed for each line item.

Health care providers treating ESRD, including Fresenius clinics, universally submit claims to

Government Health Care Programs using a Form UB-04 (or a substantially similar form), an

example of which is appended to this First Amended Complaint as Exhibit A.

                  Additionally, as an independent renal dialysis facility, FMCNA is required to

submit annual Medicare cost reports (CMS-Form-265-2011, or “Form-265”), which disclose cost

data and include an express certification of compliance with all applicable laws as a condition of



5
    Id. § 10.1.


                                            Page 12 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 13 of 147



coverage by Medicare. Cost reports are due on or before the last day of the third month following

the close of the period covered by the report. Any ESRD facility failing to submit the cost

reporting form within the specified time periods is subject to a suspension of its Medicare

reimbursement. 6 Medicaid and other Federal and state health care programs also require the

annual submission of cost reports.

                  The Form-265 cost report is required from all dialysis facilities that submit bills to

and receive payment from the Federal government. The Form-265 cost report includes the

following express certification of adherence to Federal laws and regulations:

          MISREPRESENTATION OR FALSIFICATION OF ANY INFORMATION
          CONTAINED IN THIS COST REPORT MAY BE PUNISHABLE BY
          CRIMINAL, CIVIL, AND ADMINISTRATIVE ACTION, FINE AND/OR
          IMPRISONMENT UNDER FEDERAL LAW. FURTHERMORE, IF SERVICES
          IDENTIFIED IN THIS REPORT WERE PROVIDED THROUGH THE
          PAYMENT DIRECTLY OR INDIRECTLY OF A KICKBACK OR WERE
          OTHERWISE ILLEGAL, CRIMINAL, CIVIL, AND ADMINISTRATIVE
          ACTION, FINES AND/OR IMPRISONMENT MAY RESULT.

          CERTIFICATION BY CHIEF FINANCIAL OFFICER OR ADMINISTRATOR
          OF PROVIDER

          I HEREBY CERTIFY that I have read the above certification statement and that I
          have examined the accompanying electronically filed or manually submitted cost
          report and the Balance Sheet and Statement of Revenue and Expenses prepared by
          _________________________{Provider Name(s) and Provider CCN(s)} for the
          cost reporting period beginning _______________ and ending _______________
          and that to the best of my knowledge and belief, this report and statement are true,
          correct, complete and prepared from the books and records of the provider in
          accordance with applicable instructions, except as noted. I further certify that I am
          familiar with the laws and regulations regarding the provision of health care
          services, and that the services identified in this cost report were provided in
          compliance with such laws and regulations.

                                 (Signed)
                                 Chief Financial Officer or Administrator of Provider
                                 Title
                                 Date


6
    Id. § 30.5.


                                              Page 13 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 14 of 147



                  Among the items included on the Form-265 are the “Percentage of Customary

Work Week Devoted to Business” that medical directors work each week at the dialysis center.

According to Medicare Claims Processing Manual, Chapter 8 - Outpatient ESRD Hospital,

Independent Facility, and Physician/Supplier Claims, section 40.6: “Based on Medicare program

statistics, the median amount of time spent by physicians in ESRD facilities on administrative

duties is 25 percent.” 7

                  The tender of the cost data and the certification in Form-265 are conditions of

coverage under the Medicare program. 42 C.F.R §§ 413.20(b), (e), 494.180(h)(3).

                  Every FMCNA dialysis facility has submitted a Form-265 with the certifications

identified above to Medicare every year during the time period relevant to this First Amended

Complaint.

                  Medicare pays 80% of the treatment costs for ESRD patients covered by Medicare.

In addition to Medicare and Medicaid (discussed below), other Federal health benefit programs

provide ESRD benefits. CHAMPUS/TRICARE, administered by the United States Department

of Defense, is a health care program for individuals and dependents affiliated with the armed forces

and provides ESRD benefits to covered beneficiaries. CHAMPVA, administered by the United

States Department of Veterans Affairs, is a health care program for the families of veterans with

100 percent service-connected disabilities and provides ESRD benefits to covered beneficiaries.

                  Medicaid Program Reimbursements for Treatment of ESRD

                  In 1965, Congress established the Grants to States for Medical Assistance

Programs, known as Medicaid, under Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-




7
    Id. § 40.6.


                                            Page 14 of 147
            Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 15 of 147



1396w-2 (“Medicaid Program”). The Medicaid Program provides medical and health-related

assistance for society’s neediest and most vulnerable individuals.

                  Medicaid is administered at the Federal level by the Secretary of HHS, through

CMS, formerly known as the Health Care Financing Administration (“HCFA”). The Secretary

promulgates rules and regulations for all participants, and monitors the states’ compliance with

these rules and regulations.

                  Medicaid is a state-administered program where each state sets its own guidelines

regarding eligibility and services, with funding coming jointly from the states and the United

States. 8

                  Medicaid is a joint federal-state program that provides health care benefits for

certain groups, primarily low-income and disabled persons. The Federal involvement in Medicaid

includes providing matching funds and ensuring that the states comply with minimum standards

in the administration of the program. The Federal share of states’ Medicaid payments, known as

the Federal Medical Assistance Percentage (“FMAP”), is based on each individual state’s per

capita income compared to the national average. Among the states, the FMAP is at least 50

percent, and in some instances, as high as 77 percent. To qualify for these Federal matching funds,

each state must submit a plan to the Secretary of the Department of Health and Human Services

for approval. 9

                  Through the FMAP process, state Medicaid administrators obtain the Federal

government’s share of the ECPs’ reimbursements by submitting a quarterly Form 64 to CMS. For




8
    See 42 U.S.C. § 1396b.
9
    See 42 C.F.R. § 430 Subpart B, and § 488.303.


                                            Page 15 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 16 of 147



this reason, claims submitted to state Medicaid agencies are presented to the Federal government

within the meaning of the FCA.

                 The Federal government also “approves” within the meaning of the FCA the claims

submitted and paid through the Medicaid program. When a state presents its Form 64 (i.e., the

quarterly report of actual expenditures) to CMS, the amounts of any fraudulent claims the state

paid will be included in those reports. Based on the information in the reports, CMS determines

and approves whether the claims that the state paid with Federal funds were appropriate. If CMS

determines that certain claims paid by the state were improper, CMS may recoup the amount of

the erroneously expended funds by reducing the amount of money provided to the state during the

next quarter.

                 Because the Form 64 constitutes the United States’ means for approving and paying

the amount of Federal funds expended by the state, these reports overstated the amount of Federal

funds to which the state was entitled by the amount fraudulently paid as a result of the kickbacks

paid by Fresenius. They were, therefore, false records or statements that Fresenius caused to be

made or used to get false claims paid and approved by the United States.

                 Medicaid’s general coverage parameters condition both participation and payment

under the program upon compliance with certain laws intended to ensure the integrity of the

program including the AKS. 10 In addition, Medicaid’s general coverage parameters also exclude

items that are not “provided economically and only when, and to the extent, medically

necessary.” 11




10
     42 U.S.C. § 1320a-7(b), discussed supra.
11
     42 U.S.C. § 1320c-5(a)(1).


                                           Page 16 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 17 of 147



               Submission of claims to Medicaid which were ineligible for payment because of

violation of the AKS are actionable under the Federal FCA because the payments of those claims

were made with Federal funds.

               In many states, Medicaid pays for treatment costs for ESRD patients who do not

qualify for Medicare and/or pays for the 20% of treatment costs not covered by Medicare.

V.     STATUTORY BACKGROUND

               The Federal False Claims Act

               The False Claims Act provides that any person who knowingly presents, or causes

to be presented, a false or fraudulent claim for payment or approval, or who knowingly makes,

uses or causes to be made or used, a false record or statement material to a false or fraudulent claim

to the Government is liable for damages in the amount of three times the amount of loss the

Government sustained and penalties which range between eleven thousand six hundred sixty-five

dollars ($11,665) and twenty-three thousand three hundred thirty-one dollars ($23,331) per

claim. 12 For purposes of the FCA, “the terms ‘knowing’ and ‘knowingly’ mean that a person …

(1) has actual knowledge of the information; (2) acts in deliberate ignorance of the truth or falsity

of the information; or (3) acts in reckless disregard of the truth or falsity of the information.”13

“[N]o proof of specific intent to defraud is required” for a successful claim under the FCA. 14

               The Federal FCA makes it unlawful for any person to defraud the Government and

cause it to pay money it otherwise would not pay. 15 Relator alleges liability under three of the

FCA’s seven liability provisions.



12
   31 U.S.C. § 3729(a); 28 C.F.R. § 85.5.
13
   31 U.S.C. § 3729(b)(1)(A)(i)-(iii).
14
   Id. § 3729(b)(1)(B).
15
   See 31 U.S.C. § 3729 et seq.



                                            Page 17 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 18 of 147



               Fresenius is liable to the United States under the FCA’s “presentment” provision, 16

which imposes liability when a defendant (1) made, or caused to be made, a claim, (2) that was

false or fraudulent, (3) knowing of its falsity.

               Fresenius is also liable to the United States under the FCA’s “false records or

statements” provision, 17 which imposes liability where a defendant (1) made, used, or caused to

be made or used, a record or statement, (2) that was knowingly false, and (3) that was material to

a false or fraudulent claim.

               And, Fresenius is liable to the United States under the FCA’s conspiracy

provision, 18 for conspiring with the other persons and entities identified in this First Amended

Complaint (and others), especially the physicians to whom it paid remuneration in exchange for

referrals, to knowingly present, or cause to be presented, false or fraudulent claims to the Federal

health care programs for payment or approval, and made, used, or caused to be made or used false

records and statements material to false claims.

               Fresenius made, or caused health care providers to present, claims for payment to

Federal health care programs, where the claims were “false or fraudulent” because they were the

result of its having illegally induced the providers to refer patients to its dialysis clinics. 19 In

connection therewith, Fresenius made (or caused health care providers to make) false records or

statements material to the false or fraudulent claims, in particular records or statements promising

and/or certifying compliance with all applicable laws including the Anti-Kickback Statute. 20




16
   Id. § 3729(a)(1)(A).
17
   Id. § 3729(a)(1)(B).
18
   Id. § 3729(a)(1)(C).
19
   Id. § 3729(a)(1)(A).
20
   Id. § 3729(a)(1)(B)



                                             Page 18 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 19 of 147



                 The “knowledge” element of the FCA is defined as (1) “actual knowledge of the

[falsity of the] information”; (2) “deliberate ignorance of the truth or falsity of the information”;

or (3) “reckless disregard of the truth or falsity of the information” provided to the Government.21

                 Fresenius acted knowingly within the meaning of the FCA. As the architect of the

fraudulent scheme, Fresenius knew at least one purpose of its payments to health care providers

was to induce or reward referrals to its clinics. Fresenius knew that statutory and regulatory

requirements forbade this practice. Nevertheless, Fresenius submitted claims (or caused others to

submit claims) for reimbursement to Federal health care programs for services that were tainted

by these unlawful kickbacks.

                 The Anti-Kickback Statute

                 The Federal Anti-Kickback Statute (“AKS”) prohibits the payment, in any form,

whether direct or indirect, made in part or in whole to induce or reward the referral or generation

of Federal health care business.

                 The AKS prohibits the offer or payment of “anything of value” in return for

referrals. A “thing of value” is defined broadly to include payment in cash or kind. The AKS

extends equally to the solicitation or acceptance of payments and to offers to pay and to actual

payments for referrals. Under the AKS, both criminal and civil penalties apply, including civil

monetary penalties, and the sanction of exclusion from Federal health benefit programs. The AKS

was enacted because of Congressional concerns that payments made in return for referrals would

lead to overutilization, affect medical judgment, and restrict competition, ultimately resulting in

poor quality of care being delivered to patients.




21
     Id. § 3729(b)(1).


                                            Page 19 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 20 of 147



                In addition to prohibiting payments designed to induce referrals, the AKS prohibits

the entity receiving a prohibited referral from presenting or causing to be presented to Federal

health care programs any claim for referrals that are induced by kickbacks.

                “Although many compensation arrangements are legitimate, a compensation

arrangement may violate the anti-kickback statute if even one purpose of the arrangement is to

compensate a physician for his or her past or future referrals of Federal health care program

business.” 22

                In enacting the Patient Protection and Affordable Care Act (“PPACA”), 23 Congress

made clear that a claim to a Federal health care program that violates the AKS is per se a false or

fraudulent claim under the FCA. 24 Although the PPACA is not retroactive, it “clarified, but did

not alter, existing law that claims for payment made pursuant to illegal kickbacks are false under

the False Claims Act.” 25 In the context of an underlying AKS violation, “[t]he Government does

not get what it bargained for when a defendant is paid … for services tainted by a kickback.” 26




22
    Dep’t of Health & Human Servs., Office of Inspector Gen., Fraud Alert: Physician
Compensation Arrangements May Result in Significant Liability 1 (2015), available at
https://oig.hhs.gov/compliance/alerts/guidance/Fraud_Alert_Physician_Compensation_06092015
.pdf; accord Guilfoile v. Shields, 913 F.3d 178, 189 (1st Cir. 2019); Dhaliwal v. Salix Pharm., Ltd.,
752 F. App’x 99, 100 (2d Cir. 2019); United States v. Davis, 132 F.3d 1092, 1094 (5th Cir. 1998);
United States v. Borrasi, 639 F.3d 774, 782 (7th Cir. 2011); United States v. Kats, 871 F.2d 105,
108 (9th Cir. 1989); United States v. McClatchey, 217 F.3d 823, 835 (10th Cir. 2000).
23
   Pub. L. No. 111-148, § 6402(f), 124 Stat. 119, 757 (2010).
24
   See 42 U.S.C. § 1320a-7b(g) (“In addition to the penalties provided for in this section … , a
claim that includes items or services resulting from a violation of this section constitutes a false or
fraudulent claim for purposes of [the FCA].”).
25
   United States ex rel. Greenfield v. Medco Health Solutions, 880 F.3d 89, 95 (3d Cir. 2018)
(internal quotation, citation, and alterations omitted).
26
   Id. at 97.



                                            Page 20 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 21 of 147



               Indeed, even prior to enactment of the PPACA, numerous courts had held that

compliance with the AKS is a condition of payment under Federal health care programs and that

violations of the AKS were therefore actionable under the FCA. 27

               The AKS is a criminal law, violation of which is a felony punishable by up to ten

years in prison and fines of up to $100,000. 28 A criminal conviction under the AKS requires that

the violator be excluded from Federal health care programs (i.e., not allowed to bill for services

rendered) for at least five years. 29 In addition, the Government has discretion to exclude from

Federal health care programs an entity that violates the AKS, even without a criminal conviction. 30

The Government “routinely punishes AKS violations through criminal proceedings and civil

proceedings to recoup funds.” 31

               Given the unique importance of the AKS, the widespread acknowledgement by

courts that compliance with the AKS affects Federal health care reimbursement decisions, the

enactment of Section 1320a-7b(g), and the statutory language precluding payment for claims that

are tainted by kickbacks, violations of the AKS are material under the FCA as a matter of law. 32



27
   See, e.g., United States ex rel. Kosenske v. Carlisle HMA, Inc., 554 F.3d 88, 94 (3d Cir. 2009);
United States ex rel. McNutt v. Haleyville Med. Supplies, Inc., 423 F.3d 1256, 1260 (11th Cir.
2005); United States ex rel. Pogue v. Diabetes Treatment Centers of Am., 565 F. Supp. 2d 153,
159 (D.D.C. 2008).
28
   42 U.S.C. § 1320a-7b(b)(2); see also United States ex rel. Kester v. Novartis Pharm. Corp., 43
F. Supp. 3d 332, 363 (S.D.N.Y. 2014) (“AKS violations are serious and … not mere technicalities
that the government would have forgiven in making reimbursement decisions.”); United States ex
rel. Capshaw v. White, No. 3:12-CV4457, 2018 WL 6068806, at *4 (N.D. Tex. Nov. 20, 2018)
(“AKS violations are not the ‘garden variety breaches of contract or regulatory violations’ that the
Supreme Court sought to shield from the wrath of the FCA.”).
29
   42. U.S.C. § 1320-7(a)(1).
30
   Id. § 1230-7(b)(7).
31
   United States v. Berkeley Heartlab, Inc., No. CV 9:14-230-RMG, 2017 WL 6015574, at *2
(D.S.C. Dec. 4, 2017).
32
   See, e.g., Guilfoile v. Shields, 913 F.3d 178, 190 (1st Cir. 2019); Capshaw, 2018 WL 6068806,
at *4; Berkeley Heartlab, 2017 WL 6015574, at *2; United States ex rel. Wood v. Allergan, Inc.,
246 F. Supp. 3d 772, 818 (S.D.N.Y. 2017), rev’d on other grounds, 899 F.3d 163 (2d Cir. 2018).


                                           Page 21 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 22 of 147



VI.      LEGAL GUIDANCE UNDER THE AKS

                 The AKS has statutory and regulatory “safe harbors” that identify specific

arrangements that do not violate the statute if all terms of the safe harbors are observed by the

parties. For example, the “personal services” safe harbor permits compensation arrangements

between a principal and an agent if, inter alia: (1) there is a written agreement between the parties

that is signed by the parties; (2) the term of the agreement is at least one year; (3) the agreement

covers all of the services to be provided by the agent and sets forth his or her duties with specificity;

(4) the aggregate compensation paid to the agent over the term of the agreement is set in advance,

is consistent with FMV in an arms-length transaction, and is not determined by the volume or

value of any referrals or business otherwise generated between the principal and the agent; (5) if

the agreement is intended to provide for the services of the agent on a periodic, sporadic or part-

time basis, rather than on a full-time basis for the term of the agreement, the agreement specifies

exactly the schedule of such intervals, their precise length, and the exact charge for such intervals;

and (6) the aggregate services contracted for do not exceed those which are reasonably necessary

to accomplish the commercially reasonable business purpose of the services. 33

                 Fresenius’ MDAs with physicians do not meet the requirements of the personal

services safe harbor, because, inter alia, the MDAs are based upon the volume or value of referrals

from physicians to Fresenius, are not at FMV for services actually rendered, do not specify exactly

the schedule of such services, their precise length, and the exact charge for such intervals, and are

not commercially reasonable. Fresenius’ other remuneration relationships with physicians,

including, but not limited to, JVAs, lease agreements, recruitment assistance, and practice




33
     42 C.F.R. § 1001.952(d).


                                             Page 22 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 23 of 147



management services also violate the AKS and fail to meet the requirements of other statutory or

regulatory safe harbors).

                 Fresenius’ no-cost or below-cost services to hospitals also do not fall within any

statutory or regulatory safe harbor, and, to the extent that those services are designed to induce

referrals, and are not offered at FMV, they violate the AKS.

                 Below- or No-Cost Services to Hospitals to Obtain Referrals Violate the AKS

                 Even a superficial review of Fresenius’ hospital contracts demonstrates that they

do not contain the legal and operational safeguards necessary for a below-market relationship to

survive scrutiny under the AKS. Fresenius has never completed any meaningful compliance

review, FMV analysis, or commercial reasonableness analysis of the contracts at issue, and

Fresenius systematically ignored complaints by employees that no cost data was available to

ensure that contracts were priced appropriately.

                 CMS’s Office of the Inspector General (“OIG”) has issued extensive guidance to

providers on the issue of providing below-cost goods and no-cost services. Under that guidance,

services and items provided to referral sources below or at no cost are heavily scrutinized. The

OIG Supplemental Compliance Guidance for Hospitals, issued in January 2005, notes that

hospitals should “scrutinize carefully any remuneration flowing to the hospital from the provider

or supplier to ensure compliance with the anti-kickback statute.” 34 This Guidance specifically

notes that remuneration includes “free or below-market items and services or the relief of a

financial obligation” that the provider would otherwise incur. 35 OIG further instructed hospitals




34
     70 Fed. Reg. 4858, 4868 (Jan. 31, 2005).
35
     Id.



                                            Page 23 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 24 of 147



to analyze whether the financial relationship is at FMV and fulfills a “legitimate business purpose

of the hospital (apart from obtaining referrals).” 36

                OIG also addressed the provision of “free or below market goods or services to

actual potential referral sources” in a 2014 bulletin, describing such arrangements as “suspect

under the anti-kickback statute because of the implication that one purpose of the payment is to

induce ... Federal health care program referrals.” 37 OIG went on to note that “[s]uch intent may

be evidenced by the arrangement’s characteristics, including its legal structure, it operational

safeguards, and the actual conduct of the parties to the arrangement.”

                A 2011 OIG Advisory Opinion echoes the concerns set forth in the Special Fraud

Alert, noting that “OIG’s position on the provision of free or below-market goods or services to

actual or potential referral sources is longstanding and clear” and that such arrangements are

“suspect and may violate the anti-kickback statute, depending on the circumstances.” 38 This

Advisory Opinion references OIG’s 2005 Supplemental Compliance Program Guidance for

Hospitals, stating that arrangements under which hospitals provide physicians with items or

services for free or less than fair market value, or that relieve physicians of financial obligations

they would otherwise incur, “pose significant risk.” 39

                Likewise, OIG Advisory Opinion No. 11-07 considered a service provided free of

charge by a drug manufacturer which reminded parents of the need to keep their child’s




36
   Id. at 4866.
37
   Dep’t of Health & Human Servs., Office of Inspector Gen., Special Fraud Alert: Laboratory
Payments to Referring Physicians 2 (2014), available at https://oig.hhs.gov/fraud/docs/
alertsandbulletins/2014/OIG_SFA_Laboratory_Payments_06252014.pdf.
38
   Dep’t of Health & Human Servs., Office of Inspector Gen., OIG Advisory Opinion No. 11-07
7 (2011), available at https://oig.hhs.gov/fraud/docs/advisoryopinions/2011/AdvOpn11-07-2.pdf.
39
   Id.



                                             Page 24 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 25 of 147



pneumococcal vaccination current. 40 OIG ultimately decided that the program did not pose a risk

to the program because the arrangement was narrowly tailored, operated transparently, did not

target any particular referral sources (i.e., was made available to all health insurers and health care

entities), and was unlikely to result in either overutilization or a decrease in patient freedom of

choice. 41 These safeguards are completely absent from Fresenius’ acute care hospital contracts,

where there is no transparency and particular referral sources have been specifically targeted for

the provision of low cost services in order to obtain referrals.

               Physician Remuneration Intended to Induce Referrals Violates the AKS

               The AKS and its safe harbors make clear that agreements between physicians and

providers like Fresenius that are not at FMV, or that do not reflect payment for services actually

rendered and needed, violate the law. To the extent that Fresenius pays physicians remuneration

regardless of whether they actually provide the work called for by their medical director

agreements, as described below, the AKS is violated.

               To determine whether a financial relationship is lawful, the Federal government

will look beyond any written terms to determine whether one purpose of the agreement is to induce

referrals. 42 OIG has also made clear that relationships that are designed with the purpose of

obtaining referrals violate the AKS regardless of whether the agreements are at FMV and are

commercially reasonable. In the 2005 OIG Supplemental Compliance Program Guidance For

Hospitals, for example, OIG noted that “[p]arties to an arrangement cannot obtain safe harbor

protection by entering into a sham contract that complies with the written agreement requirement


40
   Id. at 2-5.
41
   Id. at 6-9.
42
   See, e.g., United States v. Campbell, No. 08-1951, 2011 WL 43013, at *7-*8 (D.N.J. January 4,
2011); United States ex rel. Kaczmarczyk v. SCCI Hospital Ventures, Inc., No H-99-1031, 2004
WL 7089810, at *5 (S.D. Tex. Mar. 11, 2004).



                                            Page 25 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 26 of 147



of a safe harbor and appears on paper to meet all of the other safe harbor requirements, but does

not reflect the actual arrangement between the parties. In other words, in assessing compliance

with a safe harbor, the OIG examines not only whether the written contract satisfies all of the safe

harbor requirements, but also whether the actual arrangement satisfies the requirements.” 43

“Importantly, under the anti-kickback statute, neither a legitimate business purpose for the

arrangement nor a fair market value payment will legitimize a payment if there is also an illegal

purpose (i.e., inducing Federal health care program business).” 44

                OIG repeated this position in the 2014 Special Fraud Alert: “[t]he anti-kickback

statute is implicated when a clinical laboratory pays a physician for services. Whether an actual

violation of the statute occurs depends on the intent of the parties—the anti-kickback statute

prohibits the knowing and willful payment of such amounts if even one purpose of the payment is

to induce or reward referrals of Federal health care program business. The probability that a

payment is for an illegitimate purpose is increased, however, if a payment exceeds fair market

value or if it is for a service for which the physician is paid by a third party, including Medicare.” 45

                OIG reviews several factors to determine if a remuneration relationship is unlawful:

(1) whether the relationship is “[]likely to interfere with, or skew, clinical decision making,” (2)

whether the relationship is “[]likely to increase costs to Federal health care programs or

beneficiaries through overutilization or inappropriate utilization,” and (3) whether the relationship

“rais[es] patient safety or quality of care concerns.” 46 All of these factors are present in the




43
   70 Fed. Reg. at 4864 n.41.
44
   Id. at 4864. This admonition is repeated in OIG’s 2003 Compliance Program Guidance for
Pharmaceutical Manufacturers. 68 Fed. Reg. 23731, 23734 (May 5, 2003).
45
   Dep’t of Health & Human Servs., Office of Inspector Gen., Special Fraud Alert: Laboratory
Payments to Referring Physicians 4 (2014), available at .
46
   42 C.F.R. § 1003.110.


                                             Page 26 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 27 of 147



contracts identified in this First Amended Complaint. Fresenius uses medical director agreements

and corollary inducements to obtain referrals to its clinics from physicians without regard for

whether treatment at a Fresenius clinic reflects superior patient care or provides a more convenient

care options for the patient.

                 Lease Arrangements Intended to Induce Referrals Violate the AKS

                 Under the space lease safe harbor, 47 payments for the use of office space do not

constitute remuneration if certain conditions are met. 48 The lease agreement must be in writing,

signed by the parties, and specify the premises to be used. The term of the lease must be for at

least one year. The rent charged must be set in advance and consistent with fair market value. The

rent charged cannot be determined in a manner that takes into account the volume or value of any

referrals or other business generated between the parties. The agreement must be commercially

reasonable even if no referrals were made between the lessee and the lessor.

                 With respect to rentals and leases, fair market value means the value of rental

property for general commercial purposes not taking into account its intended use. In the case of

a lease of space, this value may not be adjusted to reflect the additional value the prospective lessee

or lessor would attribute to the proximity or convenience to the lessor when the lessor is a potential

source of patient referrals to the lessee.

                 Fresenius’ lease agreements with physicians were not at FMV and were not

commercially reasonable. Fresenius often leases office space in buildings owned by physicians at

above FMV. These leases are frequently guaranteed for 15 years whether the Fresenius clinic

continues in business, and provide for annual escalators of 1% to 10%—arrangements that are not

commercially reasonable and provide far greater remuneration to the physicians than justified by


47
     Id. § 1001.952(b).
48
     Id. § 411.357(a).


                                             Page 27 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 28 of 147



economic conditions in the market. Conversely, when Fresenius owns its buildings, it frequently

leases office space to its medical directors at rates significantly below FMV—arrangements that

are not commercially reasonable and not justified by economic conditions in the market.

               JVAs Intended to Induce Referrals Violate the AKS

               Beginning in 1992, OIG has repeatedly expressed concerns about JVAs between

health care providers and referral sources. Those concerns take a variety of forms, and many of

OIG’s concerns are implicated by Fresenius’ JVAs with nephrologists. For example, OIG has

expressed concerns that the profit distributions to investors in JVAs who are also sources of

referrals to the joint ventures (“JVs”) may represent remuneration for those referrals, in violation

of the AKS. 49 OIG has also been concerned that JVs which include lengthy covenants not to

compete may be designed to secure referrals. 50

                HHS OIG has been especially concerned about the valuation of physicians’

investment in JVAs using a formula based on the venture’s revenue stream because that valuation

may lead to a payment based on the value of referrals of Medicare and Medicaid patients that the

investing physicians may make to the entity in the future. 51

               As described in more detail below, Fresenius chooses JV partners based upon the

extent to which those partners can refer patients, places overt pressure on physicians in JVs to

maintain and increase those referrals, values JV investments based upon this referral stream, and

uses JVAs and MDAs to secure and enforce far-reaching and long-lasting non-competes.



49
   Dep’t of Health & Human Servs., Office of Inspector Gen., OIG Advisory Opinion No. 97-5 7
(1997), available at https://oig.hhs.gov/fraud/docs/advisoryopinions/1997/ao97_5.pdf.
50
   Letter from D. McCarty Thornton, OIG Associate Gen. Counsel, to T.J. Sullivan, IRS Office
of Associate Chief Counsel (Dec. 22, 1992), available at https://oig.hhs.gov/fraud/docs/
safeharborregulations/acquisition122292.htm.
51
   Dep’t of Health & Human Servs., Office of Inspector Gen., OIG Advisory Opinion No. 09-09 7
n.5 (2009), available at https://oig.hhs.gov/fraud/docs/advisoryopinions/2009/AdvOpn09-09.pdf.


                                           Page 28 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 29 of 147



                 Fresenius’ JVAs do not meet even the most basic requirements of the AKS safe

harbor for investment interests, because, inter alia, the JVs do not limit investment by referral

sources to less than 40%. In fact, many Fresenius JVAs permit physicians to own up to 49% of

the JVA—and, in some cases, to even maintain majority interests—with terms on which the

investments are offered to investors in positions to make referrals, and which are directly related

to expected levels of referrals. 52

VII.      FRESENIUS’ FRAUDULENT SCHEMES

                 Fresenius Provides Below-Cost and No-Cost Services to Hospitals to Secure
                 Patient Referrals

                 At all times material hereto, a significant part of Fresenius’ efforts to grow referrals

to its dialysis clinics came through referrals from its acute care contracts with hospitals. The

contracts were designed to induce referrals by: (a) providing inpatient dialysis services to hospitals

at below cost and/or at no cost; and (b) providing significant free services to hospitals.

                 Fresenius also entered into improper medical directorships with nephrologists who

were in a position to influence referrals of patients from hospitals to Fresenius’ outpatient dialysis

clinics, paying them well above FMV for their services.

                     Fresenius Enters into Unprofitable and Below-Cost Hospital Acute
                     Dialysis Contracts in Order to Induce Patient Referrals

                 Fresenius made the calculated business decision to offer dialysis services to

hospitals well below cost, and to offer concomitant free services (including, but not limited to, free

discharge planners) to hospitals in order to capture referrals of discharged patients to Fresenius

dialysis clinics.




52
     See 42 C.F.R. § 1001.952(a)(2).


                                              Page 29 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 30 of 147



                Over the past two decades, the dialysis industry has become increasingly

concentrated in the hands of two companies, as they each have acquired other dialysis chains over

the past decade.     While in 2004 there were four major dialysis chains—DaVita, Gambro,

Fresenius, and the Renal Care Group—by the end of 2005, ownership of free-standing dialysis

clinics was concentrated in the hands of only two dominant companies, DaVita and Fresenius. In

2005, DaVita purchased Gambro, acquiring an additional 1,200 clinics in North America. In that

same year, Fresenius acquired the Renal Care Group, adding a total of 425 clinics and 210

outpatient clinics to its rosters. In 2012, Fresenius acquired Liberty Dialysis, adding another 260

clinics in North America. Opportunities for further acquisitions were limited because very few

large dialysis providers remained. Fresenius now has approximately 2,400 clinics in the United

States, treating 190,000 patients, including more than 100,000 Medicare patients per year.

                Beginning in approximately 2007, Fresenius increasingly realized that the

company’s “organic growth” (i.e., growth from adding new patients and not through acquisitions)

was almost non-existent. Fresenius decided that one of the keys to capturing new patients for its

dialysis clinics was through its inpatient acute care relationships with hospitals. To develop these

relationships, FMCNA began to seek exclusive contracts to provide inpatient dialysis care in the

hospital setting.

                Approximately fifty percent of all ESRD patients begin dialysis emergently, when

they experience acute complications from kidney failure. Fresenius knew that it could most

effectively acquire new patients by ensuring they began dialysis treatment at its own facilities

immediately after being discharged from the hospital. Fresenius thus sought to establish a pipeline

from inpatient dialysis (in the hospital setting) to outpatient dialysis at its own clinics.




                                             Page 30 of 147
           Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 31 of 147



                Because the dialysis industry is highly concentrated, Fresenius knew that it was

directly competing with DaVita to obtain hospital contracts and to capture hospital referrals.

Hospitals were aware of the competition between Fresenius and DaVita, and played the two

companies against each other to secure the best financial deals for acute care contracts. As a result,

during discussions between Fresenius employees and hospital executives, there has been little, if

any, discussion of the actual cost of acute treatment or fair market value. Nor has there been any

meaningful discussion of the quality of care. Instead, what the hospital negotiators wanted was a

“number,” one that they could compare favorably or unfavorably to the other bidder, almost always

Fresenius’ main competitor, DaVita.

                Despite concerns with AKS compliance and that financial losses with inpatient

contracts would detract from the overall performance of the area or region for which they were

responsible, Fresenius mid-level managers (including Mr. Flanagan and his colleagues in the

Western Division) were instructed by their superiors to obtain hospital contracts “at any cost” in

order to secure the referrals of discharged patients. Fresenius management, at the highest level,

including the CEO and his direct reports, knew, and intended, that the company would remunerate

hospitals in the form of below-cost services to induce these hospitals to refer patients to Fresenius

clinics.

                Area and regional managers were expected to grow their outpatient base by at least

4% each year, and, in some cases, up to 13% a year. Bonuses, which have exceeded $10,000, and

performance evaluations for mid-level managers, were tied to growth of the number of patients

and treatments at individual clinics, among other factors, as confirmed by Witness No. 1, an

FMCNA Director of Business Development from October 2007 to May 2012 in the Midwest

Region that included parts of Nebraska, Wyoming, Colorado, and Montana. Indeed, regional and




                                            Page 31 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 32 of 147



area managers understood that, in the long run, it was better to capture a new patient, even if the

company incurred a loss in an acute contract, for the long-term benefit of their regions and their

own pocketbooks.

                Internal Fresenius documents—Excel spreadsheets entitled “Acute Programs

w/Negative EBIT” and “Acute Txts & Program EBIT 53 vs. Budget”— show that Fresenius

actually budgeted for losses in the acute programs at many of the larger hospitals. Frequently,

Fresenius’ losses on these contracts exceeded even those originally budgeted. For example, a

spreadsheet entitled “Acute Programs w/Negative EBIT” shows that, of the eighteen hospitals

listed (including hospitals in Arizona, California, Colorado, Hawaii, Kansas, Missouri, Oklahoma,

Oregon, and Texas), all but four of the hospital acute contracts had been budgeted for losses:

                                                                   YTD Acute EBIT
                                                         Actual        Budget     Act vs. Budg.
      Area        Facility #     Facility Name           Sep-10        Sep-10       Variance
San Antonio River   1243       N.W. San Antonio       ($1,219,001)   $717,168.09 ($1,936,169.09)
      City
 San Diego West     1989       SDDS Hospital         ($1,209,560.70) ($1,533,146.80)    $323,586.10
 Rocky Mountain     4966       Denver Acute           ($404,002.13) ($175,572.77)      ($228,429.36)
  Acute Services
 Bay Area Acutes    1810       Bay Area Acutes        ($329,494.05)   ($192,911.41)    ($136,582.64)
     Hawaii         3302       Honolulu Acutes        ($286,310.77)   ($538,813.73)     $252,502.96
  South Kansas      4887       Via Christi St         ($282,048.69)   ($235,844.13)     ($46,204.56)
                               Francis Acute
Kansas City Metro    4090      Kansas City            ($244,656.67)   ($287,845.53)     $43,188.86
                               Acutes
 Oklahoma Acute      3974      Oklahoma Acute         ($218,850.44)   $161,454.14      ($380,304.58)
                               Services
     Haemo-Stat      1904      Haemo-Stat             ($203,926.80)   ($180,733.42)     ($23,193.38)
        Tyler        4792      Tyler Etmc Acutes      ($176,585.31)     $14,491.64     ($191,076.95)
     West Houston    1315      Gulf Coast Mobile       ($94,090.55)    $340,237.83     ($434,328.38)
                               Unit
   Inland Oc         6372      Haemo-Stat South       ($92,807.48)    ($28,719.73)     ($64,087.75)
   Apehresis
 Northern Lights     4891      Juneau Acute           ($65,144.53)     $15,760.07      ($80,904.60)
     Alaska
 Nebraska Iowa       4880      North Platte Acute     ($53,559.19)    ($41,716.28)     ($11,842.91)

53
  EBIT stands for “earnings before interest and taxes,” a measure of net income calculated as
revenue minus expenses (but excluding tax and interest).


                                              Page 32 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 33 of 147



 Arizona Acutes        6318    Phoenix Metro        ($49,116.42)   ($198,900.63)     $149,784.21
                               Acutes
    Rural West         6316    Bullhead City        ($24,132.41)     $24,563.15      ($48,695.56)
                               Acutes
 Rocky Mountain        3776    Albuquerque          ($19,029.02)    $503,408.46     ($522,437.48)
  Acute Services               Acute
  Corpus Christi       4964    Corpus Christi        ($9,258.87)    $185,107.04     ($194,365.91)
                               Acute

                 By the date of this document, September 2010, Fresenius was losing money on its

contracts with all of the hospitals listed above, many well in excess of their budgeted losses. For

example, the Fresenius San Antonio River City and San Diego West facilities each lost more than

a million dollars per year. Fresenius did nothing to alter its business practices or try to recoup

these losses, many of which were substantial, illustrating that the losses were in fact kickbacks to

induce referrals.

                 The anticipated and realized losses reflected on these spreadsheets were approved

in advance by Fresenius management as part of an annual budget cycle that began each year in

June or July and concluded after the following January 1. Regional managers proposed budgets

to corporate headquarters that included planned losses from hospital contracts. Those losses were

approved by Fresenius management as part of the regions’ budgets for the year.

                 The spreadsheets referenced above, for instance, showing hospitals with negative

EBIT, were prepared on a monthly basis by financial analysts at Fresenius’ Waltham,

Massachusetts headquarters. The spreadsheets were reviewed and approved by mid-level and

upper management, from regional managers to the business unit’s vice president in the Waltham

corporate headquarters. While the spreadsheets referenced above are from the Western Business

Unit, the decision to run hospital programs at a loss was driven by corporate management with

similar budgeted losses for the acute contracts throughout the United States.




                                            Page 33 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 34 of 147



               These losses resulted from the fact that, in order to insure that it was in a position

to secure referrals of patients who were discharged from hospitals and needed dialysis, FMCNA

chose not to charge the hospitals for many of the costs it incurred in delivering inpatient services.

For example, although Fresenius usually charged hospitals nursing fees at $40 per hour, in many

regions, Fresenius incurred costs for nurses of up to $75 per hour. Fresenius chose not to pass on

these additional costs to the hospitals, resulting in a $30/hour loss. Fresenius was frequently

required to pay for additional nursing time while nurses were waiting for doctors’ orders to begin

treatments, costs that were also not charged to the hospital. Fresenius also routinely waived

ancillary fees, such as for tubing, dialysis equipment, treatment cancellation fees, removal of

dialysis catheters, and other ancillary services. See infra ¶¶ 112-113.

               If Relator and other Fresenius employees tried to include fees for these ancillary

services in their proposed hospital contracts, their proposals were vetoed by Fresenius’ regional

vice presidents (“RVPs”), who were responsible for approving the terms of hospital contracts.

These RVPs had an incentive to accept a loss in a hospital contract that would result in more

growth for individual clinics, ultimately bringing in much more revenue. Eventually, Mr. Flanagan

asked the RVPs simply to tell him what they were willing to charge the hospitals, which usually

translated into the provision of services substantially below costs. Mr. Flanagan would then

negotiate those rates instead of following the prices set forth in the sample contract.

               When Mr. Flanagan discussed with management his concerns about pricing

hospital contracts below cost, including with RVP Susan Raulie and President of the Western

Business Unit Joe Prillmayer, he was told that entering into below-FMV contracts was Fresenius’

standard business practice, with which Mr. Flanagan was instructed to comply. RVP Raulie knew,




                                            Page 34 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 35 of 147



and intended, that the company would remunerate hospitals in the form of below-FMV services to

induce these hospitals to refer patients to Fresenius clinics.

               At any given time, up to 65% of Fresenius’ acute care contracts with hospitals in

the Western Business Unit and throughout the country ran at a loss. FMCNA was not concerned

about these losses as long as the hospital acute care programs generated new patient referrals to its

dialysis centers—indeed, the very point of these loss leaders was to secure referrals. For example,

Mr. Flanagan once discovered losses under a contract with Laredo Medical Center in Laredo,

Texas, amounting to $295,975 above those budgeted. The contract was set to renew in 2007 or

2008; during this period, Mr. Flanagan brought this discrepancy to the attention of RVP Raulie

and told her that he would try to recoup the money from the hospital. Ms. Raulie told Mr. Flanagan

not to do so because that might be “bad for business”—meaning the hospital would retaliate against

Fresenius by terminating its contract with Fresenius. Instead, RVP Raulie informed Laredo

Medical Center that, if it renewed the contract, FMCNA would waive the fees that were owed.

               Again in 2010, Mr. Flanagan attempted to address concerns about unprofitable

acute contracts with his supervisor, President of the Western Business Unit, Joe Prillmayer,

pointing out that because Fresenius was consistently losing money with acute care contracts, it

appeared that Fresenius was buying referrals from hospitals. Prillmayer told Mr. Flanagan to

“back off” and that he should let Fresenius’ Operations Department handle the issue. Prillmayer

knew, and intended, that the company would remunerate hospitals in the form of below-FMV

services to induce these hospitals to refer patients to Fresenius clinics.

               Mr. Flanagan also relayed his concerns about the unprofitable acute contracts to

Senior Vice President for Physician Strategies Brian Gauger, who responded that he did not want

to hear any complaints about pricing of the acute care contracts. Gauger knew, and intended, that




                                            Page 35 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 36 of 147



the company would remunerate hospitals in the form of below-FMV services to induce these

hospitals to refer patients to Fresenius clinics.

                Despite Mr. Flanagan’s having repeatedly raised these concerns within Fresenius

about the profitability of acute contracts, there was no effort to rectify the problem because

Fresenius management knew that hospitals would terminate their agreements and/or refer fewer

patients to Fresenius if it priced the acute contracts at the actual cost of delivering services, let

alone at a level sufficient for it to earn a profit. FMCNA management knew these contracts served

as a pipeline of referrals to its outpatient clinics from loyal hospital and physician partners. They

viewed any efforts to increase the price at which these inpatient services were being offered (in

order to reflect the true cost of providing those services) as interrupting the flow of new patients

into Fresenius outpatient clinics from these hospitals, something Fresenius management was not

willing to allow.

                Others had similar experiences as Mr. Flanagan. Witness No. 2, who was the

Director of Business Development in Fresenius’ Western Division from 2004 to 2010, confirmed

what Relator had experienced. In his job developing contracts with hospitals, Witness No. 2

witnessed Fresenius regularly bidding on hospital contracts at below FMV and below its costs of

delivering dialysis services to the hospital. In Fresenius’ Dallas Region, for example, Fresenius’

employees, following instructions from their supervisors, entered into acute care contracts with

hospitals notwithstanding the fact that the price offered was below the actual cost of providing

acute services. In fact, Witness No. 2’s supervisors within the Dallas Region instructed employees

to win acute care contracts “at any price.” Fresenius treated these contracts as loss leaders,

incentivizing hospitals to funnel referrals to its outpatient clinics.




                                             Page 36 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 37 of 147



                Witness No. 2 had personal experience with Fresenius’ use of hospital acute care

contracts for the purpose of feeding their outpatient clinics with patient referrals regardless of

whether the hospital contract was profitable or ran at a loss. He recalled that Fresenius never

factored in the actual cost of providing acute services because the company used these contracts

to generate patient referrals. In his experience, hospitals were being incentivized through low-cost

contracts to choose FMCNA to run these programs so that Fresenius could obtain the longer-term

patient referrals for dialysis treatments at their outpatient clinics.

                Fresenius’ negotiation strategy (i.e., to secure hospital contracts even if the

contracts would lose money) applied nationwide and was designed to secure referrals. With regard

to Fresenius’ cost of providing services at hospitals, Witness No. 2 confirms that FMC “just didn’t

care” if it made a profit on those contracts, and did not even make the cost of providing these

services—data that would have been necessary to negotiate a contract at FMV—readily available

internally. Jeffrey Hymes, Medical Director for the Fresenius hospital program, repeatedly

requested information about the cost of these acute care contracts, sending emails to superiors,

asking, for instance: “How do I price this contract based on costs if no cost information is available

for the acute programs?” Hymes never received an answer.

                Witness No. 2 personally conducted negotiations with Tenet and LTC Legacy, and

was told by his superiors: “let’s get the contracts at any price.” In his experience, FMCNA entered

into money-losing, below-cost contracts with at least 26 hospitals within Tenet Healthcare, a

national health care management company with dozens of hospitals across the United States.

                Similar losses in the acute care contracting segment were reported by Witness No.

3, an RVP of Business Development for Fresenius Medical Care from August 2014 to November

2018 and as a Director of Market Development from April 2012 to July 2014 in the Capitol Lakes




                                              Page 37 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 38 of 147



Region Territory (which included Indiana, Kentucky, Maryland, Michigan, New York, Ohio, and

Washington, DC). In his role as a Director of Market Development, Witness No. 3 developed new

business opportunities with health systems and hospitals. In his experience, the acute care

contracts regularly lost money “at an alarming level.”

               The acute care losses were also experienced by Witness No. 4, an RVP for

Fresenius in the northeast from April 2016 to May 2020 and an RVP for Michigan, Indiana and

Ohio from July 2012 to June 2015. As an RVP, Witness No. 4 oversaw the operational aspects of

about forty Fresenius facilities across the New York metropolitan area, Newark, New Jersey, and

Connecticut. In his earlier role as an RVP in the Midwest Region, Witness No. 4 oversaw around

thirty-five Fresenius clinics and negotiated JVAs with doctors. As part of negotiating outpatient

facility contracts and overseeing facility operations, he witnessed that, in order to get referrals,

Fresenius lost money on acute inpatient contracts, especially with mid-sized hospitals that did not

have their own dialysis nurses on site every day.

               Faced with the reality that it could no longer rely exclusively on growing its patient

base by acquiring other dialysis chains, the pressure within Fresenius to secure and retain hospital

acute contracts became especially intense in late 2009 to early 2010. Donna McCarthy, Senior

Vice President of Operations and President West Division, and other senior managers reminded

the company’s marketing directors that “if you lose a hospital, we lose referrals.” Marketing

directors were instructed to concentrate their efforts on hospitals that performed significant

numbers of dialysis treatments every year, such as those hospitals listed on an Excel spreadsheet

entitled “West Top Hospitals By Volume 2009.”

               Witness No. 5 confirmed that Fresenius focused on growing the business through

acute care contracts with hospitals. Witness No. 5 was a Director of Business Development for




                                           Page 38 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 39 of 147



the company from October 2007 to December 2013, where he was responsible for a territory that

spanned several western states. Though in some situations a patient might go to a competitor’s

dialysis clinic, those situations were outliers. Witness No. 5 remembers that Fresenius’ acute

inpatient contracts served to “streamline” referrals to its outpatient clinics. Hospitals where

Fresenius had an acute care contract reliably sent about 70% to 80% of the ERSD patients they

discharged to Fresenius dialysis centers for outpatient treatment.

               Losses in acute contracts were reported by Fresenius corporate headquarters on a

monthly basis in an “Acute Profit and Loss Reports.” These extremely detailed reports recorded

the number of treatments anticipated on a monthly and YTD basis, compared with the numbers

actually performed, the anticipated treatment costs, and the actual costs of treatment for inpatient

dialysis.   These reports were widely circulated throughout the company, including to top

executives and to business development managers such as Relator, and are further evidence that

Fresenius’ top management was well aware of the extent to which hospital acute contracts for the

provision of dialysis to inpatients were losing money and could identify cost overruns with

precision, by hospital and by cost involved.

               Not only were the acute contracts losing money, but Fresenius rarely (if ever)

enforced the so-called standard “escalator” clause in section 6.01 of its Standard Acute Agreement,

which called for annual fee increases of up to 4.0%. In 2009, Mr. Flanagan found that Fresenius

had failed to enforce the escalator provisions in the contracts for numerous hospitals, including in

contracts with Western Plains Medical Complex (Dodge City, Kansas), Mercy Medical Center

(Des Moines, Iowa), Hays Medical Center (Hays, Kansas), Saint Lukes East Hospital (Lees

Summit, Missouri), Great Plains Regional Medical Center (Elk City, Oklahoma), Galachia Heart

Hospital (Wichita, Kansas), Kansas Heart Hospital (Wichita, Kansas), Kansas Medical Center




                                           Page 39 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 40 of 147



(Andover, Kansas), Wesley Medical Center (Wichita, Kansas), Select Specialty – Western

Missouri (Kansas City, Missouri), St. Catherine Hospital (Garden City, Kansas), St Luke’s

Hospital of Kansas City (Kansas City, Missouri), Good Samaritan Hospital (Olathe, Kansas),

Select Specialty Hospital (Kansas City, Missouri), and Wesley Rehab Hospital (Wichita, Kansas).

Several of these hospitals had had no escalator increases since as early as 2002.

               Mr. Flanagan developed a plan to remedy this situation by notifying hospitals of

contractual increases, a plan that was blocked by management, including his supervisor, Joe

Prillmayer, who told him to “let it [the contractual increases] go.” Fresenius showed no interest

in stopping these significant losses because upper-level management believed that doing so would

cause Fresenius to lose hospital contracts which were the key to obtaining referrals of new patients

to Fresenius’ outpatient clinics.

               Fresenius routinely waived these escalator provisions in contracts that called for

cost increases upon renewal. Instead of enforcing the escalator provisions in existing contracts,

FMCNA senior management made the calculated decision to use the escalator clauses as a

bargaining chip in exchange for contract renewal because the company’s main interest was

generating patient referrals from the hospitals and revenue for its outpatient clinics, not making

money from the hospital contracts themselves.

               A slide from an internal 2009 PowerPoint presentation given to the Southwest

Group explains how Fresenius intended to use waiver of the fee increases to curry favor by telling

hospitals which resisted the increase that Fresenius would waive application of the escalation

provision “in recognition of their partnership with FMCNA” and that “we thank them for their

business.” In other words, Fresenius inserted the escalator provisions into its contracts, knowing




                                           Page 40 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 41 of 147



it would later waive these provisions to cement its relationship with hospitals from which it

received substantial referrals of new patients:




                Witnesses from around the country have confirmed that the acute care contracts

were not profitable for FMCNA. Witness No. 7, a Fresenius Manager of Hospital and Patient

Services from August 2016 to January 2019 in a territory that included Nevada and California,

learned from several colleagues that Fresenius was losing money on its acute care contracts.

               Witness No. 7 said the hospital contracts were vital to Fresenius, whether or not the

acute services were offered below Fresenius’ actual costs. “The hospitals gave us first priority to

see [the] patient,” he recalls. A typical Fresenius contract would have the company servicing a

20-bed dialysis unit in a 500-bed hospital. At the end of the day, the key thing for getting referrals

for Medicare and Medicare-eligible patients was having the hospital contracts. “Referrals came




                                            Page 41 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 42 of 147



in the pipeline from the contracts,” he said. Whoever had those hospital contracts had the

opportunity to call in their preferred nephrologist.

                This experience is consistent with that of Witness No. 4. In his role overseeing

acute care contracts in the Northeast Region, Witness No. 4 recalled that a team headed by Director

of Business Development Mike Christensen and Fresenius Senior VP Tom Wieder negotiated a

lowball rate of $250 for inpatient dialysis treatments with HCA, knowing it was offered well below

cost and would be a money loser, but with the hope that Fresenius could eventually secure a

nationwide contract with HCA hospitals to perform inpatient dialysis treatments which would

result insignificant numbers of referrals. Asked why Fresenius had money-losing contracts,

Witness No. 4 confirmed: “The thought was, if we get the acute contract, it will equate to more

patients in our facilities.”

                Witness No. 8, a Director of Market Development for Fresenius Medical Care from

February 2015 to February 2018 in the Western Region, was tasked with identifying potential

acquisitions and developing new business relationships with nephrologists within the north Texas

market. He recalled that Fresenius would “lose in acute, but get all those referrals.” By providing

in-hospital dialysis treatment at local hospitals, Fresenius ensured referrals would flow to its

outpatient dialysis centers.

                This was the same experience of Witness No. 9, who worked as a Director of

Operations at FMCNA from 2012 to January 2018. In her role directing, administering, and

controlling the daily operations of Fresenius’ contracts with hospitals in two southern states, she

negotiated twenty hospital contracts. In her experience, such contracts guaranteed approximately

seventy to eighty percent of outpatient referrals went to Fresenius clinics, but at a cost as “there

was a lot of money going down the drain with those contracts.” For example, in her experience,




                                            Page 42 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 43 of 147



Fresenius’ acute contracts in New York and Maryland regularly lost Fresenius $1.5 million

annually; those in Kentucky regularly lost the company $600,000 annually.

               Nevertheless, Witness No. 9 confirmed that the contracts served their purpose: “The

contracts channeled patients to the clinics.” As to why Fresenius pursued loss-making contracts,

Witness No. 9 recalled: “I don’t think they looked at the profitability, to be honest with you. . . .

[I]t was a relationship initiative— the idea was the nephrologist [in the hospital and under an MDA

with Fresenius] would refer discharged patients to [Fresenius] clinics.” According to Witness No.

9, Fresenius determined the value of a hospital contract based upon the number of ESRD patients

in a given market relative to the number of Fresenius dialysis clinics in that market, without regard

to the profitability of the contract. “I don’t know if Fresenius did a feasibility for cost per se—it

was more market analysis of the number of ESRD patients relative to clinics in the area.”

               Fresenius management viewed its hospital contracts as key to ensuring a steady

supply of patients to Fresenius dialysis clinics. These managers expected that the acute contracts

would contribute toward the overall target of four percent annual growth in dialysis treatments

performed by Fresenius.

               A PowerPoint presentation from 2012 used to guide employees negotiating and

implementing acute care contracts entitled “Manager of Business Development Roll-Out and

Implementation Plan” similarly demonstrates how Fresenius provided below-cost and free services

in order to generate referrals. Fresenius’ managers of business development (“MBDs”) were to be

responsible for “[c]oordinat[ing] the care of pre-ESRD patients at the practice and hospital to

facilitate their seamless, expeditious transition into dialysis.” This presentation states that the

MBDs should work to “Expand [the] Referral Relationship” with hospitals. The presentation




                                            Page 43 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 44 of 147



cautions: “Do not leave [the sales call] without Customer knowing and understanding our

immediate admission process.”

                 To determine whether it was worth pursuing an acute contract at that location,

Fresenius instructed its MBDs during the first sales call to ask the hospital negotiators about the

total number of anticipated referrals, using this script: “[I]n order to help me better understand how

we may be able to better meet your needs, can you give me a feel for how many new patient

discharges you typically handle in a month?” This information was essential to Fresenius, as it

helped the Company target hospitals that would have a significant referral “yield” to Fresenius’

outpatient dialysis clinics.   If Fresenius’ provision of acute services to the hospitals were

unconnected to the inducement or rewarding of referrals, its employees would have no need to ask

this question:




                 This same presentation instructs MBDs to coordinate with hospitals where

Fresenius offered acute services to “be alerted when a new patient has a new order for acute




                                            Page 44 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 45 of 147



dialysis (MBD to be available 24/7 to initiate discharge planning process)” and to coordinate with

Fresenius-affiliated physicians at hospitals to “maximize referrals to FMC centers”. Fresenius

instructed its MBDs to enlist “affiliated” nephrologists (i.e., those nephrologists with pre-existing

relationships with Fresenius as medical directors, business management clients, or joint venture

partners) who attended patients at hospitals or were medical directors at hospitals with which

Fresenius had acute contracts to assist in funneling patients to Fresenius, asking them to participate

in sales calls with hospital management: to “try to get them [the nephrologists] to co-own the

discharge planning process versus a detached approach”:




               The presentation goes on to state that Fresenius aimed to “[i]ncrease[] and

streamline[] the admissions process into [Fresenius] facilities from referral hospitals and physician

practices”:




                                            Page 45 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 46 of 147




               The below-cost services constituted illegal remuneration to the hospitals in

exchange for referrals. Hospitals seeking to provide dialysis services in-house would incur costs

much greater than the price at which Fresenius contracted to provide those services. For example,

in Maryland, a Medicare waiver state, the Health Services Cost Review Commission (“HSCRC”)

is charged with setting rates for hospitals based upon on actual costs or median costs of providing

services as reported by hospitals across the state. According to HSCRC data, the rate for renal

dialysis services delivered in Maryland hospitals in FY 2009 ranged from approximately $550 to

$1,000.

               The HSCRC rates reflect generally what it would cost mid-size community

hospitals, such as those covered by Fresenius acute contracts, to provide dialysis services to

inpatients. On average, the rates set by Fresenius for its acute care contracts were commonly much

lower: generally, less than 50% of the rates requested by these Maryland hospitals. At the same

time, Fresenius was charging NE Methodist Hospital, in Live Oak, Texas, $255 per treatment, less




                                           Page 46 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 47 of 147



than 50% of the lowest rate determined by the HSCRC and 25% of the highest rate, and was

charging the Scripps Hospital $375 per treatment, a substantial reduction from the lowest rate

approved by the HSCRC for a hospital in Maryland.

               Fresenius’ below-cost acute dialysis services constitute illegal remuneration to

hospitals, as those services relieved the hospitals of financial obligations they otherwise would

have incurred in providing inpatient treatment to ESRD patients and were provided as an illegal

inducement for referrals to its outpatient clinics, in violation of the AKS. Any claims submitted

for services Fresenius rendered to the patients who were referred to Fresenius clinics through the

operation of this scheme are false claims within the meaning of the FCA.

                   Fresenius Provided Hospitals with Significant Free Services to Ensure a
                   Steady Flow of Referrals

               In addition to below-cost acute dialysis services, Fresenius provided free discharge

planning services, free in-service training to staff, free chronic kidney disease training to patients,

and free Quality Assessment and Improvement Program (“QAI”) data analysis. These free

services constitute remuneration, as they relieved the hospitals of financial obligations they would

otherwise incur in training, discharge planning, in-service training, and data analysis.

                       a. Bridge Program to Induce Referrals

               One of the key tools Fresenius developed to ensure a steady flow of patient referrals

was its “Bridge Program.” A PowerPoint presentation entitled “Bridge Program May 3, 2010,”

drafted by Oliver Maier, Fresenius’ then Head of Corporate Development and Strategies and

Director of Investor Relations, made clear that the Bridge Program was developed to address

competition from DaVita for patients who begin dialysis during a hospitalization: “DaVita, with

their service, ‘Pathways’ is aggressively targeting newly diagnosed ESRD patients and attempting

to redirect outpatient placement to their facilities, even in hospitals where Fresenius Medical Care



                                            Page 47 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 48 of 147



has relationships.” To counter DaVita, Fresenius developed the Bridge Program to serve as an

“Inpatient Services Dialysis Discharge Brand” that would “maximize new patient acquisition and

minimize out migration to competing facilities in the acute care setting”:




               Maier’s presentation explains that the “Solution” Fresenius came up with was a

“Package” of free services including the Bridge Program, which would offer hospitals so that it

could “[r]eclaim ownership of the inpatient market potential”:




                                           Page 48 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 49 of 147



                A Fresenius internal document ratified by Fresenius management entitled

“BRIDGE Dialysis Transition Program” describes “the services provided for identification and

placement of patient in chronic dialysis facility” under the Bridge Program in terms of how they

will facilitate referrals to Fresenius. The program was ostensibly designed to “help hospitals save

money by streamlining the process for patient discharge from the hospital and admission to a

chronic facility for dialysis”—but Fresenius employed unlawful means to ensure as many of those

patients were treated at its own outpatient facilities. The document describes the process of

discharging patients into a Fresenius outpatient clinic:

     •   Referring physician or hospital discharge planner “[i]dentifies patients needing chronic

         facility placement and notifies” Fresenius Placement Coordinator.

     •   Fresenius Placement Coordinator “[c]ontacts patient’s MD to identify which [Fresenius]

         clinic the Physician prefers for this patient’s chronic treatment.”

     •   Fresenius Financial Coordinator “[v]erifies patient’s insurance coverage for needed

         services and clears patient for placement. Provides [Fresenius] Central Admissions Office

         with patient demographic and insurance information.”

     •   Fresenius Placement Coordinator “[n]otifies TOPs 54 educator of new patient’s clinic

         location and schedule.”

     •   Fresenius Placement Coordinator “[g]ives patient information re: [Fresenius] Prescription

         Drug service.”




54
   Fresenius’ Treatment Options Program (“TOPS”) is an educational service Fresenius provides
free of charge to patients and their families. See infra ¶¶ 150-151.


                                             Page 49 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 50 of 147



    •   Fresenius Placement Coordinator “[f]ollow[s] up with patient one week after placement to

        verify satisfaction with placement and that patient has met with clinic manager, dietician,

        and social worker and has appointment for TOPS education.”

                This document makes clear that the Bridge Program could “help hospitals save

money by streamlining the process for patient discharge from the hospital and admission to a

chronic facility for dialysis,” but that it was truly designed to capture all of the hospital’s referrals.

                By providing free discharge planning services to hospitals, Fresenius relieved

hospitals of the burdens of discharge planning themselves, freeing up time and resources to be

used elsewhere. In exchange, Fresenius controlled the discharge process, funneling ESRD patients

to its own outpatient clinics.

                Because hospitals are reimbursed by Medicare for inpatient hospitalizations based

upon each patient’s diagnosis-related group (“DRG”) regardless of how long each patient is

hospitalized, Fresenius’ ability to accept discharged ESRD patients immediately into its outpatient

clinics reduced the cost of care to the hospital by reducing the patient’s Length of Stay (“LOS”).

In its oral and written presentations to hospitals, Fresenius emphasized that its Bridge Program

would benefit the hospitals’ bottom line by reducing LOS for patients who needed to be dialyzed,

insuring that they would receive top priority to be admitted to Fresenius outpatient clinics, which

would enable the patients to begin dialysis immediately. This process would allow the hospitals

to discharge its ESRD patients earlier, resulting in significant cost savings to the hospital and

significant profits for FMCNA.

                The Bridge Program also included the placement of a free Hospital Service

Specialist (“HSS”) or a Hospital and Patient Services Manager (“HPS”) into a hospital, or,

alternatively, making a Fresenius intake employee available to the hospital remotely, in order to




                                              Page 50 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 51 of 147



capture referrals. These Fresenius employees were responsible for ensuring a smooth transition

from inpatient treatment to outpatient treatment at a Fresenius clinic. Hospitals were instructed to,

and did, notify Fresenius of any anticipated discharge of an ESRD patient and upload the patient’s

file to the Fresenius patient intake system even before the patient had a chance to contact an

outpatient clinic to obtain continued dialysis treatment.

                The free HSS or HPS discharge planning services in the Bridge Program became a

key selling point in negotiations with hospitals. A July 29, 2011 testimonial offered during a

presentation to Kadlec Medical Center in Richland, Washington, with which Fresenius had an

acute contract that was up for renewal, quotes a nurse employed by a hospital who noted that the

Fresenius HSS Brooke Luppino had “take[n] over the dialysis discharge planning piece of my

patients [sic] care.”

                Moreover, in this 2010 presentation to Sutter Health, which operates 24 acute care

hospitals and over 200 clinics in Northern California, Fresenius emphasized the Bridge Program

as part of its “Portfolio” of “Value Added Services”:




                                            Page 51 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 52 of 147



               The PowerPoint presentation further outlines the purported advantages of the

services that the HSS would perform, including “discharge coordination” to the Fresenius dialysis

clinic:




               Likewise, a 2014 presentation to Hoag Hospitals in Orange County, California,

described among the “Key Value Added Services”—i.e., free services—being provided was its

“Hospital Services Specialist Program (BRIDGE).” In explaining why Fresenius is uniquely

qualified to offer acute care services, the slides note that Fresenius had 25 HSS programs at 71

hospitals in the Western Division.

               The discharge planning relationship was of key importance to Fresenius because

about half of the company’s patients came into Fresenius clinics via that route. This was the

experience of Witness No. 10, former Group Vice President of Operations for Fresenius Medical

Care from 2014 to 2016, where he led a team of seven regional VPs across Minnesota, Wisconsin,

Illinois, Michigan, Indiana, Ohio, Pennsylvania, New York, New Jersey, Connecticut, Rhode

Island, Massachusetts, Vermont, New Hampshire, and Maine. In his role as FMCNA VP of




                                          Page 52 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 53 of 147



Operations in the Northeast Region, he saw that it was standard practice for Fresenius to station

personnel in hospitals to facilitate admissions from the hospitals to its outpatient dialysis units.

               Overtly, Fresenius taught its market development directors during compliance

training sessions that all services included in the acute contracts with hospitals had to be provided

at FMV and that providing free services in exchange for referrals was against company policy.

Covertly, however, Fresenius regularly did just that, entering into below-FMV contracts which

included free Bridge services in exchange for referrals.

               Fresenius acknowledged that all services provided under the Bridge Program must

be provided at FMV to comply with the law. For example, a February 7, 2011 Fresenius’

“Inpatient Services Bridge Program Guidance Document” states that “[r]ates will be determined

according to fair market value for the HSS services to be provided.” The Guidance Document

spells out that the RVP was to prepare a fair market analysis “by calculating incremental cost of

the expected HSS FTE (or FTE equivalent) assigned to that hospital’s acute program divided by

the number of (i) actual historical treatments or (ii) in the case of a new program or a program

expected to have significant changes in the upcoming year, projected treatments. Such incremental

cost should then be added to the per-treatment cost for such acute program.”

               In practice, however, the FMV analysis for these free discharge planning services

was regularly ignored. Instead, Fresenius management directed and ratified conduct that regularly

ran afoul of this written guidance. For instance, despite written instructions to the contrary, Mr.

Flanagan was never required to obtain a FMV analysis for any hospital contract or for Bridge

Program services during his tenure at Fresenius, and Fresenius never charged any of these hospitals

for Bridge Program discharge planning services. Rather, Fresenius provided these services, which




                                            Page 53 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 54 of 147



it valued in excess of $10,000 annually per hospital, free of charge in order to induce referrals to

its own clinics.

               Not only did the free Bridge discharge planning service constitute illegal

remuneration to hospitals, it interfered with medical decision-making and patient choice, causing

patients to be directed not to the care that was most beneficial for their overall health and well-

being, but which was instead most beneficial to Fresenius’ bottom line, resulting in patients being

discharged to Fresenius facilities without even consulting with them and asking where they

preferred to receive outpatient treatment.

               For example, Witness No. 11, Dialysis and Admissions Coordinator at Balboa

Nephrology Medical Group, Inc. in San Diego, California from March 2006 to November 2015,

recounted that the Fresenius employee who handled discharges from Sharp Hospital (where

Fresenius had an inpatient acute contract and where the Balboa nephrologist Dr. John Videen was

medical director) “was just placing patients with whatever Fresenius clinic she could.” She “would

place the patients without even talking to them.” Witness No. 11 recalled being troubled by the

immediate and inevitable funneling of Balboa patients to Fresenius clinics.           She recalled

wondering about patients: “Did you have a choice? Did anybody talk to you?”

               This was the same experience of Witness No. 12, Regional Financial/Insurance

Coordinator & Case Manager for Fresenius from May 2006 to December 2017, where she tracked

some 1,000 dialysis patients in twelve Fresenius clinics across Ohio. Witness No. 12 recalls

patients ended in outpatient Fresenius clinics through discharges from hospitals where it had acute

care, onsite discharge planners referring patients. Their jobs were to get placements of as many

patients into Fresenius facilities as possible. Although she voiced concerns about whether the




                                             Page 54 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 55 of 147



company’s conduct was ethical, her colleagues and supervisors ignored her: “It would be, we’ll

just figure it out [later]. We just need cheeks in seats.”

               Witness No. 13, a Manager of Business Development in Cleveland, Ohio from May

2012 to September 2014 and Director of Hospital and Patient Services from September 2014 to

October 2019, where she served a region that encompassed eastern Ohio, central/northeast Indiana,

and Michigan, reported that HSSs regularly worked to refer patients to Fresenius clinics. In

Witness No. 13’s role supervising staff in Ohio, Michigan, and Indiana, she saw that HSSs

regularly discharged patients into outpatient Fresenius facilities.

               The same was true for Fresenius’ HPS employees. Witness No. 14 worked as an

HPS for the company from August 2014 to February 2016, where she was responsible for fostering

relationships inside the hospital and with area nephrologists such as West Jefferson Medical Center

LCMC Health in Marrero, Louisiana. In her experience, inpatients who were introduced to

Fresenius’ services in the acute care setting more often than not continued their dialysis at one of

the company’s dialysis centers. If the attending physician did not refer the patient somewhere, an

HPS often worked to arrange the patient’s discharge treatment location, usually into a Fresenius

facility.

               Witness No. 15, who worked as an HPS from July 2014 to March 29, 2018, recalled

that in mid-2014 Fresenius decided to begin focusing more on non-physician referrers, sending

her and others to work with hospital social workers from inside hospitals. She remembers that

upper-level Fresenius management created the HPS role to network with the hospital among case

management and social work staff. She spent most of her time working with the social workers to

“facilitate an ease of referrals into our centers.” While she spoke with some doctors at the hospitals

in her role as well, social workers were the main focus. “We were told that there needed to be




                                            Page 55 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 56 of 147



someone who works with social workers because they were decision makers to provide referrals

to us over our competitors,” Witness No. 15 said.

                       b. Free TOPs Education Services to Induce Referrals

               Fresenius also provided free “community education” via its Treatment Options

Programs (“TOPs”) to hospitals to enable ESRD patients to learn about renal replacement therapy

options and programs. According to an internal February 7, 2011 Guidance Document, “TOPs is

a community educational service that FMCNA, at no charge, makes available to interested

hospitals, physicians, and community organizations (to the extent FMCNA resources and

availability permit). TOPs will continue to be made available to interested hospitals whether such

hospital participates in the Bridge Program.”

               TOPs became a key part of ensuring that patients were discharged into a Fresenius

outpatient dialysis clinic. The TOPs training was not entirely educational, but was part of

promoting the Fresenius outpatient services.

                       c. Other Free and Below-Cost Services Provided to Hospitals to Induce
                          Referrals

               Fresenius provided many other free services to hospitals in addition to the Bridge

Program and TOPs, which it generally referred to in promotional literature as “value added

services” or “services beyond the rate.”

               Fresenius routinely provided free services to hospitals that went beyond what was

required by the acute contract, including free nursing services, free in-service training, free

transportation to and from the dialysis suite, and free patient education.

               The contract with Scripps Health, a large health care system with five hospitals in

San Diego, California, is representative of Fresenius’ corporate approach to negotiation with

hospitals. Fresenius’ response to a request for proposal (“RFP”) from Scripps to provide dialysis



                                            Page 56 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 57 of 147



services at its San Diego hospitals makes clear that Fresenius promised to deliver significant

services to the hospital at no charge, leading to Fresenius’ losing over $1.5 million on its contract

with Scripps as of September 2010 alone.

               Fresenius’ “NO CHARGE” services offered to Scripps included: hourly surcharge

for treatments exceeding five hours, educational services, pre-ESRD options training, discharge

services and transfer of care to in-center facility, and after-hours charges. The document also

includes a description of the discharge planning services Fresenius provided to Scripps under this

acute care contract, for which there is no charge, as follows: “Fresenius in San Diego has a

dedicated Admissions Office to place new dialysis patients in a Fresenius facility” (emphasis

added). Hospitals like Scripps Health were well aware that the Bridge Program was designed to

funnel discharged patients into Fresenius outpatient clinics. These hospitals were willing partners

in Fresenius’ scheme, as Fresenius provided the hospitals with valuable remuneration in below-

cost and free services.

               Internal Fresenius documents show that the hospital and Fresenius agreed to the

following procedure to facilitate referrals to Fresenius clinics: “1. Scripps electronic system sends

notice to Fresenius Medical Care [of an anticipated ESRD patient discharge] and gives 1 hour for

acceptance. 2. Fresenius Medical Care accepts all referrals usually in under 1 hour. 3. Scripps

Case Manager [a Fresenius employee] . . . leads the Bridge effort calls the physician and gives the

referral to Fresenius Medical Care case manager.”

               An Excel spreadsheet drafted by Fresenius management entitled “Pricing Model

Sample” confirms that Fresenius’ contract with Scripps was a loss leader designed to induce

referrals to Fresenius clinics. This document shows several of the usual prices Fresenius charges




                                            Page 57 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 58 of 147



for the services: after-hours charges are listed at $80 per hour and educational services range from

$50 to $250 per hour. Fresenius provided these services to Scripps at no charge.

               Fresenius also provided Scripps with a free service that collects and analyzes

outcomes data, referred to as the “Bridge QAI” (or “Quality Assessment and Improvement

Program,” a quality assessment program hospitals are required by CMS to provide), free in-service

training, and free discharge planning services. Fresenius touted these and other free or “value-

added” services to Scripps and other hospitals as inducements to enter into acute contracts with

Fresenius.

               Fresenius offered a similar suite of free and reduced-cost services to Oregon Health

& Science University in a presentation dated March 14, 2009, including a dedicated Inpatient

Program Manager five days per week, Acute Data Collection System (ADCS), and QAI outcomes

data.

               Other “Comparison Analysis” materials drafted by Fresenius management for its

market development personnel compared Fresenius’ acute services to its competitors’ services in

discussions with hospitals. For example, the Comparison Analysis prepared by the company for

use in negotiations with HCA Gulf Coast Hospital Division (located in Houston and South Texas,

including sixteen acute care and specialty hospitals, freestanding emergency rooms, and

ambulatory surgery centers, as well as more than 16,000 employees), contains an extensive list of

services that were to be provided by Fresenius to hospitals at no charge, including: peritoneal

dialysis exchange fees (which, according to Fresenius, were charged at up to $250 per treatment

by its competitors), monitoring fees (charged by competitors at $250 per day), and additional

charges for treatments lasting longer than four hours (charged by competitors at $35 per hour),




                                           Page 58 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 59 of 147



among other items. The Comparison Analysis explains that each of these services were provided

at “[n]o additional cost to hospital.”

               Fresenius’ free or below-cost acute services (e.g., TOPs in-service training, CKD

training to patients, Bridge discharge planning services, and QAI data analysis) constitute illegal

remuneration to hospitals as those services relieved the hospitals of financial obligations they

otherwise would incur in treatment, training, discharge planning, and data analysis, and were

provided in exchange for referrals. Moreover, to the extent hospitals were able to bill Medicare

for the provision of these services, they constituted direct financial inducements to the hospitals to

enter into contracts with Fresenius and send patients to its outpatient clinics.

                   Fresenius Tracked the Success of Its Inpatient Acute Contracts in Inducing
                   Referrals to Its Outpatient Clinics

               FMCNA knew that the hospital contracts resulted in referrals, and tracked those

referrals in several ways:

   •   First, as part of the Bridge Program, see supra ¶¶ 129-149, Fresenius personnel who were

       part of the hospital discharge process were required to fill out a “Comprehensive Transition

       Program Intake Checklist” which included information about the “Referral Source”

       including the referral date, source name/title, and the hospital from which the patient had

       been discharged.

   •   Second, Fresenius also maintained an Excel spreadsheet called “Discharge Tracking

       Reports,” which tracked new patient starts by hospital.

   •   Finally, using “Practice Group Tracking Reports,” Fresenius kept close track of referrals

       from physicians, including those generated by physicians who were medical directors, JV

       partners, or otherwise financially affiliated with Fresenius, such as through the practice

       management agreements described below, see infra ¶ 309.



                                            Page 59 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 60 of 147



               The information in these databases, which also included information about referrals

generated by Fresenius’ medical directors and JV partners, was reported to FMCNA headquarters.

Mid-level management (regional, area, and district managers) kept close tabs on where new patient

admissions originated through frequent calls with clinic managers. Through these conversations,

Fresenius management was well aware of which clinics were adding patients from hospital

programs serviced by the company.

               Fresenius carefully tracked the below- or no-cost discharge planning services which

were regularly provided to hospitals. For example, an internal document entitled “CASE STUDY:

SCRIPPS HOSPITAL SYSTEM – Bridge Program” provides “Metrics” for the success of the

Bridge Program at Scripps, including an average of 16.33 referrals to a Fresenius dialysis clinic

each month:




               Extrapolating from this data, Fresenius received some 192 referrals per year from

Scripps Hospital as a result of the acute contract and the Bridge Program. Consistent with

Fresenius’ internal data, which reflects that at most, 10-12% of patients in its outpatient clinics

were commercially insured patients, eighty-eight to ninety percent of the treatments resulting from

these Scripps referrals were paid for by Federal health care programs. At an average of three

treatments per week per patient, those 172 additional patients (whose treatments were paid for by


                                           Page 60 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 61 of 147



Federal health care programs) received some 26,832 treatments each year. Because the average

dialysis patient stays in treatment for at least five years, the total value of these additional referrals

to Fresenius during a five-year period from this single hospital system exceeded an estimated $30

million. Every claim for reimbursement associated with treating these patients that was submitted

to Federal health care programs was tainted by kickbacks and constituted a false claim.

                Through the circumstances alleged above, including the provision of services at

below cost and at no cost to hospitals in order to induce referrals to its outpatient clinics, Fresenius

violated the AKS, which prohibits the payment of remuneration to secure referrals. Through these

practices, Fresenius essentially paid hospitals to secure referrals, in violation of the AKS. Any

claims submitted for services Fresenius rendered to the patients who were referred to Fresenius

clinics through the operation of this scheme are false claims within the meaning of the FCA.

                Fresenius’ Improper Remuneration Relationships with Physicians Who
                Served as Medical Directors in Fresenius Outpatient Clinics

                At all times material hereto, a significant number, if not the majority, of referrals to

Fresenius clinics came through referrals from physicians with whom Fresenius had multiple

remuneration relationships that were not at FMV or otherwise did not comply with regulatory safe

harbors under the AKS, including medical director contracts to oversee individual Fresenius

clinics. Those relationships, and the payment of fees that exceeded FMV for which little or no

work was expected or required, were designed to induce referrals to Fresenius clinics.

                A core part of Fresenius’ acute care contracts involved a separate contract with a

hospital nephrologist, whose job it was to funnel discharged ESRD patients to Fresenius clinics.

These nephrologists were handsomely rewarded under medical director agreements (“MDAs”)

that far exceeded FMV for the services rendered. Fresenius’ HSS or HPS personnel worked with

the hospital medical director to identify patients who needed ESRD treatment and to direct them



                                              Page 61 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 62 of 147



to Fresenius clinics. Fresenius often had separate remuneration relationships with these medical

directors, paying them at least in part to refer patients to Fresenius clinics.

                According to Witness No. 9, dialysis frequently begins when a patient “crashes and

burns into the hospital,” requiring emergent treatment for kidney failure in the hospital’s

emergency room (“ER”) and/or intensive care unit (“ICU”). “[T]hat phone call from the ER drives

the business for the nephrologist.” As such, the ER and ICU became “hunting grounds” for

nephrologist medical directors who wanted to boost their referrals and their compensation from

Fresenius. These physicians would do rounds in the ER and ICU, even if they were not responsible

for the care of any patients in those areas, attempting to identify patients with kidney failure who

would require dialysis and direct their referral to Fresenius facilities.

                    The Role of the Medical Director in Dialysis Clinics

                Medicare regulations require that each dialysis clinic have a medical director who

assumes substantial oversight functions for the operation and safety of the clinic. These oversight

functions include responsibility for processes of care and outcomes, staff education, dialysis

technology, water quality and reuse, and infection control. The medical director is also responsible

for developing and implementing the Quality Assessment and Performance Improvement

(“QAPI”) program related to patient care described in CMS’s Conditions for Coverage (“CfC”),

in conjunction with the facility’s interdisciplinary care team. The CfC regulations define standards

that health care organizations must meet to participate in the Medicare and Medicaid programs.

These regulations define regulatory policy for general provisions, patient safety, patient care, and

clinic administration.

                In the realm of ESRD, the CfC extensively defines the medical director’s roles and

responsibilities, giving global responsibility to the medical director for the dialysis patient

population safety, the facility staff safety and training, and clinical oversight for all patients in the


                                             Page 62 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 63 of 147



facility, including those attended by other nephrologists credentialed in the facility. Additionally,

the medical director is expected to be knowledgeable about all the aspects of facility operation for

which he/she is responsible, and should be prepared to demonstrate this knowledge if requested

by state surveyors. Further, the medical director is accountable for the patient care processes and

outcomes achieved by members of the medical staff of the facility, including all attending

nephrologists who see patients in that clinic, and is responsible for facilitating the quality

improvement of underperforming physicians. 55

                 With regard to time expectations for medical directors, the regulations state that the

medical director should “devote sufficient time” to carry out her/his responsibilities and offers as

a “guideline” that the job requires one quarter of a typical full-time equivalent (“FTE”), defined as

a 40-hour work week. The language addressing time expectations from the CfC Interpretive

Guidelines states: “The medical director should devote sufficient time to fulfilling these

responsibilities. As a guideline, the financial cost report each facility must file annually with CMS

considers the medical director position to reflect a 0.25 FTE.”

                 Medical directors should document their regular and active presence in the dialysis

facility. According to the Medical Director Toolkit, developed by members of the Forum of ESRD

Networks’ Medical Advisory Council, medical directors of dialysis units “should be prepared to

offer documentation of a regular and active presence in each unit, particularly including activities

not directly related to the care of individual patients. State surveyors or ESRD Network personnel

may well ask unit staff, not just the medical director herself, about the level of the involvement of

the medical director in unit activities.” 56




55
     42 C.F.R. § 494.150.
56
     Id. at 10.


                                               Page 63 of 147
           Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 64 of 147



                The CfC Interpretative Guidance states that non-compliance with the

responsibilities of the medical director may result in “[s]ignificant deficient practices in patient

care policy and procedure development or implementation in which a lack of involvement and

oversight by the Medical Director was a contributing factor.” 57

                    Fresenius Selected Medical Directors for Its Outpatient Clinics Based
                    Upon the Number of Expected and Historical Referrals

                Fresenius used the medical director position to recruit and reward physicians who

were in a position to refer patients to its clinics and paid medical directors exorbitant amounts for

the number of patients they had referred to those clinics.

                In recruiting medical directors for its outpatient clinics, Fresenius openly spoke of

the fact that the nephrologists could earn significant monies for minimal effort. When hiring

medical directors for its clinics, Fresenius focused upon courting nephrologists in multi-physician

private practices with high numbers of patients who potentially could be referred to Fresenius

clinics.    Many such physician groups had multiple medical director appointments covering

multiple Fresenius clinics. Fresenius’ pitch was simple: You can earn a great deal of money—

often much more than $100,000 annually—for little or no investment of time. In exchange, all

you have to do is refer your patients to our clinics.

                Fresenius has regularly engaged in improper remunerative relationships with

physicians who serve as medical directors at Fresenius clinics, negotiating exorbitant

compensation that is not based upon competition, professional qualifications, the size of the clinics

or expected tasks at the clinics where they served as medical directors. In fact, as explained in



57
   U.S. Dep’t of Health & Human Servs., Ctrs. for Medicare & Medicaid Servs., Interpretative
Guideline      Medical     Director    Reference     Table    16   (2014),     available  at
https://cjasn.asnjournals.org/content/clinjasn/suppl/2014/10/02/CJN.04920514.DCSupplemental/
CJN04920514SupplementaryData.pdf.


                                            Page 64 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 65 of 147



more detail below, compensation varies widely between the same medical directors, or different

medical directors in the same geographical area, and at least one (if not the only) explanation for

the differential in pay is the physicians’ ability to generate referrals to Fresenius’ outpatient clinics.

See infra ¶¶ 199-204.

                Despite the fact that medical directors could ostensibly attend patients at any

clinic—even those owned by Fresenius’ competitors—provisions permitting a physician to treat

patients at any clinic were substantially undermined by pressure exerted by Fresenius, insisting

physicians steer patients only to Fresenius clinics where they had a financial interest, rather than

to make decisions based upon what was best for the patient.

                The number of potential referrals was key to selecting medical directors for its

outpatient dialysis clinics. Witness No. 16, a Vice President of the Western Business Unit from

October 2007 to June 2011, where he was responsible for developing new dialysis centers by

identifying and developing medical directorships with physicians, explained that “[t]here was a

keen awareness of patient volumes.” According to Witness No. 16, “Fresenius would look at a

particular physician, the sheer number of chronic kidney patients and the potential referral

component downstream” in determining whom to partner with using an MDA.

                In his role as RVP for Michigan, Indiana and Ohio overseeing around thirty-five

Fresenius clinics between April 2016 and May 2020, Witness No. 4 saw how Fresenius structured

its arrangements with doctors by hiring doctors from practice groups to serve as medical directors

of its clinics. The arrangements were very lucrative for the doctors. “The younger nephrologists

especially all understand that where they make money is through medical directorships,” he said.

                According to Witness No. 4, many physician groups had multiple medical director

appointments covering multiple Fresenius clinics. “If you could get a couple of medical




                                              Page 65 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 66 of 147



directorships, you’d be sitting pretty. A medical directorship is your ticket.” Witness No. 4

recalled Fresenius pitching medical director positions to nephrologists as involving “minimal”

time or “1 to 2% of your time” for “maximum compensation.” Fresenius consistently emphasized

the ability of a nephrologist to earn a considerable income for little or no investment of time.

               Witness No. 17, a Fresenius Director of Operations and RVP from June 2014-

March 2019, had responsibility for fifty Fresenius dialysis centers in Michigan and central Illinois,

and oversaw their finances, operations, and quality. Witness No. 17 recalled thinking that

Fresenius’ main customer appeared to be the nephrologist, not the patient. Consistent with other

witnesses who remember that patient choice and care was sacrificed for the bottom line, Witness

No. 17 said that all of these nephrologists “have a stake in the game. They’re tied to Fresenius

through the MDs [medical directorships]. It’s not about where the patient wants to go, it’s about

where the MD has a stake.”

               When seeking to hire nephrologists to become medical directors, Fresenius used

software called Nephro-Logix to track “key performance indicators” for how many patients each

nephrology group had in its pipeline, where those patients lived, what stage of kidney disease they

had, their demographics, and their insurance status. Those Nephro-Logix inputs drove Fresenius’

decision of where to set up a new dialysis clinic, and which nephrologist and/or practice group to

hire as medical director.

               Witness No. 17 recalled that medical directors were compensated based on the

number of patients a doctor had, and were adjusted upward as the number of patients in a given

clinic grew over time. However, Fresenius was careful to avoid using such explicit language in

their written agreements: “The MDA is always based off number of patients, but I’m sure it doesn’t

exactly say that, because that would be pay-to-play.” Witness No. 17 used the term “pay-to-play”




                                           Page 66 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 67 of 147



to describe Fresenius’ approach to nephrologists and medical directorships. “Look, why do you

even have an MD [medical director] agreement? To get patients. Fresenius could hire its own

MD [medical director] and pay it $250K a year. But why would Fresenius do that? It wouldn’t

bring in patients. It’s pay-to-play.”

               Fresenius’ internal documents show just how important the physician referral

pipeline was to Fresenius and how it strategically has used MDAs and other incentives to induce

referrals from its loyal “partner” physicians. In late 2012, Fresenius tasked each division with

developing a strategic plan to increase organic growth. The resulting Strategic Plan Review

documents reveal significant detail about how Fresenius used MDAs to generate referrals. Those

Strategic Plans went directly to, and were reviewed and approved by, Ron Kuerbitz, the CEO of

Fresenius in 2012, as well as other top management personnel. Kuerbitz knew, and intended, that

the company would remunerate nephrologists in the form of above-FMV medical directorships to

induce these nephrologists to refer patients to Fresenius clinics.

               For example, the appendix to the November 28, 2012 “West Division Pacific Group

– Northern California Region Strategic Plan Review” reveals how Fresenius used its relationships

with physicians to generate referrals. One slide notes that “Dr. Tay is MD [medical director] at

Fremont and Ardenwood” and that he is “interested in JV [Joint Venture] de novo.” The Plan

notes that “[i]f so, it would be good to split his current MDA’s [medical director agreements];

renew for Fremont and new JV, and release Ardenwood for KP [Kaiser Permanente] MD.”

               The author of this Plan, which was reviewed and approved by Fresenius upper

management, also notes that “Dr. Smith has very few patients; jeopardizing the viability of the

unit. We would like to explore ways to reassign this unit to Fresno Nephrology with whom a JV

agreement is imminent.” If the financial viability of a clinic were not dependent on a steady stream




                                            Page 67 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 68 of 147



of referrals from a medical director, and the compensation of each medical director actually based

on FMV, the number of Dr. Smith’s patients should not have mattered. Fresenius’ concern

regarding Dr. Smith and its desire to replace him with another group of Fresenius-affiliated

physicians demonstrates that the company used medical director agreements and other financial

incentives to induce or reward referrals.

                 The discussion of doctors and their referrals in the Strategic Plan developed in the

Western Division continues: “Dr. Tilles contract renewal is critical. Currently, he is only physician

referring to San Jose and has majority of Los Gatos. He must be secured for at least one more year

at San Jose and indefinitely in Los Gatos” (emphasis added). Again, it was “critical” to retain this

doctor as a medical director (and to continue paying kickbacks) only to ensure continued referrals.

                 The Plan also noted that some medical directors were not “productive”—i.e., they

were not fulfilling their end of the bargain to refer patients to Fresenius clinics—and that the

company should consider shortening the length of MDAs to provide it with more leverage in

negotiations: “consider shortening length of contracts (3 years max?) Drs. Paukert and Smith have

10-year contracts which are hampering our efforts to make their respective units productive.” By

shortening the length of these contracts, Fresenius could more effectively induce and reward the

referral of patients to its facilities.

                 The Strategic Plan also discusses the importance of Fresenius’ acute contracts to

the referral pipeline, and how acute contracts worked in tandem with MDAs:                   “Kaiser

[Permanente] The importance of maintain[ing] and reversing the trend in this relationship cannot

be overstated; reduced rate by $15-$20 will allow us to retain ALL current patients, make MDA’s

available whenever possible.” In other words, Fresenius planned to reduce its rates substantially

to provide inpatient acute care at Kaiser Permanente facilities, which would incentivize Kaiser to




                                            Page 68 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 69 of 147



continue referring patients to Fresenius’ outpatient clinics. Awarding MDAs to Kaiser physicians

would provide further incentives to keep referrals flowing to Fresenius.

               To make sure it focused its sales efforts on the physician groups with the highest

potential to refer patients to its dialysis clinics, Fresenius sales calls on practice groups were

prioritized into three “Tiers”—Tier 1, Tier 2, and Tier 3—with Tier 1 practices having the highest

priority because they had the highest potential to refer business to a Fresenius clinic, what it termed

a “common goal” —i.e., they will work “actively in establishing common goals”:




               Fresenius also provided reports for business development employees to use in

planning their sales calls with customers, which tracked the potential for success in inducing

referrals from nephrologist practice groups. For instance, a sample of a Q1 2012 tracking report

information for the South Division for “Tier 1” high priority practice groups in Alabama,

Mississippi, Florida, and Texas, shows each group’s name, the number of practice locations,

whether it was a JV, the number of patients treated by the practice, the Q1 2012 “organic growth”

(i.e., any growth in patients treated in its dialysis centers during a certain period in a given area



                                            Page 69 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 70 of 147



minus acquisitions), revenue per treatment, the group’s priority status (in this case, all “High”),

and a narrative comment about the group:




               A sample of another Q1 2012 tracking report shows the same information for the

West Division for Tier 1 practice groups in New Mexico, Arizona, Oregon, Washington, Hawaii,

California, Texas, Kansas, Oklahoma, and Colorado:




               Noteworthy in this list are two groups discussed herein with which Fresenius has

had very significant relationships: Balboa Nephrology Medical Group (with JVAs, and treating

1,902 patients), see infra ¶¶ 236-238, and Dallas Nephrology Associates (treating 2,918 patients),

see infra ¶¶ 286-287.




                                           Page 70 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 71 of 147



               Internal Fresenius documents also show that MDAs were targeted for specific

nephrologists based upon the number of patients they had referred to Fresenius clinics and not

based upon patient care or medical necessity. Fresenius used this data to reinforce the message

that medical directors were expected to refer patients, and the pressure to do so was intense.

               The “Monthly Market Development Growth Metrics by Director” report tracks the

trend of the referrals by the medical director and their practice groups to each Fresenius facility,

including whether its medical directors and their practice groups referred patients to competitors—

so-called “leakage.” See supra ¶¶ 217-221. This enabled Fresenius to apply pressure on medical

directors and their practice groups who sent patients to clinics owned by competitors, such as

DaVita. Fresenius bluntly told these physicians that Fresenius was paying them to be medical

directors, and to make sure that in the future they sent patients exclusively to Fresenius clinics.

               Fresenius held monthly or quarterly meetings with physicians and physician groups

that held MDAs and would display the number of patients referred to Fresenius clinics on a screen

viewable by all attendees. The purpose of these meetings was to use peer pressure to incentivize

doctors to refer patients to Fresenius. If a doctor was sending patients to clinics other than a

Fresenius clinic, it would be clear to all of the participants. Fresenius employees would then

publicly chastise the doctor for costing Fresenius, and his or her practice, money.

                   Fresenius Paid Medical Directors at Its Dialysis Facilities Well Above FMV
                   to Reward Referrals

               Fresenius medical director contracts were very lucrative.          Fresenius medical

directors received substantial compensation for their agreements to refer patients to its dialysis

clinics, with the medical director for its Charlotte, North Carolina facility earning some $1.041

million in 2019 alone as reported by Fresenius itself, on the cost reports it submitted to CMS. For

example, medical directors at some 160 Fresenius clinics made over $300,000 during 2019. The



                                            Page 71 of 147
          Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 72 of 147



following table lists the names and locations of these facilities, the medical director compensation

at each facility (“FKC Comp.”), the average medical director peer compensation at non-Fresenius

clinics in the same city (“Avg. Comp.”), and the ratio of compensation between Fresenius’ medical

directors and their peers (“Ratio”) 58:

                 Name                   City         State     FKC Comp.      Avg. Comp.    Ratio
           FKC Charlotte NC           Charlotte       NC       $ 1,041,142   $    157,567 660.76%
           FKC Indianapolis         Indianapolis      IN       $   915,259   $    114,701 797.95%
         FKC Gastonia/Lowell          Gastonia        NC       $   872,446     Unavailable      N/A
            FKC Fayetteville        Fayetteville      NC       $   753,115     Unavailable      N/A
      FKC Greensboro Kidney Ctr     Greensboro        NC       $   721,508   $     53,584 1,346.50%
        FKC Columbia Heights        Washington        DC       $   718,405   $    179,768 399.63%
            FKC Pitt County          Greenville       NC       $   716,567     Unavailable      N/A
        FKC Brandywine Home
                                          Newark      DE       $   655,788   $   132,472   495.04%
                Therapies
          FKC North Charlotte         Charlotte       NC       $   608,206   $    157,567 386.00%
         FKC Southern Indiana       Clarkesville      IN       $   603,331     Unavailable      N/A
          FKC West Suburban           Oak Park        IL       $   597,913   $     26,950 2,218.60%
            FKC Circle City         Indianapolis      IN       $   587,133   $    114,701 511.88%
            FKC New Iberia           New Iberia       LA       $   564,948   $    200,000 282.47%
             FKC Midtown             Columbia         SC       $   558,175   $     92,290 604.81%
           FKC East Mobile             Mobile         AL       $   542,260     Unavailable      N/A
             FKC Richmond            Richmond         IN       $   540,157   $     79,001 683.73%
     FKC Northwest Bexar County     San Antonio       TX       $   536,547   $    139,174 385.52%
              FKC Redbud              Lubbock         TX       $   528,329   $     87,500 603.80%
        FKC Northern Virginia        Alexandria       VA       $   521,676   $     95,970 543.58%
        FKC South Greensboro        Greensboro        NC       $   519,425   $     53,584 969.37%
         FKC Indianapolis East      Indianapolis      IN       $   510,851   $    114,701 445.38%
              FKC Raleigh              Raleigh        NC       $   504,029   $    122,166 412.58%
               FKC Wake                Raleigh        NC       $   503,941   $    122,166 412.51%
       FKC Southwest Houston          Houston         TX       $   500,755   $    102,468 488.69%
            FKC Pierremont           Shreveport       LA       $   500,541   $    108,387 461.81%
       FKC Central San Antonio      San Antonio       TX       $   498,470   $    139,174 358.16%
           FKC Beatties Ford          Charlotte       NC       $   495,285   $    157,567 314.33%
        FKC Indianapolis North      Indianapolis      IN       $   491,978   $    114,701 428.92%
            FKC Eagle Pass           Eagle Pass       TX       $   487,305   $    172,000 283.32%
            FKC Anchorage            Anchorage        AK       $   480,788   $    175,000 274.74%
          FKC West Lafayette          Lafayette       LA       $   473,423   $     76,116 621.98%
         FKC Columbia Home           Columbia         SC       $   469,752   $     92,290 509.00%
              FKC Pamlico           Washington        NC       $   469,667     Unavailable      N/A

58
     In some instances, data for competitor compensation are unavailable.


                                              Page 72 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 73 of 147



              Name                  City        State    FKC Comp.     Avg. Comp.    Ratio
        FKC Los Paseos            San Juan       PR      $  467,135     Unavailable      N/A
           FKC Irving              Irving        TX      $  465,499   $    190,392 244.50%
       FKC Kearny Mesa           San Diego       CA      $  464,629   $    180,202 257.84%
        FKC Kansas City         Kansas City      MO      $  461,751   $    112,434 410.69%
  FKC Southeast San Antonio    San Antonio       TX      $  461,371   $    139,174 309.95%
     FKC South Louisville        Louisville      KY      $  459,816   $    121,739 377.71%
          FKC Del Rio             Del Rio        TX      $  458,499     Unavailable      N/A
       FKC Mission Hills       Mission Hills     CA      $  456,037     Unavailable      N/A
      FKC Queens – Nyds         Jackson Hts      NY      $  455,400     Unavailable      N/A
    FKC Hendricks County          Danville       IN      $  454,365     Unavailable      N/A
         FKC Rosenberg           Rosenberg       TX      $  450,172   $    100,000 450.17%
     FKC Degraw Dialysis         Brooklyn        NY      $  450,000   $    156,491 287.56%
    FKC West Fayetteville       Fayetteville     NC      $  445,310   $     84,048 529.83%
      FKC Pioneer Valley       W. Springfield    MA      $  443,903     Unavailable      N/A
       FKC Wilkes Barre        Wilkes Barre      PA      $  440,599     Unavailable      N/A
       FKC ECU Dialysis          Greenville      NC      $  437,969     Unavailable      N/A
      FKC North Houston           Houston        TX      $  436,776   $    102,468 426.26%
         FKC Suburban            Louisville      KY      $  432,026   $    121,739 354.89%
         FKC Southside            Chicago        IL      $  430,161   $     93,993 457.65%
          FKC Milford             Milford        DE      $  428,861     Unavailable      N/A
          FKC McAllen             McAllen        TX      $  427,565   $    133,608 320.01%
        FKC Lumberton           Lumberton        NC      $  427,326     Unavailable      N/A
          FKC Kokomo              Kokomo         IN      $  420,814   $     30,000 1,402.71%
          FKC Kinston             Kinston        NC      $  420,487     Unavailable      N/A
FKC South Ramsey Cross Cheek    Fayetteville     NC      $  419,365   $     84,048 498.96%
       FKC Floyd County        New Albany        IN      $  419,119   $     48,495 864.25%
  FKC Burlington Kidney Ctr      Burlington      NC      $  417,501   $     71,808 581.41%
      FKC West Charlotte         Charlotte       NC      $  416,680   $    157,567 264.45%
         FKC Pasadena             Houston        TX      $  416,675   $    102,468 406.64%
FKC Craven County Dialysis Ctr   New Bern        NC      $  407,080     Unavailable      N/A
   FKC Coastal Dialysis Ctr      Savannah        GA      $  406,981   $    112,246 362.58%
          FKC Berwyn              Berwyn         IL      $  403,264     Unavailable      N/A
 FKC North Ramsey/Cape Fear     Fayetteville     NC      $  401,578   $     84,048 477.80%
          FKC Marietta            Marietta       GA      $  399,634   $     75,000 532.85%
           FKC Fairfax             Fairfax       VA      $  396,480   $    120,815 328.17%
          FKC Baytown             Baytown        TX      $  396,121   $    116,500 340.02%
     FKC East Springfield       Springfield      MA      $  391,686   $    150,000 261.12%
         FKC Albemarle           Albemarle       NC      $  388,899     Unavailable      N/A
         FKC Matthews            Matthews        NC      $  383,855     Unavailable      N/A
       FKC Nations Ford          Charlotte       NC      $  382,606   $    157,567 242.82%
          FKC Monroe              Monroe         NC      $  379,309   $    241,224 157.24%
            FKC Waco               Waco          TX      $  379,167     Unavailable      N/A
      FKC East Charlotte         Charlotte       NC      $  377,497   $    157,567 239.58%



                                        Page 73 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 74 of 147



             Name                    City       State     FKC Comp.     Avg. Comp.    Ratio
     FKC East Greensboro         Greensboro      NC       $  374,993   $     53,584 699.82%
FKC U. of Rochester – Clinton     Rochester      NY       $  374,112   $     82,953 450.99%
     FKC South Gastonia            Gastonia      NC       $  373,149     Unavailable      N/A
          FKC Albany                Albany       NY       $  369,088   $    130,000 283.91%
         FKC Asheboro             Asheboro       NC       $  367,736     Unavailable      N/A
      FKC Riverside Park         Wilmington      DE       $  366,078   $     95,000 385.35%
       FKC Dallas South             Dallas       TX       $  364,422   $     89,909 405.32%
  FKC Southwest Louisville        Louisville     KY       $  364,117   $    121,739 299.10%
FKC Homestead Art Kidney Ctr     Homestead       FL       $  362,291   $     85,151 425.47%
FKC Western Mass. Kidney Ctr     Springfield     MA       $  362,206   $    150,000 234.80%
       FKC Wichita Falls        Wichita Falls    TX       $  361,122     Unavailable      N/A
        FKC Lincolnton           Lincolnton      NC       $  360,825     Unavailable      N/A
 FKC NW Wisconsin Neenah            Neenah       WI       $  360,572     Unavailable      N/A
      FKC NW Louisiana           Shreveport      LA       $  359,837   $    108,387 331.99%
     FKC SE New Mexico             Roswell       NM       $  356,861     Unavailable      N/A
      FKC Collin County              Plano       TX       $  353,714   $    106,714 331.46%
         FKC Village II             Dallas       TX       $  353,417   $     89,909 393.08%
     FKC Roanoke Rapids        Roanoke Rapids NC          $  353,162     Unavailable      N/A
 FKC South Central Louisville     Louisville     KY       $  352,198   $    121,739 289.31%
      FKC Swiss Avenue              Dallas       TX       $  351,808   $     89,909 391.29%
      FKC East Louisville         Louisville     KY       $  350,607   $    121,739 288.00%
       FKC Village Oaks            Live Oak      TX       $  347,654   $    166,475 208.83%
   FKC Metro East Dial Ctr         Mesquite      TX       $  346,089   $    141,894 243.91%
      FKC North Buckner             Dallas       TX       $  345,596   $     89,909 384.38%
        FKC Bay Shore              Pasadena      TX       $  345,273   $     83,333 414.33%
         FKC New Bern             New Bern       NC       $  345,176     Unavailable      N/A
        FKC Town Gate              Garland       TX       $  344,790   $    108,500 317.78%
         FKC Goodyear             Goodyear       AZ       $  344,724   $     10,000 3,447.24%
        FKC Little Rock          Little Rock     AR       $  344,517   $    115,875 297.32%
      FKC Rocky Mount           Rocky Mount      NC       $  343,379   $     90,895 377.78%
           FKC Baker                 Baker       LA       $  342,110     Unavailable      N/A
        FKC Bethlehem             Bethlehem      PA       $  341,302   $    102,009 334.58%
 FKC St. Clair Shores Dialysis St. Clair Shores MI        $  339,794     Unavailable      N/A
         FKC Audubon              Louisville     KY       $  339,463   $    121,739 278.84%
    FKC Morehouse Parish            Bastrop      LA       $  337,352     Unavailable      N/A
         FKC Parkview           Philadelphia     PA       $  337,301   $    148,847 226.61%
         FKC Christiana            Newark        DE       $  336,339   $    132,472 253.89%
        FKC Walnut Hill             Dallas       TX       $  333,598   $     89,909 371.04%
          FKC Opelika              Opelika       AL       $  333,018   $     75,000 568.19%
     FKC Kings Mountain        Kings Mountain NC          $  332,262   $     40,200 826.52%
      FKC Bullhead City         Bullhead City    AZ       $  331,264     Unavailable      N/A
        FKC Mount Airy          Philadelphia     PA       $  330,760   $    148,847 222.21%
    FKC Central Delaware            Dover        DE       $  329,272   $     93,125 353.58%



                                         Page 74 of 147
    Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 75 of 147



           Name                     City     State     FKC Comp.     Avg. Comp.     Ratio
         FKC Mobile               Mobile      AL       $  328,661     Unavailable       N/A
        FKC Anderson             Anderson     SC       $  327,720     Unavailable       N/A
      FKC Fort Belvoir          Alexandria    VA       $  327,536   $     95,970    341.29%
    FKC South Oak Cliff            Dallas     TX       $  325,001   $     89,909    361.48%
        FKC Midland               Midland     TX       $  325,000   $     94,821    342.75%
 FKC Southern Westchester         Yonkers     NY       $  324,066   $    146,558    221.12%
      FKC Westminster             Houston     TX       $  323,468   $    102,468    315.68%
     FKC Heart Of Ohio            Marion      OH       $  323,278   $     99,162    326.01%
       FKC Woodstock           Woodstock      GA       $  323,114   $     84,997    380.15%
        FKC Columbia             Columbia     TN       $  321,823   $     90,321    356.31%
       FKC Blue Island         Blue Island    IL       $  321,232     Unavailable       N/A
 FKC Springfield Midwest       Springfield    MO       $  320,141   $    159,358    301.01%
        FKC Columbia             Columbia     SC       $  319,467   $     92,290    346.16%
      FKC Azalea City             Mobile      AL       $  318,559     Unavailable       N/A
FKC Northwest Philadelphia     Philadelphia   PA       $  316,451   $    148,847    212.60%
       FKC Jersey City          Jersey City   NJ       $  316,061   $    126,270    250.31%
      FKC Cutler Ridge          Cutler Bay    FL       $  315,872   $     80,000    394.84%
FKC Northwest Kidney Ctr       Greensboro     NC       $  315,175   $     53,584    588.19%
  FKC North Albuquerque        Albuquerque    NM       $  315,027   $    114,565    274.98%
  FKC Southern Manhattan        New York      NY       $  315,000   $    209,215    150.56%
         FKC Trenton              Trenton     NJ       $  314,822   $    155,478    202.49%
        FKC Appleton             Appleton     WI       $  314,541     Unavailable       N/A
    FKC North Roanoke            Roanoke      VA       $  313,431   $     50,000    626.86%
 FKC Memphis Downtown            Memphis      TN       $  312,474   $    100,297    311.55%
     FKC Independence         Independence    MO       $  312,408   $    121,187    257.79%
        FKC Whitehall            Whitehall    PA       $  311,708   $     94,160    331.04%
     FKC South Miami          Palmetto Bay    FL       $  311,161   $     74,722    416.24%
         FKC Elkton                Elkton     MD       $  309,353     Unavailable       N/A
     FKC Camp Springs             Suitland    MD       $  309,318     Unavailable       N/A
        FKC Irvington            Irvington    NJ       $  308,994     Unavailable       N/A
      FKC South Cobb              Austell     GA       $  308,983   $    115,827    266.76%
     FKC Grand Prairie        Grand Prairie   TX       $  308,411   $     97,000    317.95%
    FKC Mancuso Lane          Baton Rouge     LA       $  307,628   $    104,536    294.28%
       FKC Elk Grove         Elk Grove Vill.  IL       $  307,343     Unavailable       N/A
   FKC Neomedica South            Chicago     IL       $  306,919   $     93,993    326.53%
         FKC Vernon               Kinston     NC       $  305,429     Unavailable       N/A
     FKC Dupont Circle         Washington     DC       $  304,503   $    179,768    169.39%
       FKC West Plano              Plano      TX       $  303,917   $    106,714    284.80%
     FKC Burke County           Morganton     NC       $  303,903     Unavailable       N/A
        FKC Maryvale              Phoenix     AZ       $  302,568   $    106,965    282.87%
         FKC Redbird               Dallas     TX       $  301,801   $     89,909    335.67%
FKC Southwest Greensboro        Jamestown     NC       $  301,416     Unavailable       N/A
  FKC Central Fort Worth        Fort Worth    TX       $  301,000   $    123,280    244.16%



                                      Page 75 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 76 of 147



           Name                         City         State    FKC Comp.       Avg. Comp.      Ratio
       FKC Pleasant Run                Desoto         TX      $  300,839     $    180,742     166.45%
         FKC Tupelo                    Tupelo         MS      $  300,125       Unavailable        N/A
      FKC Desert Milagro               Odessa         TX      $  300,000     $    111,718     268.53%

                Even assuming that these medical directors actually worked the expected eight to

ten hours a week as Fresenius falsely claims on the cost reports it submits to CMS, see supra ¶ 30,

the average hourly rates for these top 160 Fresenius medical directors (which range from $600 per

hour to over $2,000 per hour) are well in excess of average hourly medical director compensation

at other, non-Fresenius facilities.

                By serving as a medical director for Fresenius, a nephrologist can easily

substantially increase his or her annual salary for just a few hours of work per month. The

aforementioned MDA compensation rates do not replace a nephrologist’s ordinary salary; they

supplement it. Indeed, it is crucial to Fresenius that these medical directors continue to participate

in thriving individual practices; if they devoted all of their time to directing a Fresenius clinic, they

would be unable to generate referrals and would therefore be useless to Fresenius. Therefore, a

Fresenius medical director can expect to earn, on average, roughly $300,000 annually plus

lucrative medical director compensation from Fresenius.

                The medical director compensation paid by Fresenius has at all times material

hereto been well above FMV. For example, the Renal Associates Nephrology Practice Business

Benchmarking Survey determined that the median nephrologist compensation was $282,280 in

2005. A 2007 survey by the Medical Group Management Association (“MGMA”) determined

that the median compensation for nephrologists was $299,121; 2008 median compensation was

$308,943. A similar compensation survey by Medscape determined that median compensation for

nephrologists in 2019 was $305,000.




                                             Page 76 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 77 of 147



                  These surveys demonstrate that nephrologist compensation has not changed

substantially in the years since 2005, and that nephrologists can expect to earn, on average,

approximately $147 per hour in their practices—a stark contrast to the exorbitant hourly rates

Fresenius pays many of its medical directors.

                  In cities across the country, Fresenius not only pays its medical directors far more

than the industry average, it pays its medical directors far more than DaVita, its chief competitor,

pays its own medical directors.           The following table shows the average medical director

compensation among Fresenius facilities (“FMCNA Comp.”), the average medical director

compensation among non-Fresenius facilities (“Avg. Comp.”), a comparison of Fresenius’

compensation to the average (“FMCNA v. Avg.”), the average medical director compensation

among DaVita facilities (“DaVita Comp.”), and a comparison of Fresenius’ compensation to

DaVita’s (“FMCNA v. DaVita”):

City                FMCNA Comp. Avg. Comp. FMCNA v. Avg. DaVita Comp. FMCNA v. DaVita
Alexandria, VA       $  424,606 $    95,970     442.44% $      102,405       414.63%
Baton Rouge, LA $           209,460   $     104,356             200.72% $   104,356          200.72%
Charlotte, NC   $           363,255   $     157,567             230.54% $   174,014          208.75%
Dallas, TX      $           261,066   $      89,909             290.37% $   108,279          241.10%
Indianapolis, IN     $      321,426   $     114,701             280.23% $   116,142          276.75%
Kansas City, MO      $      352,178   $     112,434             313.23% $    99,016          355.68%
Lafayette, LA        $      303,927   $      76,116             399.29% $   103,029          294.99%
Little Rock, AR      $      236,247   $     115,875             203.88% $   100,333          235.46%
Louisville, KY       $      208,285   $     121,739             171.09% $   107,753          193.30%
Marietta, GA         $      206,128   $      75,000             274.84% $    82,500          249.85%
Nashville, TN        $      227,640   $      84,283             270.09% $    74,997          303.53%
Raleigh, NC          $      316,123   $     122,166             258.77% $   122,166          258.77%
Rochester, NY        $      186,604   $      82,953             224.95% $    82,953          224.95%
Savannah, GA         $      295,280   $     112,246             263.07% $   109,295          270.17%
Shreveport, LA       $      274,389   $     108,387             253.16% $    80,988          338.80%
Spokane, WA          $      211,912   $      78,512             269.91% $    78,512          269.91%




                                               Page 77 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 78 of 147



               These data demonstrate that Fresenius’ compensation of its medical directors

cannot be explained by competition or market forces. The difference is also not explained by

differing duties and responsibilities, because the duties of dialysis clinic medical directors are

defined by uniform federal regulations. Instead, at least one (if not the only) reason Fresenius pays

its medical directors so far above FMV is in order to secure referrals. At least in part because of

receiving this above-FMV compensation from Fresenius, the medical directors for the foregoing

facilities and in the foregoing cities have referred patients to Fresenius facilities, the majority of

whose care was paid for by Federal health care programs. Every claim submitted to these programs

for reimbursement was tainted by kickbacks and thus constitutes a false claim under the FCA.

               These data are merely illustrative of Fresenius’ longstanding efforts—over more

than ten years—to bribe nephrologists to refer patients to Fresenius facilities.

                   Fresenius Made No Effort to Report or Verify Hours Spent by Medical
                   Directors

               Although Fresenius’ cost reports submitted to CMS for individual clinics represent

that all of its medical directors spend an average of 8 to 10 hours per week on their medical director

duties, there is, in fact, no evidence that medical directors spend anywhere near that amount of

time on their duties. This is because Fresenius does not require, and the majority of medical

directors do not maintain, adequate documentation that would show that they performed anything

more than nominal services.

               Nor is there documentation to show that medical directors contracted by Fresenius

were regularly and actively present in the dialysis facility as required by CMS regulations, see

supra ¶ 32, making Fresenius’ cost reports false and misleading. At least one purpose of the

exorbitant medical director salaries paid by Fresenius was to reward or induce physicians in

exchange for a steady stream of patient referrals.



                                            Page 78 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 79 of 147



               In order to establish FMV for medical direction services, Fresenius must be able to

accurately track the time spent on medical director duties. However, at no time relevant hereto

has Fresenius required its medical directors to account for time spent on their duties or prove

attendance at meetings at outpatient or inpatient facilities in connection with their contracts.

Instead, Fresenius only provided its medical directors with a quarterly “checklist” of duties they

supposedly performed.

               In Relator’s experience, Fresenius made few meaningful efforts to track what

services medical directors actually performed. Relator Flanagan recalls medical directors often

spent almost no time at all in the dialysis clinic. Some medical directors never showed up in the

clinic, and were even absent during CMS and state licensing survey or audit inspections. Their

involvement often was limited to a perfunctory monthly review of documents that require a

medical director’s signature, requiring less than an hour of time per month. Nonetheless, despite

it being widely known at Fresenius that many medical directors performed little of their required

services, the company never attempted to track the hours worked by these medical directors or

account for whether they actually were providing the services required by their MDAs and the

CMS CfC regulations. See infra ¶¶ 170-174.

               One nephrologist, Dr. Charles K. Crumb, from Southwest Nephrology Associates,

LLP in Houston, Texas, was the medical director for twenty-nine Fresenius hospital inpatient acute

care contracts. 59 Other than attending quarterly meetings with clinic staff, Dr. Crumb failed to



59
  Dr. Crumb was the Fresenius inpatient Medical Director for some 29 Houston area hospitals:
Bellaire Medical Center, Twelve OAKS d/b/a Bayou City, Park Plaza Hospital, Cypress Fairbanks
Hospital, Bayshore Medical Center, Clear Lake Regional Hospital, Kingwood Medical Center,
West Houston Medical Center, West Houston Medical Center, IHS Hospital at Houston, Methodist
Willowbrook Hospital, San Jacinto Methodist Hospital, Memorial Hermann Memorial City
Hospital, Memorial Hermann Northwest Hospital, Memorial Hermann Southeast Hospital,



                                          Page 79 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 80 of 147



perform any of the other duties required by his MDA, including being present during surveys or

audits of his dialysis facilities. Despite it being well known at Fresenius that he rarely, if ever,

performed any actual services, neither Fresenius management nor any employee took action to

ensure Dr. Crumb was performing the services promised under his MDAs. Indeed, there were no

efforts by Fresenius to ensure it could account for Dr. Crumb’s actual services performed or hours

worked for some 1,897 hemodialysis patients receiving ESRD care at the acute care facilities

where he held medical directorships.

                Witness No. 4, see supra ¶ 106, recalls many medical directors rarely, if ever, were

even present at the Fresenius facilities to oversee patient care other than to sign paperwork. In his

experience, medical directors frequently did not even attend monthly staff meetings at the clinics

they supposedly direct, and their involvement often was limited to a token monthly review of

documents that require a medical director’s signature. This behavior was widespread at Fresenius.

Instead of being hired for the patient care they were to oversee at Fresenius clinics, these physicians

were chosen to become medical directors based upon their proven (or anticipated) ability to

provide referrals of patients for treatment.

                Witness No. 18, who was Director of Hospital and Patient Services, Western

Division, from May 2011 to May 2012, explained that being a medical director was typically a

very cushy job. “I’ll tell you, there are very little responsibilities. It’s up to the [medical director]

to decide how engaged he wants to be in the clinic. He’s [only] asked for one or two operational



Memorial Hermann Katy Hospital, Memorial Hermann Southwest Hospital, Memorial Hermann
The Woodlands, Memorial Southwest, Herman Medical Center, Northeast Medical Center, Polly
Ryan Memorial Hospital, Select Specialty Hospital, The Specialty Hospital of Houston (Houston
Campus), The Specialty Hospital of Houston (Clear Lake Campus), Spring Branch Medical
Center, Vencor Hospital - Houston Northwest, Vencor Hospital - Bay Area, Triumph Healthcare,
LLC (Baytown), and Triumph Healthcare, LLC (Sugarland).



                                               Page 80 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 81 of 147



meetings a month” with Fresenius. “Some [medical directors] are [actually] supervising, dealing

with operations, inventory, equipment,” but many other “will come in, see patients and go back,

and attend monthly meetings and that’s it. It’s very few hours.”

                Witness No. 19, a Fresenius Vice President of Operations from June 2015 to

February 2016, said the failure to oversee medical directors negatively affected Fresenius’s quality

of care. “At the end of the day, the patients have paid the price. At the end of the day, look at the

quality of care. Are the doctors rounding when they need to be rounding? Are they filling out the

records thoroughly? It goes on and on.” She recalled how she and Arturo Villamil, the VP of

Operations at Fresenius Medical Care, “got dragged in” to meet with representatives of one of

health plan who “read us the Riot Act” over Fresenius physicians not “spending enough time with

patients, and their medical protocols were not the most appropriate.” Witness No. 19 recalled that

during this meeting “my throat turned dry and the gentleman sitting next to me [Arturo Villamil]

turned red, because it was true . . . . The reality is there’s not a lot of control over this.”

                Despite its public claims to the contrary, Fresenius’ excessive medical director

payments are not solely explained by competition, experience, or by the number of stations or

patients at a clinic, but at least in part (if not entirely) by the total stream of referrals that come

from the MDAs, as explained in more detail below.

                    Fresenius Carefully Tracked Referrals from Medical Directors to Make
                    Sure They Were Not Referring Patients to Competitors

                Fresenius’ clinic reports tracked physicians’ referrals for each of its outpatient

clinics, including tracking of “Facility Metrics” (including total patients treated, YTD treatments

per day, and utilization), physicians with patients at the facility and at other Fresenius facilities,

and a market share summary. The report thus gave a real-time scorecard to measure the growth in

physician referrals.



                                              Page 81 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 82 of 147



               For instance, an April 2013 report tracked referrals by, inter alia, medical director

Dr. David Tay of Fremont Nephrology in Fremont, California, see supra ¶ 186, who was paid

some $120,000 per year as medical director in 2012, and who had referred thirty-two patients to

the Ardenwood facility as well as referring ninety-five patients total to Fresenius facilities:




               Fresenius tracked whether each medical director funneled all or nearly all of his or

her patients to its clinics. Fresenius’ managers had a term for referrals to non-Fresenius clinics:

“leakage.” So that it could track leakage, including whether physicians were referring patients to

competitors, Fresenius also tracked whether its medical directors and their practice groups were

making referrals to non-Fresenius facilities. The following image shows the “leakage” report for

Fresno Nephrology referrals (including by medical directors Steven Levy and Yangming Cao) to

non-Fresenius facilities between June 2012 and March 2013, along with “comments” tracking the

reasons for the non-Fresenius referral:




                                            Page 82 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 83 of 147




               If Fresenius’ compensation of its medical directors were unrelated to the

inducement or rewarding of referrals, the company would have no reason to track referrals to non-

Fresenius clinics, let alone characterize such referrals as “leakage.” To the contrary, Fresenius’

granular tracking of “leakage” demonstrates that the company based its compensation decisions at

least partially (if not entirely) on the physicians’ ability and willingness to refer patients to

Fresenius clinics—and only to Fresenius clinics.

               There would be repercussions if a physician were referring patients to competitors.

Witness No. 18 oversaw a team of twenty-three people in FMNCA’s western division, which was

responsible for overseeing the discharge of patients from hospitals to Fresenius dialysis clinics.

He explained that the Fresenius clinic medical director, for his/her part, “had to make sure his

[practice] group is putting patients in those [Fresenius] dialysis chairs, not [in] the competition’s.

No leakage.” On occasion, a doctor in a practice group wanted to send a patient to a competitor,


                                            Page 83 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 84 of 147



such as DaVita. “Sometimes there’s a need. The doctor would say: ‘We didn’t have a chair

available. The patient was next to a DaVita.’” At the instruction of his managers, Witness No. 18

would warn the doctor: “’We’re paying you to be MD [medical director]. Make sure you put those

patients in [Fresenius clinics].’”

                Fresenius placed considerable pressure on medical directors who failed to refer

patients to a Fresenius clinic. Witness No. 18 stated that, if a nephrologist Fresenius had hired to

be the medical director of a Fresenius clinic was not referring all or nearly all of his or her patients

to Fresenius clinics, Fresenius would hold a meeting, typically at the nephrologist group’s offices,

and sometimes at a restaurant. “What they did was, the [doctors’] groups and Fresenius would

have quarterly, sometimes monthly reviews where we would throw all the numbers [for patients

referred to Fresenius clinics] on a screen.”

                The purpose of these meetings was to use peer pressure and intimidation tactics to

incentivize doctors if they were not “playing the game. If they have leakage that’s costing the

group and Fresenius money, it’s gonna be up there on a screen.” Witness No. 18 described

“leakage” as patients referred to a Fresenius competitor, such as DaVita. “Usually the low

[referring] doctor is talked to by a senior colleague in the [doctors’] group. Fresenius would go to

the CEO of the group and say, ok, we’re having a problem with this clinic, with this doctor—he’s

put two commercial patients at a DaVita clinic in the past month. Why? The Group CEO would

talk to the doctor” about sending more patients to Fresenius clinics.

                Witness No. 4, see supra ¶ 105, recalls pressure on medical directors to refer

patients was “systemic” during his time there. For example, Fresenius threatened to fire Dr. Dan

Legeault, a medical director in Grand Rapids, Michigan, who was not referring an adequate




                                               Page 84 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 85 of 147



number of patients to Fresenius clinics. Legeault finally relented after Fresenius threatened to

build a competing nephrology clinic across the street from his.

                   Fresenius Required Medical Directors to Sign Onerous Non-Compete
                   Agreements That Locked Them and Their Practices into Long-Term
                   Illegal Remunerative Arrangements

               Fresenius’ standard MDA, which is signed by all physicians who agree to serve as

medical directors (along with all “member” physicians in the medical directors’ practice groups)

for both outpatient dialysis clinics as well as inpatient dialysis programs, provides the following:

   •   For those facilities Fresenius was acquiring, the term of the Agreement is defined as “the

       closing date of the Company’s acquisition of the Facilities” to which the Agreement

       applies, and that it “shall continue for ten (10) years thereafter unless sooner terminated as

       provided herein.” This establishes the “Commencement Date” of the MDA as the date the

       facilities are acquired, not the date that patient care actually begins. Since the acquisition

       of the facilities may precede the CMS certification of the facilities to accept Medicare or

       Medicaid patients for treatment by many months, in many instances the medical director

       would be paid for services for many months before beginning to provide those services.

   •   For those facilities Fresenius built from scratch (i.e., which were not acquired), the MDAs

       list the “Commencement Date” as the date it treats or trains the first patient “and shall

       continue for ten (10) years from the Commencement Date.” Frequently, however, these

       first-treated or trained patients would have been commercially insured patients because

       getting CMS certification for a clinic to treat Medicare and Medicaid patients is a slow

       process and could take over a year. Since the treating or training of patients often precedes

       by many months the CMS certification of the facilities to accept Medicare or Medicaid




                                           Page 85 of 147
    Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 86 of 147



    patients for treatment, in many instances the medical director is being paid for services

    related to only a few commercially insured patients.

•   The MDAs all provide for substantial restrictive covenants (in section 6, so-called

    “Covenants Protecting Business Interests of Company”), including non-compete (section

    6.1), non-solicitation (section 6.4) and non-disparagement provisions (section 6.8). Having

    selected physicians as medical directors who could refer patients, Fresenius then took steps

    to lock the physicians into the deal and inserted these restrictive covenant provisions in the

    agreement that made it substantially more difficult for physician to leave the medical

    directorships, compete with Fresenius in any way, or enter into any transactions with

    Fresenius competitors.

•   The restrictive covenants apply not only to the physicians who act as medical directors for

    Fresenius, denominated “Consultants” under the Agreement, but to any “Member

    Physician,” which is defined as “each nephrologist who as of the date of this Agreement

    or any time during the Restricted Period is employed by or affiliated with Consultant

    anywhere in the Restricted Territory” or any nephrologist who “provides services on behalf

    of the Consultant anywhere within the Restricted Territory.” The “Restricted Territory”

    ranges from a 20- to 50-mile radius of the facility and the “Restricted Period” runs from

    the date of the commencement of the Agreement to one to three years after the Agreement

    terminates, a period of eleven to thirteen years.

•   With regard to the non-compete provisions, any “Member Physician” is restricted, during

    the “Restricted Period” and in the “Restricted Territory” from “engaging as a principal,

    agent, independent contractor, consultant, manager, partner, joint venturer, proprietor,

    landlord, shareholder, director, officer of employee of” or from “participating in the




                                        Page 86 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 87 of 147



       ownership, management, medical directorship, operation or control of or and a consultant

       or advisor to, or [from] holding any direct or indirect ownership or other interest in; or

       rendering services other than as a treating physician to” any “operation, person, firm, entity

       or enterprise other than with Company or any of its Affiliates that engages or proposes to

       engage in” the provision of outpatient or inpatient dialysis treatments. This effectively

       precludes any medical director and those in the practice group from engaging in any

       remunerative relationship with another dialysis company, such as DaVita, that may tie the

       physicians to a relationship with a competitor. As a result of these contractual restrictions,

       Fresenius effectively established its medical directorships as the exclusive option for each

       physician to refer patients.

               The key was to lock the physicians into MDAs with onerous non-compete

provisions. Witness No. 19, see supra ¶ 213, explained that not only were doctors who served as

medical directors at Fresenius clinics “way overpaid” and required to send their private practice

patients to a Fresenius clinic—“that was expected. That’s the whole reason for the agreements”—

but that the non-compete clauses made certain these doctors would continue to send patients to

Fresenius.

               Fresenius’ contracts with doctors were designed to ensure that their patients showed

up for thrice-weekly dialysis treatment over many years at nearby Fresenius clinics. “The way

you get the funnel is by tying the doctors to these onerous agreements they can’t get out of.” One

tie consisted of non-compete agreements, in which doctors pledged not to work with competitors

to Fresenius within a certain distance. In 2015, one physician in Puerto Rico, for example, “signed

a non-compete that had a radius that went into the ocean.“ The radius was around 20 miles.




                                           Page 87 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 88 of 147



               Witness No. 18, see supra ¶ 212, recalled the medical director contracts included

non-compete agreements that doctors sometimes chafed over, especially if they thought they could

get more money from a competitor. For example, he recalled a nephrologist in Brownsville, Texas,

Dr. Subramanian Anandasivam, who had 400 private-practice patients and was also medical

director for Fresenius Kidney Care North Brownsville, which paid him $273,710 per year. Dr.

Anandasivam was unhappy with his MDA, including the non-compete provision that prevented

him from working for a competitor, but Fresenius would not allow him to end the contract.

               Witness No. 18 stated that Anandasivam “hated his MDA. He was locked in big

time.” To protest, the doctor began refusing to sign patient records. Witness No. 18 was sent in

around 7:00 p.m. one evening to talk to the doctor to turn things around. “He was one of two

nephrologists in the city, so we couldn’t fire him.” The doctor “yelled and screamed at me for two

hours, then he finally gave up and said: ‘You want to go to dinner?’ So we went to the best

steakhouse in Brownsville.” Fresenius paid the cost of the meal. About a year later, Fresenius

rewarded Dr. Anandasivam by making him the medical director at a new Brownsville dialysis

facility, FKC South Price, which by 2019 paid him another $256,803 a year.

               Not only were they locked into non-compete provisions requiring they refer patients

to Fresenius facilities, physicians who wanted out of the non-compete provisions were forced to

negotiate onerous buyouts, requiring them to pay Fresenius for the right to be released from the

non-compete. For example, Dr. Denise Hart from San Antonio, Texas had a medical directorship

with Fresenius that required she pay a “reasonable price” or “buyout” to obtain a release from the

non-compete provision, essentially forcing her to buy back her ability to refer patients to a non-

Fresenius facility. Fresenius thus used its enforcement rights under the non-compete term, along




                                          Page 88 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 89 of 147



with onerous buyout provisions, as a barrier to physicians referring patients to its competitors or

establishing their own competing dialysis centers.

               The physicians who had entered into MDAs referred patients to Fresenius facilities

based at least in part on remuneration from Fresenius, and these facilities submitted claims to

Federal health care programs for reimbursement associated with the treatment of these patients.

All such claims, which were tainted by kickbacks, were false.

               Fresenius Used MDAs to Induce Referrals from Medical Directors and Their
               Practice Groups Around the United States

                   MDAs Used to Induce Referrals in California

               Fresenius’ internal documents show how important the physician referral pipeline

was to Fresenius and how it strategically used medical director agreements and other incentives to

induce referrals from its “loyal” physicians. Fresenius knew exactly whether medical directors

and their practice groups were referring patients to its outpatient facilities. Referrals both by group

and physician are tracked in a monthly report entitled Monthly Market Development Growth

Metrics by Director. For example, the following screenshot shows the referral trends for Fresno

Nephrology Medical Group, Inc. in Fresno, California, for March 2009 through August 2012,

showing the referrals by the entire physician group, including FMC Fresno North medical director

Dr. Yanming Cao (43 referrals as of August 2012) and FMC Fresno medical director Dr. Steven

Levy (126 referrals as of August 2012):




                                            Page 89 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 90 of 147




               Fresenius carefully monitored whether it was getting referrals from its medical

directors. The same Monthly Market Development Growth Metrics by Director report tracks the

trend of the referrals by the medical director’s practice group to each Fresenius facility. The

statistics for Fresno Nephrology Medical Group, Inc. (“MD Group Pts at Fac”), show growth for

FKC Fresno North (36%) and FMC Fresno (4.8%), “Total YTD Org[anic] Txts [Treatments]”

trends for 2012 (total organic growth = 11.7%), and the EBIT profitability of the group’s referrals

(total EBIT $736,731):




                      a. Diablo Nephrology

               Diablo Nephrology Medical Group, a nephrology practice comprising

approximately eighteen physicians, located in Contra Costa County, California, has had numerous



                                           Page 90 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 91 of 147



financial relationships with Fresenius that are not at FMV or commercially reasonable, including

its physicians serving as medical directors at Fresenius’ West Antioch Dialysis Unit and Diablo

Dialysis Access Center, at Fresenius’ San Miguel Dialysis Unit, at Fresenius’ Walnut Creek 1

Dialysis Unit at Fresenius’ East Antioch Unit, and as Chief of Nephrology at John Muir Hospital,

(where Fresenius has had an acute contract which included the provision of a Fresenius-provided

HSS to help funnel referrals from John Muir to the Fresenius dialysis units listed in this paragraph).

               In addition to medical director agreements, Diablo Nephrology has JVAs with

Fresenius in dialysis units and dialysis access centers. In return for these lucrative remuneration

relationships, Diablo Nephrology referred patients to Fresenius clinics, much of whose treatment

was paid for by Federal health care programs. As of August 31, 2012, for example, Diablo

Nephrology had 585 patients in dialysis at various Fresenius facilities (including home dialysis

patients), out of which only 6.9% were commercial pay patients. The Diablo patients accounted

for a total of 104,731 treatments, over 95,000 of which were billed to Federal payers at an average

rate of approximately $230 per treatment, or more than $21,000,000 in Medicare reimbursement

per year to Fresenius. Every claim for reimbursement for the treatment of these patients constitutes

a false claim. Diablo Nephrology contributed $4,395,000 to Fresenius’ EBIT in 2012. Every

claim for reimbursement Fresenius submitted to Federal health care programs associated with the

treatment of these patients was tainted by kickbacks and therefore false within the meaning of the

FCA.

               As part of tracking the profitability of the Diablo practice, Fresenius carefully

monitored the number of referrals coming from its Diablo medical directors and practice group.

The statistics for 2011-2012 at each of the Fresenius facilities (the “MD Group Pts at Fac”) where




                                            Page 91 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 92 of 147



a Diablo nephrologist was medical director, show a total of 480 dialysis patients, or 3.7% “Organic

Growth” over 2011:




               So that it could track leakage, see supra ¶¶ 217-221, including whether they were

referring patients to competitors, Fresenius also tracked whether Diablo medical directors and their

practice groups were making referrals to non-Fresenius facilities, as demonstrated in a report

covering June 2012 through April 2013:




                                           Page 92 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 93 of 147



                        b. Balboa Nephrology Medical Group

               Fresenius had a variety of lucrative financial relationships with Balboa Nephrology

Medical Group (“Balboa”) in Southern California, which were in violation of the AKS because

they were not at FMV or commercially reasonable and otherwise did not comport with a statutory

or regulatory safe harbor. Balboa Nephrology was listed as a “Tier I” priority practice for

Fresenius in the 2012 Strategic Plans described above, with over 50 nephrologists serving

hundreds of patients.

               Balboa has, at a minimum, the following relationships with Fresenius: multiple

MDAs at clinics that are located in office buildings owned by Balboa, including but not limited to

340 4th Avenue, Chula Vista, CA and 3300 Vista Way, Oceanside, CA; at least six JVAs that

include dialysis clinics and home dialysis training centers as well as vascular access clinics,

including but not limited to Fresenius Medical Care Balboa V, LLC, BioMedical Applications of

California, Fresenius Medical Care Balboa II, Fresenius Medical Care Balboa, Fresenius Medical

Care East Lakes LLC and Fresenius Medical Care Northcoast; a joint research center; and joint

investment in Interwell Health, a “population treatment management company focused on

supporting the renal patient population across the full continuum of care.”

               As of 2013, Balboa physicians had referred 2,175 patients for dialysis at Fresenius

facilities, an increase of 274 dialysis patients over the previous year. Fresenius’ internal tracking

documents show that Balboa’s commercial mix was 10.5%, which means that over 1,900 of the

patients that Balboa referred to Fresenius clinics were beneficiaries of Federal health benefit

programs such as Medicare and Medicaid, whose care was paid for by these programs. Every

claim for reimbursement for the treatment of these patients constitutes a false claim.




                                           Page 93 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 94 of 147



                      c. South Bay Nephrology

               Fresenius’ relationship with South Bay Nephrology, a small single physician

nephrology practice located in San Jose and Los Gatos, California, illustrates how it developed

key physicians in specific markets.

               According to internal documents, Dr. Steven Tilles and his practice, South Bay

Nephrology, in 2012 referred sixty patients to two Fresenius clinics, BMA San Jose (20 patients)

and BMA Los Gatos (40 patients)—where he was medical director—for a YTD EBIT of $387,211:




In 2012, Dr. Tilles was paid $50,000 for his BMS San Jose medical directorship and $128,240

for his BMA Los Gatos medical directorship. Fresenius paid these amounts at least in part to

induce or reward referrals.

               So that it could track leakage and whether Dr. Tilles was referring patients to

competitors, Fresenius also tracked whether he was referring patients to non-Fresenius facilities,

as demonstrated in a report covering June 2012 through March 2013:




                                          Page 94 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 95 of 147



                  MDAs Used to Induce Referrals in Illinois

               The pay for many Illinois Fresenius medical directors is far above the average

nephrology hourly rate as determined by the nationwide surveys discussed above, see supra ¶¶

199-204, as well as salaries paid by any of its competitors in the same market, and are not solely

explained by competition or by the number of stations or patients, but by the total anticipated

stream of referrals that come from the MDAs. Of the twenty-six Illinois medical directors with

salaries in 2019 over $200,000, all but one were FMCNA medical directors:

     Facility                               City                State    Med. Dir. Comp.
     FKC West Suburban                      Oak Park            IL         $      597,913
     FKC Southside Dialysis                 Chicago             IL         $      430,161
     FKC Berwyn                             Berwyn              IL         $      403,264
     FKC Blue Island                        Blue Island         IL         $      321,232
     FKC Elk Grove                          Elk Grove Village   IL         $      307,343
     FKC Neomedica South                    Chicago             IL         $      306,919
     FKC Bolingbrook Dialysis               Bolingbrook         IL         $      293,156
     FKC North Avenue                       Melrose Park        IL         $      290,580
     FKC Dupage West                        West Chicago        IL         $      290,346
     FKC Humboldt Park                      Chicago             IL         $      280,442
     FKC Greenwood Avenue                   Chicago             IL         $      279,439
     FKC Oak Park                           Oak Park            IL         $      270,608
     FKC Neomedica North Kilpatrick         Chicago             IL         $      259,182
     FKC East Peoria                        East Peoria         IL         $      247,152
     FKC Neomedic South Holland             South Holland       IL         $      233,260
     FKC Neomedica Gurnee                   Gurnee              IL         $      223,586
     FKC Niles                              Niles               IL         $      218,379
     FKC Evergreen Park                     Evergreen Park      IL         $      217,576
     FKC Willowbrook                        Willowbrook         IL         $      216,622
     FKC Jackson Park                       Chicago             IL         $      216,039
     FKC Neomedica Bridgeport               Chicago             IL         $      214,721
     FKC Crestwood                          Crestwood           IL         $      213,657
     FKC Westchester                        Westchester         IL         $      210,310
     FKC Peoria North                       Peoria              IL         $      206,146
     FKC Neomedica Rolling Meadows          Rolling Meadows     IL         $      202,299




                                          Page 95 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 96 of 147



               These data are merely illustrative of Fresenius’ longstanding efforts—over more

than ten years—to bribe nephrologists to refer patients to Fresenius facilities. At all times relevant

to this First Amended Complaint, including, but not limited to, 2014 to 2018, Fresenius paid the

medical directors at these facilities above-FMV compensation at least in part (if not entirely) to

induce those medical directors to refer patients to Fresenius’ clinics.

               These figures reveal that Fresenius pays its medical directors far above the average

nephrologist’s hourly rate and far above FMV. Again, even assuming that Fresenius medical

directors actually devoted 500 hours annually to their medical director duties (an assumption that

is contrary to the evidence), the lowest paid medical director in this chart was earning $405 dollars

per hour and the top-paid medical director was earning $1,196 per hour, a factor of 300% to

1,000% above average nephrology pay. In reality, these nephrologists were not expected to, and

did not, devote nearly 500 hours of work per year to their medical director duties, resulting in even

more egregiously high salaries and demonstrating even more clearly that at least one purpose of

their exorbitant compensation constituted a bribe to induce referrals.

               In exchange for the substantial bribes they were paid, medical directors could be

relied on as a steady source of referrals to Fresenius clinics. This was particularly true for

Nephrology Associates of Northern Illinois and Indiana, LTD (“NANI”), headquartered at 120 W.

22nd Street, Oak Brook, Illinois 60523. NANI is the largest nephrology practice in the United

States with over 120 kidney specialists in three states.

               Of the top Fresenius medical director salaries paid in Illinois, the NANI medical

directors are among the highest. The salaries for these NANI medical directors (including

$597,913 being paid to Dr. Arthur Morris, President of NANI and medical director for FKC West

Suburban Dialysis Clinic) were illegal remuneration to secure referrals, and violated the AKS.




                                            Page 96 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 97 of 147



The seventeen highest-paid NANI medical directors all earned over $200,000 for hourly rates of

$421/hour to $1,196/hour, generously assuming 500 hours of work per year:

Facility                      City                 State Med. Dir. Comp.     Medical Director
FKC West Suburban             Oak Park             IL      $       597,913   Arthur Morris, MD
FKC Southside Dialysis        Chicago              IL      $       430,161   Guatam Bhanushali, MD
FKC Berwyn                    Berwyn               IL      $       403,264   Matthew Anderson, MD
FKC Blue Island               Blue Island          IL      $       321,232   Salvatore Ventura, MD
FKC Elk Grove                 Elk Grove Village    IL      $       307,343   Lisa Pillsbury, MD
FKC Bolingbrook Dialysis      Bolingbrook          IL      $       293,156   Huma Rohail, MD
FKC Dupage West               West Chicago         IL      $       290,346   Gregory Kozeny, MD
FKC Greenwood Avenue          Chicago              IL      $       279,439   Malathia Shah, MD
FKC Oak Park                  Oak Park             IL      $       270,608   Paul Balter, MD
FKC Neomedica N. Kilpatrick   Chicago              IL      $       259,182   Madhav Rao, MD
FKC East Peoria               East Peoria          IL      $       247,152   David Rosborough, MD
FKC Neomedica Gurnee          Gurnee               IL      $       223,586   Rakhi Khanna, MD
FKC Niles                     Niles                IL      $       218,379   Harold Bregman, MD
FKC Evergreen Park            Evergreen Park       IL      $       217,576   Paul Crawford, MD
FKC Willowbrook               Willowbrook          IL      $       216,622   May Chow, MD
FKC Jackson Park              Chicago              IL      $       216,039   Wadah Atassi, MD
FKC Westchester               Westchester          IL      $       210,310   Leonard Potempa, MD

               Fresenius’ annual revenue in 2018 from Medicare was over $50 million for the

seventeen facilities where NANI medical directors (or their affiliated nephrologists) referred many

of the 1,623 Medicare patients. The following table shows Fresenius’ annual Medicare revenue

from 2014 to 2018 at its dialysis clinics where NANI nephrologists served as medical directors:

                                                        Medicare Revenue
Facility                            2018             2017        2016          2015             2014
FKC West Suburban              $5,743,633      $5,316,919  $4,560,137    $5,072,820       $5,552,289
FKC Southside Dialysis         $3,672,273      $3,884,964  $3,785,762    $4,147,957       $4,322,452
FKC Berwyn                     $3,550,203      $3,676,763  $3,001,315    $2,971,154       $3,810,916
FKC Blue Island                $2,748,842      $2,613,899  $2,438,447    $3,018,361       $3,349,536
FKC Elk Grove                  $4,075,307      $3,901,624  $4,203,602           N/A       $3,975,694
FKC Bolingbrook Dialysis       $3,131,751      $2,875,307  $2,914,199    $3,256,569       $3,674,011
FKC Dupage West                $2,076,193      $2,232,356    $2,016,743            N/A    $1,853,491
FKC Greenwood Avenue           $2,476,657      $2,366,386    $1,816,598      $2,593,050   $3,009,823
FKC Oak Park                   $1,760,548      $1,585,591    $1,404,327            N/A    $1,317,247
FKC Neomedica N. Kilpatrick    $3,036,754      $2,904,445    $2,852,103            N/A    $2,751,213
FKC East Peoria                $3,630,207      $4,563,120    $3,664,698            N/A    $3,148,236



                                            Page 97 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 98 of 147



FKC Neomedica Gurnee           $2,646,456      $2,013,326    $1,645,625    $1,242,244    $1,732,777
FKC Niles                      $3,057,432            N/A     $3,087,496          N/A     $3,452,780
FKC Evergreen Park              2,632,915            N/A     $1,819,661    $2,880,219    $4,879,159
FKC Willowbrook                $2,126,235      $2,877,618    $2,054,713    $2,238,257    $2,585,640
FKC Jackson Park                     N/A       $2,013,200    $2,148,595          N/A     $3,349,536
FKC Westchester                $2,272,256      $1,965,465    $2,078,908    $2,072,950    $2,570,205

               Fresenius’ revenue from Medicaid has been substantial for each of the seventeen

facilities where NANI medical directors referred many of the Medicaid patients being treated.

Under the FMAP match, the Federal government paid approximately 51% of the cost of treatment

for these Illinois Medicaid patients. The following table shows Fresenius’ revenue from Medicaid

at each of these facilities for 2014 to 2018 where NANI nephrologists served as medical directors:

                                                        Medicaid Revenue
Facility                             2018            2017        2016           2015          2014
FKC West Suburban                $89,015        $100,836      $72,686      $134,208      $908,538
FKC Southside Dialysis          $247,359         $85,641      $74,618      $175,501      $716,436
FKC Berwyn                      $276,224        $347,096     $100,744      $113,690      $575,854
FKC Blue Island                  $64,650         $48,261      $25,834       $35,604      $255,932
FKC Elk Grove                    $56,702          $5,319      $73,247          N/A        $98,910
FKC Bolingbrook Dialysis        $108,330        $104,497      $88,038       $70,104      $105,076
FKC Dupage West                  $86,913        $134,605     $184,746          N/A       $132,627
FKC Greenwood Avenue             $77,184         $57,006      $51,363      $166,502      $545,937
FKC Oak Park                     $17,188         $11,912      $27,001          N/A       $233,066
FKC Neomedica N. Kilpatrick     $194,479        $179,587     $187,672          N/A       $444,394
FKC East Peoria                  $91,643        $163,640      $80,057          N/A        $50,472
FKC Neomedica Gurnee             $34,853         $45,604      $21,879       $74,316      $175,561
FKC Niles                       $127,822         $84,192     $120,397          N/A       $386,749
FKC Evergreen Park               $27,604            N/A       $11,854       $18,336      $668,673
FKC Willowbrook                  $23,292         $48,297      $48,680       $51,192       $68,572
FKC Jackson Park                 $74,404        $112,115      $99,354          N/A       $255,932
FKC Westchester                  $13,322         $64,675      $16,142       $26,142      $126,750

               All of the Medicare and Medicaid claims submitted to these Federal health plans

were tainted by the kickbacks Fresenius paid to NANI, which were illegal remuneration to secure

referrals, and violated the AKS. As such, they constituted false claims under the FCA.




                                            Page 98 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 99 of 147



               The reciprocal relationship between NANI and Fresenius has required that, as part

of Illinois Certificate of Need (“CON”) filings, NANI medical directors provided so-called

“Physician Referral Letters,” explaining how many ESRD patients NANI has referred to date and

would refer to Fresenius facilities in the future. For example, in a CON proceeding by Fresenius

to establish its new Fresenius Medical Care Zion facility in Zion, Illinois, its medical director, Dr.

Omaima Degani, a nephrologist in practice with NANI, disclosed to the Illinois Health Facilities

& Services Review Board (“IHFSRB”) that NANI had referred 165 patients to nearby Fresenius

clinics in 2012, 190 patients in 2013, 182 patients in 2014, and 190 patients in 2015. According

to Illinois state ESRD data, 54.2% of the patients referred for treatment at the Zion facility were

Medicare beneficiaries and 1.4% were Medicaid beneficiaries. Degani’s “Physician Referral

Letter” states that, if the new facility were approved, she would refer 69 patients in the future, a

commitment which Fresenius relied upon to justify the need for another dialysis facility.

               In another Illinois CON proceeding in 2018 by Fresenius for expanding its Elgin,

Illinois clinic, its medical director, Raju Ray, a nephrologist in practice with NANI, disclosed in a

Physician Referral Letter to the IHFSRB dated January 11, 2018 that he and his partners had

referred 118 new patients for hemodialysis in the past year to the Elgin Fresenius facility, and

expected to refer another 33 patients in the next 12 to 18 months, a commitment Fresenius used to

justify its request to expand its dialysis center by 5 stations.60 According to Illinois state ESRD

data, 52.5% of the patients referred for treatment at the Elgin facility were Medicare beneficiaries

and .6% were Medicaid beneficiaries. The Elgin facility had become a JV with Dr. Ray and NANI

in 2012.



60
  Ill. Health Facilities & Servs. Rev. Bd., Fresenius Medical Care Elgin Certificate of Need, No.
18-004 at 44, 70-71 (Jan. 18, 2018), available at https://www2.illinois.gov/sites/hfsrb/Projects/
ProjectDocuments/2018/18-004/2018-01-18%2018-004%20application.pdf.


                                            Page 99 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 100 of 147



               Likewise, in a 2020 Illinois CON proceeding by Fresenius to expand its Galesburg,

Illinois dialysis clinic, its Medical Director Parthasarathy Srinivasan, a nephrologist in practice

with NANI, disclosed in a Physician Referral Letter to the IHFSRB that he and his NANI partner

had referred thirty-two new patients for hemodialysis services at the Galesburg Fresenius clinic in

the previous twelve months and that the practice anticipated it would refer seventy-two patients

for dialysis to Fresenius clinics in the next two years, a commitment which Fresenius relied upon

to justify the need for another dialysis facility. According to Illinois state ESRD data, 60.8% of

the patients referred for treatment at the Elgin facility were Medicare beneficiaries and .5% were

Medicaid beneficiaries.

               This support from NANI physicians in Fresenius CON filings (wherein they

declared they would agree to refer patients, many of whom were Medicare or Medicaid

beneficiaries, to a Fresenius dialysis facility before those patients are even eligible for dialysis)

shows how Fresenius’ medical director agreements and the resulting referrals were bribes used to

override Federal health care program beneficiary choice.

               Fresenius not only asked NANI to do its bidding in support of CON filings to open

or expand its dialysis clinics, but it has also asked NANI nephrologists to file oppositions with the

IHFSRB to block competitor DaVita’s CON requests for expansion into Illinois. For example, on

September 5, 2017, NANI nephrologist Anis Rauf from Hinsdale, Illinois wrote a letter in a

successful opposition to a competing DaVita CON 61 for a proposed facility at DuPage, Illinois,

arguing the requested facility (along with four other requested DaVita facilities which NANI had




61
  Ill. Health Facilities & Servs. Rev. Bd., Geneva Crossing Dialysis Certificate of Need, No. 17-
013 at 30 (2017), available at https://www2.illinois.gov/sites/hfsrb/Projects/ProjectDocuments/
2017/17-013/17.%2017-013%20Geneva%20Crossing%20Dialysis-Supplemental.pdf.



                                           Page 100 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 101 of 147



also opposed) would “flood the market,” something that would undercut Fresenius market share

and largesse to NANI. The Rauf letter is identical to a letter by (and appears to have been written

by) Lori Wright, Fresenius Senior CON Specialist, opposing the same project. 62

               Fresenius has thus used NANI’s support not only to expand its Illinois business,

but also to block competition, demonstrating that the symbiotic relationship between the two

entities has been based at least in part on remuneration to secure a steady flow of referrals.

                   MDAs Used to Induce Referrals in Indiana

               Fresenius’ medical directors salaries in Indiana are far above the average

nephrology hourly rate as determined by the nationwide surveys discussed above, see supra ¶¶

199-204, far above the salaries paid by any of its competitors in the same market, and are not solely

explained by competition or by the number of stations or patients, but at least in part (if not

entirely) by the total anticipated stream of referrals that come from the MDAs. The thirteen

highest-paid medical directors in Indiana in 2019 all worked at Fresenius facilities:

           Facility                              City           State   Med. Dir. Comp.
           FKC Indianapolis                      Indianapolis   IN       $       915,259
           FKC Southern Indiana                  Clarksville    IN       $       603,331
           FKC Circle City                       Indianapolis   IN       $       587,133
           FKC Richmond                          Richmond       IN       $       540,157
           FKC Indianapolis East                 Indianapolis   IN       $       510,851
           FKC Indianapolis North                Indianapolis   IN       $       491,978
           FKC Hendricks County                  Danville       IN       $       454,365
           FKC Kokomo                            Kokomo         IN       $       420,814
           FKC Floyd County                      New Albany     IN       $       419,119
           FKC Morgan County                     New Albany     IN       $       272,502
           FKC Indianapolis Shadeland Station    Indianapolis   IN       $       270,897
           FKC Gary                              Gary           IN       $       264,616
           FKC Noblesville                       Noblesville    IN       $       234,924



62
  See Letter from Fauzia Javaid to Courtney R. Avery (Oct. 25, 2017) (attaching letters drafted by
Lori Wright and Anis Rauf), available at https://www2.illinois.gov/sites/hfsrb/Projects/
ProjectDocuments/2017/17-038/2017-10-25%2017-038%20Opposition%20Letter.pdf.


                                           Page 101 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 102 of 147



                Assuming 500 hours worked per year—a level far above that which these medical

directors actually worked—these salaries correspond to a range of $470 to $1,831 per hour, far

above the average nephrologist salary of $147 per hour. These inflated salaries are not solely

explained by competition in the relevant market or by the number of stations or patients, but at

least in part by the total anticipated stream of referrals that come from the MDA. The medical

directors at all of these facilities referred patients to Fresenius facilities based at least in part on

their compensation from Fresenius. Fresenius then submitted claims to Federal health care

programs associated with these patients’ treatment. All such claims were tainted by kickbacks and

were false within the meaning of the FCA.

                Occasional disputes between Fresenius and its medical directors reveal that the real

intent behind the MDAs has been to induce an illegal referrals in exchange for the payment of

kickbacks. One such recent dispute arose between Fresenius and Internal Medicine Nephrologists

(“IMN”), a nephrology practice in Terre Haute, Indiana, operated by Drs. Manish Gera and Raj

Jeevan. Fresenius entered the Terre Haute market as a dialysis provider in 2006 and initially

engaged IMN to serve as medical director of two local facilities (Terre Haute and Wabash) for

$190,000 per year.

                The operative version of the IMN MDAs, amended in 2016, provided for an initial

twelve-year term—through July 31, 2018—renewing automatically for additional two-year terms

unless one of the parties provided written notice at least 90 days before the end of the then-current

term.

                The MDAs between IMN and Fresenius included the standard non-compete

language, requiring IMN and its “Member Physician[s]” agree not to work for a competitor in the

“Restricted Territory.” See supra ¶ 223.




                                            Page 102 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 103 of 147



               By October 2017, the MDA arrangement between IMN and Fresenius had grown,

with IMN serving as medical director of six Fresenius facilities in the Terre Haute area. The Third

Amended MDA stated that IMN would receive $136,971 for the Terre Haute North facility MDA,

$121,949 for the Wabash Valley MDA, and $35,120 for the IMN medical directorship for acute

care services rendered at the only two Terre Haute Hospitals, Union Hospital and Terre Haute

Regional Hospital.

               As of October 2016, in exchange for the substantial monies it had received, during

the prior 12 months, IMN had referred 32 patients for dialysis to Fresenius Terre Haute North and

50 patients to Fresenius Terre Haute South.

               The agreements had been very lucrative for IMN. Between 2011 and 2018,

Fresenius paid IMN a total of $3,450,633 for its medical director services at the Fresenius Terre

Haute facilities (Terre Haute South, Terre Haute North, Wabash Valley Home Therapies, Terre

Haute #5474, and Vigo County). Since Fresenius did not require IMN medical directors to report

or track the time they spent on their duties, there is no way for Fresenius to demonstrate how much

time IMN physicians actually spent on their duties, and whether the hourly rate for its medical

directorships was at FMV. IMN’s medical director compensation is wildly above FMV. Using

the average nephrologist compensation of $147 an hour, see supra ¶ 202, IMN physicians would

have had to devote an impossible 23,000 hours annually to medical director duties to justify

payments of this magnitude.

               In 2016, Fresenius’ competitor DaVita approached IMN about serving as medical

director for its proposed Paris, Illinois facility, which was beyond the Fresenius MDAs’ twenty-

five-mile restricted area.    Fresenius responded by instead enlisting IMN to convince Paris

Community Hospital to open a dialysis facility with Fresenius as operator, which would directly




                                          Page 103 of 147
        Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 104 of 147



compete with DaVita’s proposed Paris, Illinois facility. In return for IMN’s assistance in obtaining

approval for the Paris CON, Fresenius, through RVP Michael Graves, promised that IMN would

serve as medical director of Fresenius’ proposed Paris facility.

                 On October 7, 2016, Fresenius submitted an application for a CON to the Illinois

Health Facilities and Services Review Board for the proposed Paris facility, identifying one of

IMN’s member physicians, Dr. Gera, as the medical director at the proposed new facility. In

exchange for the promised Paris medical directorship, IMN gathered clinical data and provided

Fresenius with a Physician Referral Letter dated September 29, 2016, prepared by Dr. Gera,

committing to the referral of 30 patients to the Paris facility in the first two years of operation and

to the transfer of an additional 20 patients would transfer from the Fresenius Terre Haute facilities

to the Paris facility. 63

                 Until October 2017, when DaVita entered the market, Fresenius had been the only

dialysis provider in the Terre Haute area. After DaVita’s entry into the market, some of IMN’s

nephrology patients chose to receive dialysis treatments at DaVita facilities instead of Fresenius

facilities. As a result this “leakage” in IMN referrals to DaVita, the relationship between IMN and

Fresenius came unraveled, with DaVita competing for Terre Haute dialysis patients, and exposing

that IMN medical directorships in Terre Haute had in fact always about payments for patient

referrals.

                 Illustrating that there would be consequences should IMN medical directors refer

patients to non-Fresenius facilities, in a letter dated May 1, 2018, Fresenius RVP Graves provided

notice of Fresenius’ “intent not to renew” the MDAs for four Terre Haute facilities, effectively



63
  Fresenius Med. Care Holdings, Inc., Certificate of Need Application, Fresenius Kidney Care
Paris Community 68-69 (Oct. 7, 2016), available at https://www2.illinois.gov/sites/hfsrb/
Projects/ProjectDocuments/2016/16-042/2016-10-07%2016-042%20APPLICATION.pdf.


                                            Page 104 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 105 of 147



terminating IMN’s MDAs as of July 31, 2018. Graves and other Fresenius employees told IMN

that the MDAs had been terminated because IMN would not automatically refer its patients to

Fresenius clinics (interfering with its patients’ choice of competing facilities) and because IMN

had developed “too close” of a “relationship” with DaVita.

                On July 31, 2018, in a meeting between IMN’s member physicians and Fresenius’

VP Graves, Fresenius informed IMN that it would not be renewing the MDAs for the terminated

facilities and would not engage IMN as medical director of its new Paris facility. Afterward,

Fresenius sent a letter to patients at FKC Terre Haute South—which was not among the terminated

facilities—announcing that the FKC Terre Haute North had a new medical director.

                Fresenius thereafter engaged an Indianapolis-based nephrology practice group to

serve as interim medical director at the Terre Haute terminated facilities, and Fresenius began to

solicit IMN’s nephrology patients away from IMN to the new medical director.

                    MDAs Used to Induce Referrals in North Carolina

                North Carolina has been a particularly profitable market for Fresenius medical

directors, who are paid salaries that are far higher than almost anywhere else in the country, far

higher than the average nephrology hourly rate as determined by the nationwide surveys discussed

above, see supra ¶¶ 199-204, and far higher than the salaries paid by any of its competitors in the

same market. These excessive payments are not solely explained by competition or by the number

of stations or patients, but at least in part (if not entirely) by the total anticipated stream of referrals

that come from the MDAs. Of the fifty North Carolina medical directors in 2019 making over

$250,000, forty-seven were FMCNA medical directors:

           Name                                   City               State    Med. Dir. Comp.
           FKC Charlotte NC                       Charlotte          NC        $     1,041,142
           FKC Gastonia/Lowell                    Gastonia           NC        $       872,446
           FKC Fayetteville                       Fayetteville       NC        $       753,115
           FKC Greensboro Kidney Center           Greensboro         NC        $       721,508


                                              Page 105 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 106 of 147



          Name                                 City              State   Med. Dir. Comp.
          FKC Pitt County                      Greenville        NC       $       716,567
          FKC North Charlotte                  Charlotte         NC       $       608,206
          FKC South Greensboro Kidney Ctr      Greensboro        NC       $       519,425
          FKC Raleigh                          Raleigh           NC       $       504,029
          FKC Wake                             Raleigh           NC       $       503,941
          FKC Beatties Ford                    Charlotte         NC       $       495,285
          FKC Pamlico                          Washington        NC       $       469,667
          FKC West Fayetteville                Fayetteville      NC       $       445,310
          FKC ECU Dialysis                     Greenville        NC       $       437,969
          FKC Lumberton                        Lumberton         NC       $       427,326
          FKC Kinston                          Kinston           NC       $       420,487
          FKC South Ramsey Cross Creek         Fayetteville      NC       $       419,365
          FKC Burlington Kidney Center         Burlington        NC       $       417,501
          FKC West Charlotte                   Charlotte         NC       $       416,680
          FKC Craven County Dialysis Ctr       New Bern          NC       $       407,080
          FKC North Ramsey/Cape Fear           Fayetteville      NC       $       401,578
          FKC Albemarle                        Albemarle         NC       $       388,899
          FKC Matthews NC                      Matthews          NC       $       383,855
          FKC Nations Ford                     Charlotte         NC       $       382,606
          FKC Monroe                           Monroe            NC       $       379,309
          FKC East Charlotte                   Charlotte         NC       $       377,497
          FKC East Greensboro                  Greensboro        NC       $       374,993
          FKC South Gaston NC                  Gastonia          NC       $       373,149
          FKC Asheboro Kidney Center           Asheboro          NC       $       367,736
          FKC Lincolnton                       Lincolnton        NC       $       360,825
          FKC Roanoke Rapids                   Roanoke           NC       $       353,162
          FKC New Bern                         New Bern          NC       $       345,176
          FKC Rocky Mount                      Rocky Mount       NC       $       343,379
          FKC Kings Mountain                   Kings             NC       $       332,262
          FKC NW Kidney Center                 Greensboro        NC       $       315,175
          FKC Vernon                           Kinston           NC       $       305,429
          FKC Burke County                     Morganton         NC       $       303,903
          FKC Southwest Greensboro             Jamestown         NC       $       301,416
          FKC New Hope                         Raleigh           NC       $       297,784
          FKC Hickory                          Hickory           NC       $       292,302
          FKC Belmont                          Belmont           NC       $       284,968
          FKC Southwest Charlotte              Charlotte         NC       $       283,448
          FKC Clinton                          Clinton           NC       $       280,382
          FKC Dunn                             Dunn              NC       $       280,252
          FKC East Rocky Mount                 Rocky Mount       NC       $       276,345
          FKC Fuquay-Varina                    Fuquay-Varina     NC       $       274,876
          FKC Zebulon                          Zebulon           NC       $       267,455
          FKC South Rocky Mount                Rocky Mount       NC       $       260,907

               These data are merely illustrative of Fresenius’ longstanding efforts—over more

than ten years—to bribe nephrologists to refer patients to Fresenius facilities. At all times relevant



                                           Page 106 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 107 of 147



to this Complaint, including, but not limited to, 2014 to 2019, Fresenius paid the medical directors

at these facilities above-FMV compensation at least in part to induce those medical directors to

refer patients to Fresenius clinics.

                  Fresenius’ revenue from Medicaid has been substantial for each of the facilities

where these medical directors referred many of the Medicaid patients being treated. Under the

FMAP match, the Federal government paid approximately 67% of the cost of treatment for these

North Carolina Medicaid patients. The following table shows Fresenius’ revenue from Medicaid

at several 64 of the facilities for 2014 to 2019 where it paid above-FMV compensation to

nephrologists to serve as medical directors:

                                                       Medicaid Spending
Facility                     2019         2018         2017        2016           2015           2014
FKC Albemarle                 $98,385     $110,954     $103,431    $110,117       $121,547        $95,687
FKC Belmont                    --           --          $76,888     $28,442        $65,511        $22,116
FKC Charlotte                  --           --         $310,218    $471,076       $497,392       $438,131
FKC Craven County              --         $174,651     $141,381    $164,431       $252,590       $201,953
FKC E. Greensboro              --         $384,776     $358,691    $353,762       $317,629       $186,866
FKC ECU Dialysis               --         $490,949     $585,270    $418,177       $502,457       $586,633
FKC Gastonia/Lowell            --           --         $187,343    $334,127       $379,609       $320,217
FKC Matthews                  $21,248      $28,806      $11,998    $101,288        $43,317         --
FKC New Hope                   --         $412,942     $312,648    $205,473       $297,856       $170,611
FKC Pamlico                    --           --         $186,895    $181,414       $154,506       $166,235
FKC Raleigh                  $391,674       --           --          --             --             --
FKC South Gaston             $150,871     $188,430     $117,039    $113,750      $150,5890       $114,861
FKC Vernon                   $123,941     $113,495     $141,806    $108,410       $165,679       $111,131
FKC W. Fayetteville            --           --         $225,031    $224,415       $282,865       $248,382

                  These payments corresponded to the following numbers of patients (“Pts”) and

treatments (“Txts”):




64
     Data for several years and several facilities are unavailable, as indicated in the table.


                                              Page 107 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 108 of 147



                                                 Medicaid Treatments
                         2019         2018         2017        2016         2015         2014
Facility               Pts/Txts     Pts/Txts     Pts/Txts    Pts/Txts     Pts/Txts     Pts/Txts
FKC Albemarle            48/4,745     51/4,570     49/5,201    39/5,325    48/12,084    36/10,019
FKC Belmont               --           --          27/2,581    19/2,443     18/5,071     16/3,920
FKC Charlotte             --           --        113/15,139   91/16,159    94/24,386    90/21,602
FKC Craven County         --          42/5,539     56/4,802    48/6,425    59/12,415    53/10,347
FKC E. Greensboro         --          73/8,493     75/8,076    59/9,279    62/13,350    50/11,191
FKC ECU Dialysis          --        129/19,930   142/21,676 105/20,574    114/34,557   120/32,238
FKC Gastonia/Lowell       --           --          85/9,744   72/13,662    74/16,690    63/14,400
FKC Matthews             20/1,575     17/1,990     19/1,820    17/3,195     14/3,866      --
FKC New Hope              --          74/8,116     76/7,623    53/7,241    59/13,943     58/6,250
FKC Pamlico               --           --         85/11,122   62/11,577    54/15,279    61/15,992
FKC Raleigh            129/15,783      --           --          --           --           --
FKC South Gaston         58/5,435     57/6,188     43/5,351    37/5,724     40/9,783     35/8,951
FKC Vernon               46/5,492     45/5,992     48/6,602    41/7,684    48/13,704    42/10,473
FKC W. Fayetteville       --           --          79/6,840    52/6,795    65/10,858    59/10,355

               Fresenius submitted each of the foregoing hundreds of thousands of claims for

reimbursement to Medicaid on approximately 45,756 occasions (3,813 patients x 12 submissions

annually). When Fresenius submitted each claim, it impliedly certified that the corresponding

treatments complied with the AKS. However, all of these treatments were tainted by kickbacks in

the form of above-FMV medical director compensation, at least one purpose of which was to

induce referrals to Fresenius clinics. Accordingly, each of these claims was false within the

meaning of the FCA.

               The Fresenius medical directorships have been lucrative for Charlotte

nephrologists, in particular. Dr. George Hart, President of Metrolina Nephrology Associates, 2711

Randolph Road, Charlotte, North Carolina, earned an eyepopping $1,041,142 in 2019 for his

medical directorship at the FKC facility in Charlotte, the second-highest for any medical

directorship in the United States. This salary could not plausibly reflect FMV; given average

nephrologist hourly rates, Dr. Hart would have had to devote close to 7,000 hours annually to his

medical director duties, or an unattainable 133 hours per week.


                                          Page 108 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 109 of 147



               Metrolina had a number of other lucrative medical directorships in the Charlotte

area. In 2019, the salaries for other Metrolina medical directors in Charlotte were: FKC Charlotte

North ($608,206), FKC Beatties Ford ($495,285), FKC West Charlotte ($416,680), FKC Nations

Ford ($382,606), and FKC East Charlotte ($377,497).

               These Metrolina salaries are all far higher than what was being paid to medical

directors by competitors in the Charlotte market. Indeed, the average salary of $395,580 for the

ten Charlotte Fresenius dialysis clinics is 278% higher than the average salary of $141,810 for the

ten medical directors in Charlotte who worked at its competitors’ dialysis clinics.

               In exchange for the substantial bribes they were paid, North Carolina medical

directors could be relied on as a steady source of referrals to Fresenius. This was particularly true

for Eastern Nephrology Associates (“ENA”), with which Fresenius has had a long relationship

through multiple MDAs and JVAs. ENA is headquartered at 511 Paladin Drive, Greenville, North

Carolina.

               Under its MDA for the Fresenius Pitt County, Greenville, North Carolina dialysis

facility, located at 510 Paladin Drive, right across the street from the ENA headquarters, it is paid

$716,567 per year for its medical directorship services.

               In addition to outpatient dialysis services provided at its clinics, Fresenius also

offers home dialysis services throughout the United States. Just as its medical director scheme

used MDAs to induce referrals to its outpatient clinics, Fresenius has used similar JVAs to induce

referrals for home dialysis training and support services.

               Beginning in 2017, Fresenius has submitted four CON applications through a JVA

between its subsidiary Bio-Medical Applications of North Carolina Inc. (“BMA”) and ENA, to

develop four home dialysis training facilities in eastern North Carolina. The proposed facilities




                                           Page 109 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 110 of 147



would provide home peritoneal dialysis training and support services. As part of the agreement,

ENA agreed to provide medical directorship services for each facility. The home dialysis training

and support facilities are viewed as “outreach” facilities, and would enable Fresenius and ENA to

establish a foothold should they ever wish to establish outpatient facilities in these markets.

                In Exhibit H to each of the Fresenius CON applications, the ENA physicians

affirmatively state they “will refer patients” to each of the home dialysis facilities, commitments

which Fresenius relied upon to justify the need for adding each of the facilities. Thus, the ENA

nephrologists certified they would be referring patients for home dialysis to the same clinics in

which the physicians have an ownership interest and where they provide medical directorship

services.

                All four home dialysis training facilities were approved by the North Carolina’s

Division of Health Service Regulation’s Healthcare Planning and Certificate of Need Section.

                This support from ENA physicians in Fresenius’ North Carolina CON filings,

wherein they declared they would agree to refer patients to Fresenius home dialysis facilities in

which those physicians were joint venture partners before those patients were even eligible for

dialysis, shows how Fresenius’ JVA agreements and accompanying MDAs for the resulting

referrals were bribes used to override patient choice. These physicians referred patients to

Fresenius facilities based at least in part (if not entirely) on remuneration from Fresenius, and these

facilities submitted claims to Federal health care programs for reimbursement associated with the

treatment of these patients. All such claims, which were tainted by kickbacks, were false.

                    MDAs Used to Induce Referrals in Texas

                Numerous Texas Fresenius medical directors are paid salaries that are far higher

than any of its competitors’ salaries in the same market, and are not solely explained by

competition or by the number of stations or patients, but at least in part (if not entirely) by the total


                                             Page 110 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 111 of 147



anticipated stream of referrals that come from the MDAs. Of the thirty-six Texas dialysis center

medical directors who were paid over $300,000 in 2019, thirty-four were under medical

directorships with Fresenius:

             Facility                          City           State   Med. Dir. Comp.
             FKC Northwest Bexar County        San Antonio    TX       $       536,547
             FKC Redbud                        Lubbock        TX       $       528,329
             FKC Southwest Houston             Houston        TX       $       500,755
             FKC Central San Antonio           San Antonio    TX       $       498,470
             FKC Eagle Pass                    Eagle Pass     TX       $       487,305
             FKC Irving Dallas Dialysis        Irving         TX       $       465,499
             FKC Southeast San Antonio         San Antonio    TX       $       461,371
             FKC Del Rio                       Del Rio        TX       $       458,499
             FKC Rosenberg                     Rosenberg      TX       $       450,172
             FKC North Houston                 Houston        TX       $       436,776
             FKC Mcallen                       Mcallen        TX       $       427,565
             FKC Pasadena                      Houston        TX       $       416,675
             FKC Baytown                       Baytown        TX       $       396,121
             FKC Waco                          Waco           TX       $       379,167
             FKC Dallas South                  Dallas         TX       $       364,422
             FKC Wichita Falls                 Wichita        TX       $       361,122
             FKC Collin County                 Plano          TX       $       353,714
             FKC Village II                    Dallas         TX       $       353,417
             FKC Swiss Avenue                  Dallas         TX       $       351,808
             FKC Village Oaks                  Live Oak       TX       $       347,654
             FKC Metro East Dial Ctr           Mesquite       TX       $       346,089
             FKC North Buckner                 Dallas         TX       $       345,596
             FKC Bay Shore                     Pasadena       TX       $       345,273
             FKC Town Gate                     Garland        TX       $       344,790
             FKC Walnut Hill Dialysis Ctr      Dallas         TX       $       333,598
             FKC South Oak Cliff               Dallas         TX       $       325,001
             FKC Midland                       Midland        TX       $       325,000
             FKC Westminster                   Houston        TX       $       323,468
             FKC Grand Prairie Tx              Grand          TX       $       308,411
             FKC West Plano                    Plano          TX       $       303,917
             FKC Redbird                       Dallas         TX       $       301,801
             FKC Central Ft. Worth             Fort Worth     TX       $       301,000
             FKC Pleasant Run                  Desoto         TX       $       300,839
             FKC Desert Milagro                Odessa         TX       $       300,000

               In exchange for the substantial bribes they were paid, Texas medical directors could

be relied on as a steady source of referrals to Fresenius. The medical directors at all of these


                                            Page 111 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 112 of 147



facilities referred patients to Fresenius facilities based at least in part on their compensation from

Fresenius. Fresenius then submitted claims to Federal health care programs associated with these

patients’ treatment. All such claims were tainted by kickbacks and were false within the meaning

of the FCA.

               This was particularly true for one of Fresenius’ largest customers, Dallas

Nephrology Associates (“DNA”), with which Fresenius has had a long and entangled relationship.

DNA has more than 90 kidney specialists at more than 25 locations in the Dallas-Fort Worth

Metroplex, and thus has the ability to direct substantial numbers of patients to Fresenius outpatient

dialysis clinics. Witness No. 2, (see supra ¶ 101), recalled that DNA, one of the largest nephrology

practices in the United States, staffed medical directorships both for hospitals under contract with

Fresenius and also surrounding Fresenius outpatient clinics, supplying medical directors at more

than 65 Fresenius dialysis clinics in the Dallas-Fort Worth area.

               Witness No. 18, see supra ¶ 212, recalls that Fresenius paid nephrologist groups

throughout Texas “a ridiculous amount of money” for their individual doctors to serve as medical

directors of Fresenius clinics. Witness No. 18 remembers, in particular, an arrangement with San

Antonio Kidney Disease Center Physicians Group (“SAKDC”) in San Antonio, where Fresenius

has thirty-two dialysis clinics, many through its JVAs. SAKDC was paid some $5 million a year

for its doctors to work as medical directors at Fresenius’ thirty-six clinics in the San Antonio

region, in exchange for those physicians’ referring patients to Fresenius clinics.

               Fresenius’ generosity with payments to medical directors—which the company

viewed as essential to secure the physicians’ loyalty in referring patients to its facilities—resulted

in its often paying the physicians for months, and sometimes years, before a clinic would even be

fully operational. Medical directors can be paid at their full contract rate for up to two years before




                                            Page 112 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 113 of 147



Medicare certifies a clinic (and Medicare patients may be admitted), during which time the medical

director may only be supervising the care of a small number of commercially-insured patients.

                  For example, at the direction of Fresenius management, Witness No. 20, Fresenius’

Vice President for Physician Strategies, recalls aggressively courting Dr. Richard Morgan, a

nephrologist in Bryan, Texas, at the direction of Fresenius management. To secure Dr. Morgan’s

commitment to serve as medical director and refer his patients to Fresenius facilities, Fresenius

paid Dr. Morgan $95,000 per year for two years before the clinic had actually become fully

operational. Fresenius entered into similar agreements throughout the country.

                  As noted above, Fresenius’ standard MDA states that the term of the agreement

commences upon the acquisition date of the facilities, not on the date treatment commences at

these facilities. See supra ¶ 223. Fresenius was thus able to disguise outright bribes as medical

director fees—even though there was little (or no) work for the medical directors to do.

                      MDAs Used to Induce Referrals in Washington State

                  Numerous Washington Fresenius medical directors are paid salaries that are far

higher than any of its competitors’ salaries in the same market, and are not solely explained by

competition or by the number of stations or patients, but at least in part (if not entirely) by the total

anticipated stream of referrals that come from the MDAs. Of the twenty-two highest-compensated

Washington dialysis center medical directors in 2019, fourteen were under medical directorships

with Fresenius. The following table lists these facilities, Fresenius’ compensation for each medical

director (FMCNA Comp.), DaVita’s average medical director compensation in the same city

(“DaVita Comp.”), 65 and the ratio of Fresenius’ medical director compensation to that of DaVita

(“Ratio”):



65
     Data for certain cities are unavailable.


                                                Page 113 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 114 of 147



     Facility          City             State FMCNA Comp. DaVita Comp.   Ratio
     FKC Spokane       Spokane          WA     $    242,969 $     78,512      309.47%
     FKC Moses Lake    Moses Lake       WA     $    204,310         N/A           N/A
     FKC Fort          Vancouver        WA     $    202,954 $    126,505      160.43%
     FKC Northpoint    Spokane          WA     $    180,855 $     78,512      230.35%
     FKC Mt. Rainier   Tacoma           WA     $    172,424 $     80,000      215.53%
     FKC North Pines   Spokane Valley   WA     $    133,712         N/A           N/A
     FKC Salmon        Vancouver        WA     $    131,869 $    126,505      104.24%
     FKC Lacey         Olympia          WA     $    127,826 $     75,000      170.43%
     FKC Clark         Battle Ground    WA     $    122,425 $     85,000      144.03%
     FKC Skagit        Mount Vernon     WA     $    113,468         N/A           N/A
     FKC Grays         Aberdeen         WA     $    112,914         N/A           N/A
     FKC Columbia      Kennewick        WA     $    112,296 $     50,000      224.59%

                The medical directors at all of these Fresenius facilities referred patients to

Fresenius facilities based at least in part on their compensation from Fresenius. Fresenius then

submitted claims to Federal health care programs associated with these patients’ treatment. All

such claims were tainted by kickbacks and were false within the meaning of the FCA.

                Even Fresenius’ unsuccessful attempts to install loyal medical directors

demonstrates its intent to use medical director compensation to bribe nephrologists to refer patients

to its clinics. In one example involving the Fresenius Fisher’s Landing clinic in Clark County,

Washington, Fresenius proposed in its CON submission that its medical director be Mandeep

Sahani, MD, a nephrologist with Desert Kidney Associates (“DKA”) in Mesa, Arizona, a suburb

of Phoenix, Arizona. In its submission, Fresenius claimed that “the physician named in the

Medical Director Agreement has committed to being present in the state of Washington for the

required Medical Director duties,” even though he lived far away from the proposed clinic and

would not take up residence in Washington. 66




66
  Wash. Dep’t of Health, Certificate of Need Application, FKC Fisher’s Landing 31 (Aug. 16,
2019), available at https://www.doh.wa.gov/Portals/1/Documents/2300/2019/Eval18-48A.pdf?
ver=2019-08-22-171334-650.


                                           Page 114 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 115 of 147



                This dubious arrangement demonstrates that Fresenius’ MDAs plainly were

intended to induce or reward referrals, and not to compensate medical directors at FMV. Section

4.3.2 of the MDA states the medical director must “be available during all hours of operation of

the Dialysis Operations for visits to and consultation regarding the Dialysis Operations and be on-

call and working such additional time at or away from the Dialysis Operations as necessary to

fulfill Medical Director’s responsibilities under this Agreement, it being understood that a Medical

Director needs to be available by phone and in person, as needed, at all times.” 67 Because he is

based (and lives) in Mesa, Arizona, Dr. Sahani clearly would not be “available during all hours of

operation … for visits to” the facility and “available … in person … at all times” as the MDA

contemplates, given the 1,500-mile distance and concomitant travel time involved.

                DaVita raised these reasonable questions in its opposition to Fresenius’ CON. In

its response, Fresenius explained that, if Dr. Sahani were not available to fulfill his duties, other

local physicians would be available. 68 This response raises an additional question: Why was Dr.

Sahani chosen as medical director instead of the qualified nephrologists Fresenius admits are

available in Kent County, Washington? The Washington Department of Health was skeptical,

noting: “FMC’s lack of response on this topic is cause for concern. It is unclear why FMC would

not provide a description of how this non-traditional medical director arrangement would ensure

health and safety to the dialysis patient.” 69 Indeed, in fashioning its medical director agreements,

Fresenius has not been concerned with patient health and safety at all; it has focused only on

enriching itself.




67
   Id.
68
   Id. at 35.
69
   Id. at 37.


                                           Page 115 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 116 of 147



               Fresenius’ real reason for offering Dr. Sahani the medical directorship was simple.

Dr. Sahani’s medical group, DKA, had been “locked out” of the market for Fresenius medical

directorships in Arizona by a larger group, Arizona Kidney Disease and Hypertension Centers

(“AKDHC”), through a combination of non-compete agreements and rights of first refusal

(“ROFRs”) granted to AKDHC by Fresenius for any new Arizona Fresenius centers proposed.

However, Fresenius still wanted to lock in Dr. Sahani and his colleagues to refer patients to

Fresenius facilities. Fresenius thus attempted to build a relationship with Dr. Sahani and his

Arizona nephrology group by providing an out-of-state medical directorship option in Washington

state that circumvented these legal strictures. Although the Washington Department of Health

denied Fresenius’ request for a CON on this occasion, the saga demonstrates Fresenius’ ruthless

approach to driving patient growth by paying doctors to refer patients to its facilities.

               Other Fresenius’ CON applications in Washington from 2018 to present further

show how Fresenius used its MDAs and multiple lucrative contracts with the same physicians or

physician groups to capture illegal referrals for existing and new facilities and to leverage the

accompanying non-compete provisions with the largest number of providers possible.

               For example, Fresenius entered into an MDA with Rockwood Clinics, the largest

outpatient diagnostic and treatment center in the Spokane region, covering four clinics, a home

dialysis clinic, and seven inpatient facilities. For its medical directorship services, Rockwood

Clinics was paid a total of $510,000 annually. This agreement is not commercially reasonable, as

Fresenius has no explanation for why it needs to engage the services of multiple physicians for

clinics within a relatively small geographic area, where one medical director could provide all

services required, and the company could benefit from economies of scale. Instead, Fresenius

made these payments to induce these physicians to refer patients to Fresenius clinics. These




                                           Page 116 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 117 of 147



physicians referred patients to Fresenius facilities based at least in part (if not entirely) on

remuneration from Fresenius, and these facilities submitted claims to Federal health care programs

for reimbursement associated with the treatment of these patients. All such claims, which were

tainted by kickbacks, were false.

                This was true throughout Washington state. Fresenius’ CON applications filed in

Washington show that Fresenius paid widely divergent amounts for medical directors who work

at similarly sized clinics, serving comparable numbers of patient, and providing comparable

numbers of treatments.

                Dr. Maria Rojas of Confluence Health was paid approximately $61,000 in 2016 to

supervise the Fresenius Omak Dialysis Center in Omak, Washington, a clinic serving 56 patients

and delivering 9,536 treatments annually. By contrast, Dr. Saeed Arif was paid $106,318 in 2016

to supervise the Fresenius Columbia Basin Clinic located in Kennewick, Washington that treated

69 patients. Dr. Arif thus received seventy-four percent more in compensation than Dr. Rojas for

the treatment of twenty-three percent more patients—a difference attributable at least in part (if

not entirely) to Fresenius’ acknowledgement that Dr. Arif is more valuable as a source of referrals

to its own clinics.

                This contrast between the compensation provided for Dr. Rojas and Dr. Arif is not

an isolated instance. Fresenius’ CON applications elsewhere in Washington show other significant

differences in how physicians overseeing similar sized clinics are compensated, showing further

discrepancies in pay which cannot be solely explained by physician qualifications, competition or

workload.

                For example, in 2019, Fresenius paid RVS LLC $32,401 to administer the FKC

Shelton Dialysis Center, treating 36 patients and delivering 4,320 treatments annually. In 2019,




                                          Page 117 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 118 of 147



Fresenius paid Rockwood Clinics $66,865, nearly double that paid to RVS LL, to administer the

FMC Leah Layne Dialysis Clinic in Othello, Washington, with 32 patients, delivering 4,642

treatments.

               These unexplained differences appear even in the same facility over a period of

time. For instance, Fresenius entered into a contract with the Franciscan Medical Group (“FMG”)

to provide medical direction at Fresenius’ Mount Rainier Washington dialysis clinic, a 22-station

facility in Tacoma, Washington. In 2016, FMG was paid $182,000 to provide medical direction

at the Mount Rainier clinic, where 112 patients received 10,669 treatments per year. After the

proposed relocation of the 22-station facility to a new building, Fresenius provided FMG with a

$20,686 increase in salary (to $202,686) in 2021 and another $13,339 increase (to $216,025) in

2023 without any corresponding increase in patients or treatments. Fresenius’ generosity with the

FMG Mount Rainier facility cannot be solely explained by physician qualifications, competition,

or workload. Instead, Fresenius made these payments at least in part (if not entirely) to induce or

reward these physicians to refer patients to Fresenius clinics. These physicians referred patients

to Fresenius facilities at least in part (if not entirely) on remuneration from Fresenius, and these

facilities submitted claims to Federal health care programs for reimbursement associated with the

treatment of these patients. All such claims, which were tainted by kickbacks, were false.

               The amounts paid to physicians such as Dr. Arif and FMG are most notably out of

line with FMV when compared to MDAs Fresenius entered into with other physicians and to the

amount paid by competitors. For example, in proposing a new 16-station facility in Yakima,

Washington, Fresenius’ 2020 CON application stated it would pay medical director fees of

$60,000 to Renasolve, Inc., at a facility it predicted would serve 56 patients receiving 7,528

treatments by 2022. By comparison, FMG would earn four times that amount in medical director




                                           Page 118 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 119 of 147



compensation to supervise the care of only twice as many patients providing only fifty percent

more treatments.

               Likewise, Fresenius pays its Washington medical directors significantly more than

does its chief competitor, DaVita. For example, in applications to expand or build new facilities

in Washington during the same time period, DaVita disclosed MDA payments of $50,000 for an

8-station Zillah facility serving 48 patients and delivering 6,352 treatments and $85,000 for an 8-

station facility in Mt. Adams delivering 15,953 treatments per year. By comparison, Fresenius’

medical director compensation for Dr. Arif ($106,318 to supervise the treatment of 69 patients)

dwarfs that of its chief competitor, DaVita, demonstrating that its MDAs are priced well above

FMV.

               Despite Fresenius’ public disclaimers, Fresenius’ excessive medical director

payments are not solely explained by competition or by the number of stations or patients, but at

least in part (if not entirely) by the total anticipated stream of referrals that come from the MDAs.

               Free or Below-Cost Practice Management Services to Induce Referrals

               Among the free (or below-) cost services offered to nephrologists to secure referrals

has been its practice management services, including specialty advice and technology solutions.

Fresenius touts this as “helping [nephrologists] manage and grow your practice so that you can

focus on your patients.” 70 The true aim has been to show physicians how they could become more

profitable, and in turn to help those physicians make Fresenius more profitable.

               Fresenius has partnered with physician practices under free practice management

agreements as part of getting key information to establish the value of the potential volume of

referrals, what it termed the “practice footprint.”      MBDs were instructed to, and did, use


70
    Fresenius Med. Care, Fresenius Physician Solutions, https://fmcna.com/physician-
solutions/practice-management/fresenius-physician-solutions/ (last accessed Jan. 30, 2021).


                                           Page 119 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 120 of 147



PowerPoint presentations in their meetings with physician practices around the nation to discuss

identifying the number of ESRD patients, new practice patients, late stage practice patients, and

“areas for growth and business opportunities,” including “new office locations, new dialysis

centers, and vascular access [centers].”

               MBDs were directed to, and did, tell practice groups that the goal was to establish

a “Common Vision” for “Practice growth and success” and “alignment” between Fresenius and

physician practices to “Facilitate development, validation and implementation of a strategic plan”:




               Fresenius’ core practice management message throughout the United States

focused on just how profitable the stream of referrals could be for physician practices, and how

early referrals to ESRD treatment would also benefit Fresenius’s bottom line. Practices were told

that, while only 16% of a given practice’s patients are ESRD patients (as opposed to merely having

chronic kidney disease), about 62% of their practice revenue typically comes from those patients.

               Fresenius MBDs showed physicians models demonstrating just how profitable it

would be if they were “Working Upstream to Deliver a Healthier Patient to Dialysis”—a code

phrase for starting dialysis earlier to earn both the practices and Fresenius more money. Slides


                                           Page 120 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 121 of 147



showed models illustrating that increased referrals to Fresenius clinics of as little as 2% resulted

in increased practice revenue of $80,000 per year and that an increase in referrals of 3% per year

would increase practice revenue some $120,000:




               The key to evaluating the value referral stream was for Fresenius to obtain access

to the physicians’ practice patient data. To do that, Fresenius explained it needed an understanding

of the “practice footprint,” requesting the practice provide three to five years of detailed data “for

all transactions at all locations where the practice performs services/procedures (dialysis locations,

doctor’s offices, hospitals, vascular access centers, etc.”      The data Fresenius sought from

physicians to calculate the number of referrals it might expect included the following elements:




                                           Page 121 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 122 of 147




               Fresenius used this data to identify physicians and practice groups to target for its

unlawful MDAs and JVAs; the greater the anticipated number of referrals, the higher the priority

to bribe the providers to send those patients to Fresenius facilities.

               After Fresenius had persuaded physicians to agree to ensure a referral stream of

patients to Fresenius clinics (what Witness No. 18, see supra ¶¶ 220-221, called “playing the

game”), the parties would enter into a Confidentiality Agreement and Business Associate

Agreement. Under these agreements, Fresenius offered its physician partners significant free

services, including business development and management services from a Fresenius Practice

MBD, a dedicated Chronic Kidney Disease educator, financial coordination for the practice’s

patients entering dialysis, de novo development (the development of new Fresenius clinics that

will be geographically compatible with the physicians’ practices, where these physicians can easily

serve as medical directors, adding to the physician’s income), inpatient services (including the

Bridge Program, see supra ¶¶ 129-149), vascular access center development (which added



                                            Page 122 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 123 of 147



significantly to a physician’s income), and electronic health record (“EHR”) decision support

tools, as explained in the following PowerPoint slide:




               Another service FMNCA provided to physicians as part of its practice management

services was a recruiting service called NephrologyMatch.com (also called “Nephrology

Connect”), an online recruiting platform that was offered free of charge to its partner physicians

with the understanding that new nephrologists recruited through the platform would affiliate with

Fresenius by becoming medical directors and continue to funnel patients to Fresenius clinics.

               NephrologyMatch.com was part of the company’s physician recruitment efforts

headed by Michelle Cowens, Vice President of Physician Placement Services, which handled the

recruitment of nephrologists to join doctors in private practice. The free service recruited

nephrology fellows or practicing physicians who were looking to make a change, and try to recruit

them to its openings—i.e., medical director positions at Fresenius clinics, at medical groups that

were JV partners, or at practices that Fresenius itself owned and managed.



                                          Page 123 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 124 of 147



               Cowen and her team often acted as a placement service for under-served markets.

Fresenius aimed its recruiting efforts at newly-minted nephrologists, annually recruiting thirty to

forty nephrologists from over 150 nephrology programs throughout the country. The job postings

listed on NephrologyMatch.com commonly tout opportunities to participate in JVs, medical

directorships, and real estate investment.

               Fresenius views the free NephrologyMatch.com recruitment of new physicians to

its partner practices as a key to growing its business and is aimed at generating more patient

referrals. For instance, in a 2013 PowerPoint presentation by Physician Placement Services

entitled “NephrologyMatch.com,” it states that Fresenius’ “future growth is directly dependent on

our ability to recruit more than our fair share of new nephrologists and to drive growth through

adding physicians to our loyal partners.” Fresenius’ “loyal partners” who would use its free

recruitment services are those physicians who have partnered with Fresenius through medical

directorships or other arrangements that insure that the physician will refer patients to Fresenius

and not to its competitors.

               Through the valuable free practice management services provided to physicians

they would otherwise have to pay themselves, Fresenius violated the AKS, which prohibits the

payment of remuneration to secure referrals. All claims Fresenius submitted for services Fresenius

rendered to the patients who were referred to Fresenius clinics through the operation of this

practice management scheme are false claims within the meaning of the FCA.

               Favorable Leases with Medical Directors to Induce Referrals

               Above-FMV leases and extended guaranteed lease agreement payments provide

further incentives for physicians to refer patients to Fresenius clinics. Fresenius often leases office

space in buildings owned by physicians at above FMV. These leases are frequently guaranteed

for 15 years whether the Fresenius clinic continues in business, and provide for annual escalators


                                             Page 124 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 125 of 147



of 1% to 10%—arrangements that are not commercially reasonable and provide far greater

remuneration to the physicians than justified by economic conditions in the market.

               Conversely, when Fresenius owns its buildings, it also frequently leases office

space to its medical directors at rates significantly below FMV—arrangements that are not

commercially reasonable and not justified by economic conditions in the market.

               In the experience of Witness No. 17, see supra ¶ 182, Fresenius rented property to

and from doctors on terms that were favorable to the doctors. “Fresenius has a whole business

development department that does that.” For example, Fresenius often formed a JVA with a

nephrologist group to put a Fresenius clinic in the group’s medical building. The group owned the

building. As part of the deal, Witness No. 17 explained that Fresenius would pay an above-market

rate to the group for leasing space in the group’s building for the clinic. “It was always favorable

to the physician.” For physicians who wanted “extra space” in a freestanding Fresenius clinic, the

company would lease them the extra space—“a suite next door”—at a lower rate. “Fresenius

would of course lease the space to the physician on favorable terms.”

               Witness No. 4, see supra ¶ 106, recalled that Fresenius regularly paid above-market

rates to doctors to lease their office space for clinics. He recalled an agreement in Grand Rapids,

Michigan, a city where medical offices typically leased for $14 to $16 per square foot in 2013,

where Fresenius paid the doctors $23 per square foot—a 64% increase over market rates. Witness

No. 4 “never saw where the physician was the landlord and we [Fresenius] were paying bottom

dollars.”

               Witness No. 4 also explained that Fresenius not only leased space from doctors at

above-market rates, but in other instances, it leased back to the doctors space inside its existing

clinics at below-market rates. Under such arrangements, a typical lease for 9,000 square feet of




                                           Page 125 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 126 of 147



finished, medical-grade office space gave doctors the right to use the space every Monday,

Wednesday and Friday from 1:00 pm to 4:00 pm.

                These lease-back arrangements could be very lucrative for physicians. Witness No.

4 (see supra ¶ 106) recalled negotiating—at the instruction of Fresenius management—a JVA with

doctors in Kalamazoo, Michigan, in which the doctors decided that they wanted to buy their

medical offices, build a clinic for Fresenius, then lease it to Fresenius for around fifteen years

under a triple net lease agreement (in which the tenant, not the landlord, pays for the property’s

taxes, insurance, and maintenance). While the Kalamazoo doctors were minority shareholders in

the property, with a 49% stake, they were functionally the landlords. After building the clinic and

locking Fresenius into the triple net lease, thus inflating the value of the property, the doctors then

“flipped” the building, selling it at a substantial profit. Witness No. 4 recalled that the sale “didn’t

bother” Fresenius because the company could still count on the physicians to refer patients to its

clinics.

                Witness No. 21, an RVP of Operations for the Los Angeles and Las Vegas markets

from 2016 to 2017, where she was responsible for managing the day-to-day operations for ninety

Fresenius freestanding dialysis clinics, said it was commonly known that, as part of its financial

arrangements with doctors’ groups, Fresenius paid above-market rates for doctors’ buildings or

space in those buildings. Paying doctors above-market rates to lease or buy office space benefitted

Fresenius by currying financial favor with doctors who were tasked with referring patients to

Fresenius clinics,” Witness No. 20 said.

                Witness No. 19, see supra ¶ 213, explained that, in Puerto Rico, doctors simply

leased their office buildings to Fresenius, allowing the company to set up outpatient dialysis clinics

on site. “A number of the clinics are in buildings owned by doctors who also have medical




                                            Page 126 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 127 of 147



directorships.” Significantly, Fresenius paid handsomely to lease that space. Witness No. 19

“always questioned these FMV assessments, where there isn‘t a lot of sophistication” on the part

of Puerto Rican doctors regarding negotiations. She saw some leases that paid doctors over $30

per square foot, where, in her experience, “it should have been $15 or $16.” An even more

egregious example was a 2015 lease in which Fresenius paid $40 per square foot, well above FMV,

for medical-grade office space “on the south side of the island.” The facility was closed after being

trashed by Hurricane Maria in 2017.

                 Witness No. 14 also cited lease provisions that were designed to increase Fresenius’

payments to the doctors. Such “escalators” ranged from 1% to 10% annually. “[Fresenius] tried

to couch it [in the agreements] as annual increases for a CPI [consumer price index] thing.” In

reality, these provisions served as convenient methods for Fresenius to reward continuing referrals

of patients to its facilities.

                 Fresenius increases its control over physicians by tying “the lease ... to the medical

directorship; they would stagger the end date of the MDA and the end date of the lease—that way

I have you tied.” The end date of the lease typically came one year after the end date of the MDA.

By staggering these end dates, Fresenius ensured that it constantly maintained leverage over its

physician partners—with the carrot of bribes and the stick of non-compete provisions—

encouraging them to continue referring patients to Fresenius clinics and renew their agreements,

perpetuating the cycle.

                 Through the actions alleged above, including the payment of above-FMV rents and

provision of below-FMV leases to physicians in order to induce and secure referrals, Fresenius

violated the AKS. Through these practices, Fresenius essentially paid physicians for referrals,

payments that violate the AKS. All claims submitted for services Fresenius rendered to the patients




                                             Page 127 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 128 of 147



who were referred to Fresenius clinics through the operation of this scheme are false claims within

the meaning of the FCA. Fresenius has failed to comply with the requirements of the personal

services safe harbor, by inter alia, failing to pay FMV, by failing to specify the terms of price for

the periodic services, and failing to supervise medical directors adequately to insure that work paid

for is actually performed.

               Fresenius Entered into JVAs with Referral Sources in Order to Further
               Induce Referrals

               Starting in approximately 2007 through the present, Fresenius illegally expanded

its access to referrals by entering into JVAs with nephrologists or other physicians who were in a

position to become a primary referral source for dialysis patients to its clinics.

               JVs allow the participating partners to share in the management, profits, and losses

of an outpatient dialysis facility. Fresenius’ strategy has focused on acquiring a controlling

ownership interest in dialysis centers owned by one or more physicians or physician practice

groups with an existing base of dialysis patients, leading to the creation of a JV controlled by

Fresenius as majority owner with the physicians or physician practice groups retaining a minority

interest.

               Fresenius paid these physicians or practice groups inflated amounts for controlling

interests, ensuring the continued referral of patients to the Fresenius-controlled JV. Fresenius

carried out this kickback scheme through a web of agreements between the entities that included

non-compete provisions designed to lock in Fresenius’ receipt of patient referrals.

               The JVAs typically involved the construction of a new clinic—a “de novo” clinic

in Fresenius parlance—or the relocation and expansion of an existing clinic. Fresenius: (1)

selected physicians as JV partners at least in part (if not entirely) on their ability and commitment

to refer patients; (2) enforced the physicians’ obligation to refer to the JV by a variety of methods;



                                            Page 128 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 129 of 147



(3) sold shares at below FMV to physicians in a position to refer in order to induce referrals; and

(4) routinely permitted referral sources to own more than 40%, and at times, more than 50% of the

JV investment, despite restrictions on the percentage of ownership imposed by the regulatory safe

harbors.

               OIG has promulgated an “investment” safe harbor to protect investment interests

that would otherwise be prohibited by the AKS. In order to gain protection under this safe harbor,

an investment arrangement must meet a number of criteria, including:

           “No more than 40 percent of the value of the investment interests of each class of

           investment interests may be held in the previous fiscal year or previous 12 month period

           by investors who are in a position to make or influence referrals to . . . the entity.” 71

           “The terms on which an investment interest is offered to an investor who is in a position

           to make or influence referrals to, furnish items or services to, or otherwise generate

           business for the entity must not be related to the previous or expected volume of

           referrals, items or services furnished, or the amount of business otherwise generated

           from that investor to the entity.” 72

            “No more than 40 percent of the entity’s gross revenue related to the furnishing of

           health care items and services in the previous fiscal year or previous 12-month period

           may come from referrals or business otherwise generated from investors.” 73




71
   42 C.F.R. § 1001.952(a)(2)(i).
72
   Id. § 1001.952(a)(2)(iii).
73
   Id. § 1001.952(a)(2)(vi).



                                            Page 129 of 147
         Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 130 of 147



              “The amount of payment to an investor in return for the investment interest must be

              directly proportional to the amount of the capital investment (including the fair market

              value of any pre-operation service rendered) of that investor.” 74

Fresenius’ joint venture arrangements with physicians do not satisfy any of these criteria and do

not fall within this safe harbor.

                      Fresenius Intentionally Chose Joint Venture Partners Based Upon Their
                      Ability to Make Referrals to Fresenius Dialysis Clinics

          321. Fresenius began offering JVs to physicians in or about 2007. Fresenius did not offer

JV partnerships to physicians to raise capital or to gain management expertise. In fact, during

most of the time period at issue, Fresenius made clear to regulators that it had substantial cash

reserves of capital to invest. For instance, in one 2011 application to the Illinois Health Facilities

& Services Review Board, Fresenius noted that its “healthy financial position and abundant

liquidity indicate that we have the ability to support the development of additional dialysis

expected financial obligations and does not require any additional funds to meet expected project

costs.” This language, or substantially similar language, appears in almost all Fresenius

applications to construct or enlarge dialysis facilities and makes clear that Fresenius did not engage

in JVAs out of a need to raise capital.

                  Nor did Fresenius need to enter into joint ventures to gain management expertise

from its investors. In fact, in nearly all cases, Fresenius controlled management of the joint venture

operations, including assessing physicians a management fee for each dialysis patient in situations

where physicians were majority owners.

                  This fact is substantiated by Witness No. 16, Vice President of Business

Development for the Western Region from 2007 to 2011, who was responsible for developing new


74
     Id. § 1001.952(a)(2)(viii).


                                             Page 130 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 131 of 147



dialysis centers by identifying and developing JVs with physicians, securing deals to provide acute

services in hospitals, and acquiring and developing new dialysis centers. Witness No. 21 recalled

that Fresenius began to seek out and negotiate JVs with doctors and hospitals. “Fresenius was late

to the party in leveraging JVs in the nephrology space. All the other [dialysis] providers had been

using them for years.”

               According to Witness No. 16, the process involved “negotiating a premium” with

nephrologists in private practice and with some hospitals, entities who were in a position to make

referrals to the dialysis clinic. Witness No. 16 frequently worked directly with Fresenius’ then-

Co-Chief Executive Officers Rice Powell and Mats Wahlstrom on these agreements.

               Occasionally, dialysis centers were a three-legged JV between Fresenius, a

hospital, and a nephrologists’ practice group. The physicians and/or the hospital owned a

significant minority share in the center, often up to 49% of the joint venture, and occasionally (for

example, in deals with Dallas Nephrology Associates) up to 50%, although Fresenius usually

retained ultimate control by insuring it had a majority share or preserved its management

autonomy.

               Witness No. 16 explained that the deals were structured to entail “a referral stream

of patients.” In JVs, “the physician has a cadence they use to refer to their own entity. If a patient

was being seen by a nephrologist in his office, the discussion takes place, where is the patient

going to dialyze in an outpatient setting. I’m sure the physician [in a JVA] is not going to refer to

another [non-Fresenius] dialysis place.”

               Analysis of the potential JV profitability was done by a team in Fresenius’ head

office in Waltham, Massachusetts. “The analysts did all the modeling” for anticipated patient

referrals, according to Witness No. 16. Joe Ruma, then Vice President of Acquisitions, later Senior




                                           Page 131 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 132 of 147



Vice President of Business Development, oversaw the Waltham analysts. All contracts were

approved by Bill Valle, then Senior Vice President of U.S. Vascular & Joint Ventures and now

Chief Executive Officer (“CEO”), and Brian Gaugin, Senior Vice President of Physician Strategies

& Market Development.

               Witness No. 4, see supra ¶ 106, had a similar recollection. He explained that,

through a JVA with Fresenius, a doctors’ group can earn several million dollars a quarter.

“Obviously, the upside for the doctors was ownership.” The physicians and Fresenius would have

a separate operating agreement where the doctors would get “a percentage of revenue off the

contract, depending on the EBIT” of the clinic. Under a typical operating agreement, Fresenius

would pay high-performing doctors—those that referred a substantial number of patients to the

Fresenius clinic—10 to 12% of a clinic’s topline revenue. It paid low-performing doctors—i.e.,

physicians who referred a smaller number of patients to the Fresenius clinic—up to 6% of topline

revenue. For JVAs where Fresenius was a minority shareholder, Fresenius also paid doctors a flat

rate “management fee” of $25 per dialysis treatment.

               Fresenius’ practice of offering JV opportunities to physicians only if they had

referred substantial numbers of patients to Fresenius centers in the past, or were in a position to do

so in the future, was corroborated by Witness No. 22, Director of Market Development for

Fresenius from 2016 to July 2020. Witness No. 22 partnered with each RVP of Operations to

define business plans and goals to grow the territory. Witness No. 22 stated that Fresenius

leveraged data maintained by nephrology practices to show nephrologists what they could do to

grow their practices and make them more lucrative, and to show how both Fresenius and physicians

could benefit from increased referrals of ESRD patients. The Fresenius directors of market

development were tasked with getting doctors to grow their businesses. Witness No. 22 said he




                                           Page 132 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 133 of 147



put together PowerPoint presentations to show doctors where their revenue was low and told them

about opportunities like JVs and medical directorships.

               Witness No. 18, who was responsible for establishing new clinics and JVs with

nephrologists in the San Antonio area, see supra ¶ 212, described the process by which FMCNA

functionally “purchased” dialysis patient revenue streams from nephrologists in private practice

by entering into JVAs. JV contracts also always included a medical directorship contract with the

investing physicians’ group, making the investment even more lucrative and attractive. Witness

No. 18 said Fresenius paid a valuation company from San Francisco, Bay Valuation Advisors,

around $30,000 to establish the value of a patient revenue stream that a group of nephrologists

would bring to a JV.

               JV partners who failed to refer a sufficient number of patients faced considerable

pressure, similar to the pressure described above that was applied to medical directors. See supra

¶¶ 196-197. According to Witness No. 21, see supra ¶ 327, the doctors had a “stake in the

financials—the nephrologists.” In her job managing monthly profit and loss (“P&L”) reports for

JVs, she saw that doctors who did not refer a given patient to a Fresenius clinic—perhaps because

the patient lived closer to a DaVita clinic—were castigated by Fresenius’ operations directors.

“They’d say, ‘you own part of the business—why aren’t you referring to us?’”

               Witness No. 23, Corporate Vice President, Physician Services and Innovation,

North America, from July 2012 to February 2017, had a similar experience. In her role overseeing

Fresenius’ management of physician services at doctors’ groups with which it had JVAs, she

recalled that there is a level of network adherence by JV physicians to ensure profitability.

“Network adherence,” she explained, means that “you [the doctor] have to refer within a certain

network [of dialysis clinics].” The term “network adherence” was inserted into JVAs and other




                                          Page 133 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 134 of 147



contracts with doctors and doctors’ groups to ensure physicians were referring a sufficient number

of patients to Fresenius facilities.

                Fresenius did not in any way attempt to comply with the AKS investment safe

harbor requirement that “[t]he terms on which an investment interest is offered to an investor who

is in a position to make or influence referrals to … the entity must not be related to the previous

or expected volume of referrals.” In Fresenius’ joint ventures, the investment interests were

offered only to investors who could, and promised to, make substantial referrals of patients to the

resulting dialysis clinic built or acquired by the joint venture, or to other Fresenius facilities.

                Fresenius also did not attempt to fulfill the AKS investment safe harbor requirement

that “no more than 40 percent of the value of the investment interests of each class of investment

interests may be held in the previous fiscal year or previous 12 month period by investors who are

in a position to make or influence referrals to ... the entity.” In multiple instances, Fresenius has

allowed physicians to own more than 40% of the investment interests, and sometimes even a

majority share of the joint venture. At least thirty Fresenius JVs exceed the forty percent threshold.

The following table shows the names of these JVs, their date of creation, their total offering amount

(“Total Cap”), the minimum investment accepted from any non-Fresenius investor (“Non-

FMCNA Cap”), and the nephrologist ownership percentage of each JV (“% Non-FMCNA”):

Name of JV                             Date Created Total Cap Non-FMCNA Cap % Non-FMCNA
FMC SW Jackson Home, LLC                    2/2/2012 $412,652.00     $231,385  56.072671%
FMC Reedley Home, LLC                       4/1/2020 $1,268,428      $621,530  49.000022%
FMC Surrats, LLC                         12/23/2013 $3,262,350      $1,598,552 49.000015%
FMC Tenafly, LLC                           5/27/2020 $4,111,413     $2,014,593 49.000015%
FMC Vineland, LLC                          11/1/2016 $3,061,224     $1,500,000 49.000008%
FMC Balboa II, LLC                         10/3/2013 $9,721,630     $4,763,599 49.000003%
FMC South Lewisville, LLC                  11/9/2020 $2,008,755      $984,290  49.000002%
FMC New Vista, LLC                         6/30/2015 $3,708,355     $1,817,094 49.000001%
FMC Balboa V, LLC                          2/25/2020 $6,072,604     $2,975,576 49.000001%
FMC NKDHC, LLC                             5/31/2013 $3,877,551     $1,900,000 49.000000%



                                             Page 134 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 135 of 147



FMC Cedar Hill, LLC                    11/7/2018     $928,000             $454,720       49.000000%
FMC Lubbock, LLC                       7/15/2014    $4,060,349           $1,989,571      49.000000%
FMC Loveland, LLC                       6/5/2013    $2,770,694           $1,357,640      48.999998%
FMC Mount Prospect, LLC                11/6/2018    $3,373,380           $1,652,956      48.999994%
FMC East Ft. Lauderdale, LLC           3/23/2018    $2,462,627           $1,206,687      48.999991%
FMC Truman, LLC                       12/10/2020    $2,825,368           $1,384,430      48.999989%
FMC Secaucus, LLC                     10/29/2018    $3,662,205           $1,794,480      48.999988%
FMC Griffith, LLC                      3/23/2016    $1,165,080            $570,889       48.999983%
FMC Anaheim, LLC                       5/30/2014     $564,135             $276,426       48.999973%
FMC Summit, LLC                        3/23/2016     $989,615             $484,911       48.999965%
FMC Sandhill, LLC                     12/12/2016     $477,166             $233,811       48.999929%
FMC Goose Creek Home Dialysis,
                                       6/26/2014       $84,629             $ 41,468      48.999752%
LLC
FMC Reedley, LLC                       5/21/2014   $491,529               $240,680       48.965575%
FMC Enid, LLC                          2/28/2012 $2,378,149              $1,164,293      48.957950%
FMC Belleville, LLC                    7/20/2017   $152,915                 $73,399      47.999869%
FMC OKCD, LLC                          11/3/2010 $30,214,672            $14,285,275      47.279266%
FMC VRO, LLC                           10/9/2012   $368,932               $147,573       40.000054%
FMC NAK Campbellsville, LLC             7/1/2011 $1,105,577               $442,231       40.000018%
FMC NAK Scott County, LLC               7/1/2011 $1,167,277               $466,911       40.000017%
FMC Zion, LLC                          8/28/2017 $2,592,077              $1,036,831      40.000008%

               Not only did Fresenius intentionally enter into JVAs in which its nephrologist

partners had greater than forty percent ownership interests, but Fresenius knows, and expects, that

the vast majority of revenue for its JV facilities will come from patients referred by these partners.

A significant number of the ESRD patients treated at these facilities were beneficiaries of Federal

health care programs, for whose treatment the facilities submitted claims for reimbursement.

Because Fresenius entered into these JVAs based at least in part to induce nephrologists to refer

patients to its own clinics, and intentionally violated the strictures set forth in 42 C.F.R. §§

1001.952(a)(2)(i) & 1001.952(a)(2)(vi), all of these claims violated the AKS and constitute false

claims within the meaning of the FCA.

               Fresenius had JVAs with many of the same physician groups with which it had

entered into MDAs. Those JVAs were parceled out according to the groups’ ability to make

significant referrals to Fresenius.    For example, Fresenius had multiple JVAs with Balboa


                                           Page 135 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 136 of 147



Nephrology, a group that also held medical director positions at many Fresenius clinics. See supra

¶¶ 236-238. The JV between Fresenius and Balboa, Fresenius Medical Care Balboa II, was formed

on October 1, 2013, with a total offering amount of $9,721,630, and a 49 percent ownership

investment by Balboa, or $4,763,599. The Directors listed include four Fresenius employees—

Joe Ruma, Vito Orlando, Aria Charves, and Tad Beatty—as well as three Balboa physicians:

Shaun Edelstein, Dylan Steer, and Steven Steinberg.

               Another JV between Fresenius and Balboa, Fresenius Medical Care Balboa V, was

formed on February 25, 2020, with a total offering amount of $6,072,604, with a 49 percent

ownership investment by Balboa, or $2,975,576. The Directors listed include five Fresenius

employees—Ryan Valle, Jason Bauer, Ana Silveira, Rinav Gandhi, and Louie Gabiola—as well

as three Balboa physicians: Shaun Edelstein, Dylan Steer, and Bijal Patel.

               Fresenius entered into other JVs with Balboa, such as Interwell Health, a care

coordination company whose Board of Directors includes Bill Valle, the CEO of FMCNA, and

Dr. Dylan Steer, President of Balboa Nephrology.            In return for the lucrative investment

opportunities described above for Balboa physicians with Fresenius, Balboa has agreed to refer

hundreds of patients to Fresenius outpatient dialysis clinics, after which Fresenius submitted

claims to Federal health care programs for reimbursement associated with the treatment of these

patients. All such claims, which were tainted by kickbacks, were false.

               The symbiotic relationship between Fresenius and Balboa caused concerns among

some onlookers. Witness No. 11, a Balboa Dialysis Admissions Coordinator from March 2006 to

November 2015, see supra ¶ 145, recalled that when Balboa sealed its JV with Fresenius in 2013,

she was immediately skeptical. “When they became a JV, the appearance that the doctors were

‘choosing’ [the dialysis facility] for the patients wasn’t a good look for me.” By “choosing,” she




                                          Page 136 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 137 of 147



meant selecting the dialysis clinic to which the Balboa patient would be referred for thrice-weekly

treatments—in this case, a Fresenius clinic. Witness No. 11 saw that someone at Fresenius’ office

“was just placing with whatever Fresenius clinic she could. It was not a good feeling.”

               Fresenius’ funneling of Balboa patients upon their discharge from Sharp Hospital

into one of its outpatient clinics often left Balboa doctors in the dark about where their patients

were going. “Many times, a doctor would call and say, ‘hey where did my patient go?!’, and I

would have to call the Fresenius HSS and find where the patient went. And she would say, ‘oh,

we placed him here.’”

               Witness No. 11 recalled that not all Balboa doctors were part of the JV with

Fresenius. “You had to be a partner to buy in.” Under the JVA, Balboa turned over accounting

and billing to Fresenius. “Fresenius owned the books. Balboa got a report monthly, but they didn’t

own the accounting, the billing.” In Witness No. 11’s experience, the JV incentivized Balboa

doctors to refer patients to Fresenius clinics.

               In 2013, for example, Balboa physicians referred 2,175 patients for dialysis at

Fresenius facilities, an increase of 274 dialysis patients over the previous year. Fresenius’ internal

tracking documents show that Balboa’s commercial mix was 10.5%, which means that over 1,900

of the patients that Balboa referred to Fresenius clinics were beneficiaries of Federal health benefit

programs such as Medicare and Medicaid. Fresenius submitted claims to Federal health care

programs for reimbursement associated with the treatment of these patients. All such claims,

which were tainted by kickbacks, were false.

               Fresenius had a similar symbiotic relationship with NANI, an Illinois nephrology

group which is described in more detail herein, see supra ¶¶ 245-255. Not only are NANI

nephrologists paid exorbitant amounts under MDAs at a number of Fresenius outpatient clinics




                                            Page 137 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 138 of 147



throughout Illinois, Indiana, and elsewhere, but many of the Fresenius clinics are co-owned by

lucrative JVs between Fresenius and NANI. For example, NANI has a JV with Fresenius South

Elgin (49% NANI, 51% Fresenius) through Neptune Group III, and Fresenius Palatine (49%

NANI, 51% Fresenius) also through Neptune Group III.

               NANI is likewise a participant in Interwell, a national JV partnership founded in

2018 between FMCNA and other nephrology practices across the United States. NANI physician

Manish Tanna, the medical director for the Fresenius Palatine clinic, is on the Interwell Board of

Directors.   In return for the profitable investment opportunities for NANI physicians with

Fresenius, NANI has agreed to refer thousands of patients to Fresenius’ outpatient dialysis clinics.

Fresenius submitted claims to Federal health care programs for reimbursement associated with the

treatment of these patients. All such claims, which were tainted by kickbacks, were false.

               ENA, a North Carolina nephrology group described in more detail herein, see supra

¶¶ 278-284, is likewise a participant in Interwell.          In return for the profitable investment

opportunities described above for ENA physicians with Fresenius, ENA has agreed to refer

thousands of patients to Fresenius outpatient dialysis clinics. Fresenius submitted claims to

Federal health care programs for reimbursement associated with the treatment of these patients.

All such claims, which were tainted by kickbacks, were false.

               Fresenius also had multiple MDAs and JVAs with Dallas Nephrology Associates

(“DNA”), a very large nephrology group in Dallas Texas, see supra ¶¶ 286-287. Witness No. 24

worked at DNA as Director of Revenue Management from 2016 to 2018, handling all billing for

services rendered to patients by DNA doctors, including for DNA doctors who were in JVAs with

Fresenius. While “patients had the option” to choose where they went for dialysis treatment,

Witness No. 24 recalled that DNA physicians “tried to … make sure patients were in Fresenius




                                           Page 138 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 139 of 147



units.” DNA’s JV physicians funneled thousands of patients to Fresenius clinics. Fresenius

submitted claims to Federal health care programs for reimbursement associated with the treatment

of these patients. All such claims, which were tainted by kickbacks, were false.

                    Fresenius Manipulated the Valuation for Joint Ventures to Decrease
                    Physicians’ Contribution and Increase Their Profits

                Although the investment safe harbor requires that ”[t]he amount of payment to an

investor in return for the investment interest must be directly proportional to the amount of the

capital investment (including the fair market value of any pre-operation service rendered) of that

investor,” Fresenius did not ensure that joint venture partners’ return on investment was

proportional to the amount of capital investment.

                There were two ways in which Fresenius violated this restriction on investment

interests:

             by undervaluing the profitability of the joint venture to reduce investors’ necessary

             capital contribution; and

             by entering into post-contractual arrangements which would substantially reduce the

             investors’ actual risk and significantly increase their financial rewards.

                For example, some particularly powerful doctors’ groups with the ability to make

significant referrals negotiated preferential JVAs that lowered their annual capital contributions.

This is corroborated by Witness No. 25, Vice President, Finance, for Joint Ventures from February

2018 to November 2020. Witness No. 25 was the point person for all physicians who had an

ownership interest in Fresenius dialysis clinics through JVAs, administering all the agreements for

some 400 JVAs, overseeing financial reporting, board decks, working capital management, capital

calls, and calculating distributions to JV partners.




                                             Page 139 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 140 of 147



               While the JVAs generally used the same template contract, Witness No. 25 recalls

that the section of the JVAs regarding what additional capital contributions Fresenius required of

doctors’ groups was negotiable. “If that’s needed, it could be negotiated for the physicians not to

be asked to contribute more money.”

               Doctors’ groups in JVs receive a pro-rata share of the money coming into Fresenius

clinics for services. “The groups would receive whatever their ownership percentage was in that

business,” regardless of whether they made their capital contributions.

               Witness No. 25 added that Fresenius managers and executives (including its

operations managers) met with the board of managers at physicians’ groups quarterly via

conference calls. The purpose of the meetings was to review quarterly results of the individual

JV’s business to evaluate the revenue stream, which included examining the extent to which joint

venture partners were making expected referrals. During those meetings, Fresenius provided a

monthly/quarterly financial package to the doctors’ groups, including profitability of the JVAs.

                   Fresenius Locked Joint Ventures into Non-Competition Agreements to
                   Ensure Patient Referrals

               As it has with its medical director agreements, Fresenius used non-compete clauses

in its JVAs to lock partners into referring patients to a Fresenius facility. Fresenius understood the

non-compete agreements were a significant barrier to the physicians’ referring patients to its

competitors or establishing their own dialysis centers. Therefore, Fresenius required that medical

directors who were offered the opportunity to enter into JVAs also had to sign a non-compete

covenant.

               Having selected physicians who could refer patients, and then having enticed those

physicians to partner with Fresenius in a dialysis JV, according to Witness No. 22, see supra ¶

344, “they’re locked in.” Fresenius inserted provisions in the agreements that made it substantially



                                           Page 140 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 141 of 147



more difficult for the physicians to leave the JV, compete with Fresenius in any way, or enter into

any transactions with Fresenius’ competitors.

               Despite OIG guidance warning against the use of non-compete clauses in JVAs,

Fresenius’ agreements routinely included non-competition provisions and other restrictions on its

referring physician partners.

               OIG’s April 2003 Special Advisory Bulletin also warned that indicia of a suspect

contractual joint venture—a JV that could violate the AKS—include a “captive referral base”

where the newly-created business predominantly or exclusively serves the owner’s existing patient

base (or patients under the control or influence of the owner).

               Fresenius’ JVs had these suspect indicia. Fresenius’ non-competition clauses for

its JVs lasted for the life of the agreement and included an extension for a period of time after the

agreement ended (i.e., a “tail”), usually 2 to 3 years. As a result of these contractual restrictions,

Fresenius effectively ensured its JVs as the exclusive option for each physician JV partner to refer

patients.

               According to Witness No. 15, see supra ¶ 149, under the JVAs with nephrologist

partners, Fresenius included non-compete clauses that spanned 15 to 20 miles. In her experience

as an MBD in the Tampa/St. Petersburg, Florida territory, Fresenius always retained a 51%

ownership stake in its JVs, with the nephrologist group owning 49% or less. Fresenius thus had

the controlling interest in the agreements.

               Witness No. 10, see supra ¶ 140, recalled that the physicians Fresenius partnered

with in its JVs were contractually precluded from serving as medical directors at DaVita facilities,

though they could serve as medical directors for multiple Fresenius facilities. At the direction of

Fresenius management, Witness No. 10 drafted these contracts many times in his career and did




                                              Page 141 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 142 of 147



not always send them to Fresenius’ legal department for approval. The company had a template

contract and he would assemble the various provisions or review a contract one of his team

members had drawn up, then sign off on it himself. At the direction of Fresenius’ management,

its employees would “sign [the contracts] locally.”

               Through the circumstances alleged above, including the provision of substantial

financial incentives to physicians in the form of lucrative JVAs that were designed to induce and

secure referrals, Fresenius violated the AKS. Through these practices, Fresenius essentially paid

physicians for referrals, payments that violate the AKS and are not protected by any safe harbor.

Claims submitted for services Fresenius rendered to the patients who were referred to Fresenius

clinics through the operation of this scheme are false claims within the meaning of the FCA.

Fresenius has failed to comply with the requirements of the investment safe harbor, by inter alia,

tying the terms of the investments to the previous or expected volume of referrals, failing to require

physicians to pay FMV for their shares in the joint ventures and by failing to ensure that no more

than 40% of the investment comes from referral sources.

                                             COUNT I

                                     FALSE CLAIMS ACT
                             Violation of 31 U.S.C. §§ 3729(a)(1)(A)

               Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 365 of this First Amended Complaint.

               This is a claim for treble damages and penalties under the False Claims Act, 31

U.S.C. §§ 3729 et seq.

               By virtue of the acts described above, Defendant knowingly presented or caused to

be presented, false or fraudulent claims to the United States government for payment or approval.




                                           Page 142 of 147
       Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 143 of 147



Each claim for reimbursement violated 31 U.S.C. § 3729(a)(1)(A) and caused the Federal

government to pay Defendant funds to which it was not entitled.

                The government, unaware of the falsity of the records, statements, and claims made

or caused to be made by Defendant, has paid and continues to pay Defendant for claims that are

tainted by remuneration relationships that violate the AKS, reimbursement to which Fresenius is

not entitled.

                By reason of Defendant’s acts, the United States has been damaged, and continues

to be damaged, in substantial amounts to be determined at trial.

                                           COUNT II

                                     FALSE CLAIMS ACT
                             Violation of 31 U.S.C. §§ 3729(a)(1)(B)

                Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 365 of this First Amended Complaint.

                This is a claim for treble damages and penalties under the False Claims Act, 31

U.S.C. §§ 3729 et seq.

                By virtue of the acts described above, Defendant made, used, or caused to be made

or used false records and statements material to a false or fraudulent claim. Each claim for

reimbursement supported by false records and statements violated 31 U.S.C. § 3729 (a)(1)(B) and

caused the Federal government to pay Defendant funds to which it was not entitled.

                The government, unaware of the falsity of the records, statements, and claims made

or caused to be made by Defendant, has paid and continues to pay Defendant for claims that are

tainted by remuneration relationships that violate the AKS, reimbursement to which Fresenius is

not entitled.




                                          Page 143 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 144 of 147



                                           COUNT III

                                    FALSE CLAIMS ACT
                            Violation of 31 U.S.C. §§ 3729(a)(1)(C)

               Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 365 of this First Amended Complaint.

               This is a claim for treble damages and penalties under the False Claims Act, 31

U.S.C. §§ 3729 et seq.

               By virtue of the acts described above, Fresenius conspired with the other persons

and entities identified in this Complaint (and others), especially the physicians to whom it paid

remuneration in exchange for referrals, to knowingly present or cause to be presented, false or

fraudulent claims to the United States government for payment or approval, and made, used, or

caused to be made or used false records and statements material to false claims. Each claim for

reimbursement violated 31 U.S.C. § 3729(a)(1)(A) and (a)(1)(B) and caused the Federal

government to pay Defendant funds to which it was not entitled.

               The government, unaware of the falsity of the records, statements, and claims made

or caused to be made by Defendant, has paid and continues to pay Defendant for claims that are

tainted by remuneration relationships that violate the AKS, reimbursement to which Fresenius is

not entitled. By reason of Defendant’s acts, the United States has been damaged, and continues to

be damaged, in substantial amounts to be determined at trial.

PRAYER FOR RELIEF

       WHEREFORE, plaintiff-relator Flanagan respectfully requests that the Court enter

judgment in his favor and in favor of the United States of America against Defendant FMCNA,

imposing treble damages and penalties of twenty-three thousand three hundred thirty-one dollars

($23,331) per false claim, and awarding Relator thirty percent of the recovery as well as his costs



                                          Page 144 of 147
      Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 145 of 147



and attorneys’ fees incurred in this action, together with pre-judgment and post-judgment interest,

and such other further relief as the Court may deem appropriate.

DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38, Relator hereby demands trial by jury on all issues so triable.

Dated: February 5, 2021                               Respectfully submitted,


                                                      /s/ W. Scott Simmer
                                                      W. Scott Simmer, Esq. (Bar No. 814711)
                                                      Noah M. Rich, Esq. (Bar No. 814636)
                                                      BARON & BUDD, PC
                                                      The Watergate, 10th Floor
                                                      600 New Hampshire Ave. NW
                                                      Washington, DC 20037
                                                      202-333-4562
                                                      ssimmer@baronbudd.com
                                                      nrich@baronbudd.com

                                                      Admitted pro hac vice

                                                      /s/ Jamie M. Bennett
                                                      Jamie M. Bennett, Esq. (Bar No. 08468)
                                                      BENNETT LAW FIRM
                                                      8 Creek Side Court
                                                      Middle River, MD 21220
                                                      443-844-4629
                                                      jbennettlawfirm@gmail.com




                                          Page 145 of 147
Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 146 of 147




   EXHIBIT A




                           Page 146 of 147
Case 1:14-cv-00665-GLR Document 51 Filed 02/05/21 Page 147 of 147
